


Exhibit 10.1


 

Loan Number: 94-0960547

 

LOAN AGREEMENT

 

Dated as of September 18, 2013

 

Between

 

AmREIT Woodlake Square, LP,

as Borrower

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Lender


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

Section 1.1

 

Definitions

 

1

 

Section 1.2

 

Principles of Construction

 

26

II.

GENERAL TERMS

 

26

 

Section 2.1

 

The Loan

 

26

 

2.1.1

 

Agreement to Lend and Borrow

 

26

 

2.1.2

 

Single Disbursement to Borrower

 

26

 

2.1.3

 

The Note, Security Instrument and Other Loan Documents

 

26

 

2.1.4

 

Use of Proceeds

 

26

 

Section 2.2

 

Interest Rate and Payments

 

26

 

2.2.1

 

Interest Generally; Usury

 

26

 

2.2.2

 

Interest Calculation

 

27

 

2.2.3

 

Payments Before Maturity Date; Monthly Debt Service Payment Amount

 

27

 

2.2.4

 

Payment on Maturity Date

 

28

 

2.2.5

 

Payments After Default

 

28

 

2.2.6

 

Late Payment Charge

 

28

 

2.2.7

 

Release on Payment in Full

 

28

 

Section 2.3

 

Manner of Making Payments

 

29

 

2.3.1

 

Making of Payments

 

29

 

2.3.2

 

Credit for Payment Receipt

 

29

 

2.3.3

 

Invalidated Payments

 

29

 

2.3.4

 

No Deductions, etc

 

29

 

2.3.5

 

Application of Payments

 

29

 

2.3.6

 

Increased Costs

 

29

 

2.3.7

 

Taxes

 

30

 

Section 2.4

 

Prepayments

 

32

 

2.4.1

 

Voluntary Prepayments

 

32

 

2.4.2

 

Prepayment Consideration

 

32

 

2.4.3

 

Mandatory Prepayments

 

33

 

2.4.4

 

Prepayments After Event of Default

 

33

III.

[INTENTIONALLY OMITTED]:

 

34

IV.

REPRESENTATIONS AND WARRANTIES

 

34


--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 4.1

 

Borrower Representations

 

34

 

4.1.1  

 

Organization

 

34

 

4.1.2  

 

Proceedings

 

34

 

4.1.3  

 

No Conflicts

 

34

 

4.1.4  

 

Litigation

 

34

 

4.1.5  

 

Agreements

 

35

 

4.1.6  

 

Title

 

35

 

4.1.7  

 

Solvency; No Bankruptcy Filing

 

35

 

4.1.8  

 

Financial Information

 

36

 

4.1.9  

 

Full and Accurate Disclosure

 

36

 

4.1.10

 

No Plan Assets

 

36

 

4.1.11

 

Compliance

 

37

 

4.1.12

 

Anti-Money Laundering/International Trade Law Compliance

 

37

 

4.1.13

 

Reliance

 

37

 

4.1.14

 

No Contingent Liabilities

 

37

 

4.1.15

 

Condemnation

 

38

 

4.1.16

 

Federal Reserve Regulations

 

38

 

4.1.17

 

Access; Utilities

 

38

 

4.1.18

 

Not a Foreign Person

 

38

 

4.1.19

 

Separate Lots

 

38

 

4.1.20

 

Assessments

 

38

 

4.1.21

 

Enforceability

 

38

 

4.1.22

 

No Prior Assignment

 

39

 

4.1.23

 

Insurance

 

39

 

4.1.24

 

Use of Property

 

39

 

4.1.25

 

Certificate of Occupancy; Licenses

 

39

 

4.1.26

 

Flood Zone

 

39

 

4.1.27

 

Physical Condition

 

39

 

4.1.28

 

Boundaries

 

40

 

4.1.29

 

Leases

 

40

 

4.1.30

 

Survey

 

40

 

4.1.31

 

No Mezzanine Loan

 

41

 

4.1.32

 

Filing and Recording Taxes

 

41

 

4.1.33

 

Management Agreement

 

41

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

4.1.34

 

Illegal Activity

 

41

 

4.1.35

 

Investment Company Act

 

41

 

4.1.36

 

Bank Holding Company

 

41

 

4.1.37

 

Principal Place of Business; State of Organization

 

41

 

4.1.38

 

Taxpayer Identification Number

 

42

 

4.1.39

 

Business Purposes

 

42

 

4.1.40

 

Taxes

 

42

 

4.1.41

 

Forfeiture

 

42

 

4.1.42

 

Accounts

 

42

 

4.1.43

 

[Intentionally Omitted]

 

42

 

4.1.44

 

Property Document Representations

 

43

 

4.1.45

 

Material Agreements

 

43

 

Section 4.2

 

Survival of Representations

 

43

V.

BORROWER COVENANTS

43

 

Section 5.1

 

Existence; Compliance with Legal Requirements; Insurance

 

43

 

Section 5.2

 

Property Taxes and Other Charges

 

44

 

Section 5.3

 

Litigation

 

45

 

Section 5.4

 

Access to Property

 

45

 

Section 5.5

 

Notice of Default

 

45

 

Section 5.6

 

Cooperate in Legal Proceedings

 

45

 

Section 5.7

 

Performance Under Loan Documents

 

45

 

Section 5.8

 

Awards and Insurance Proceeds

 

45

 

Section 5.9

 

Further Assurances

 

45

 

Section 5.10

 

Financial Reporting

 

46

 

Section 5.11

 

Business and Operations

 

48

 

Section 5.12

 

Title to the Property

 

48

 

Section 5.13

 

Costs of Enforcement

 

49

 

Section 5.14

 

Estoppel Statements

 

49

 

Section 5.15

 

Loan Proceeds

 

49

 

Section 5.16

 

No Joint Assessment

 

49

 

Section 5.17

 

Leasing Matters

 

50

 

Section 5.18

 

Alterations

 

51

 

Section 5.19

 

Access Laws

 

52

 

Section 5.20

 

Property Management

 

52

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 5.21

 

Compliance with Anti-Terrorism Laws

 

54

 

Section 5.22

 

Liens

 

54

 

Section 5.23

 

Dissolution

 

55

 

Section 5.24

 

Change In Business

 

55

 

Section 5.25

 

Debt Cancellation

 

55

 

Section 5.26

 

Property Document Covenants

 

55

 

Section 5.27

 

Zoning

 

55

 

Section 5.28

 

Name, Identity, Structure, or Principal Place of Business

 

56

 

Section 5.29

 

ERISA

 

56

VI.

TRANSFERS

 

56

 

Section 6.1

 

Borrower Acknowledgement

 

56

 

Section 6.2

 

Prohibition on Transfers

 

57

 

Section 6.3

 

Sanctioned Persons

 

59

 

Section 6.4

 

Transfer Documentation

 

59

 

Section 6.5

 

No Impairment

 

59

 

Section 6.6

 

Death or Incapacity of Individual Guarantor

 

59

 

Section 6.7

 

Lender’s Rights

 

59

VII.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

60

 

Section 7.1

 

Insurance

 

60

 

Section 7.2

 

Casualty

 

65

 

Section 7.3

 

Condemnation

 

65

 

Section 7.4

 

Restoration

 

66

VIII.

SINGLE PURPOSE ENTITY/SEPARATENESS PROVISIONS

 

70

 

Section 8.1

 

Single Purpose Entity/Separateness

 

70

 

Section 8.2

 

[Intentionally Omitted]

 

74

 

Section 8.3

 

Single Purpose Entity/Separateness

 

74

IX.

RESERVE FUNDS –

 

74

 

Section 9.1

 

Reserve Funds and Reserve Accounts Generally

 

74

 

Section 9.2

 

Property Tax and Insurance Escrow Fund

 

75

 

9.2.1

 

Deposits

 

75

 

9.2.2

 

Disbursements

 

76

 

9.2.3

 

Insufficiency

 

76

 

9.2.4

 

Conditional Monthly Property Tax Deposit Waiver

 

76

 

9.2.5

 

Conditional Monthly Insurance Deposit Waiver

 

76

iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 9.3

 

Business Interruption Insurance Account

 

76

 

9.3.1

 

Deposits

 

76

 

9.3.2

 

Disbursements

 

77

 

9.3.3

 

Insufficiency

 

77

 

Section 9.4

 

Required Repair Fund

 

78

 

9.4.1

 

Deposits

 

78

 

9.4.2

 

Disbursements

 

78

 

9.4.3

 

Performance of Required Repairs

 

79

 

9.4.4

 

Failure to Make Required Repairs

 

80

 

Section 9.5

 

Replacement Reserve Fund

 

81

 

9.5.1

 

Deposits

 

81

 

9.5.2

 

Disbursements

 

81

 

9.5.3

 

Performance of Replacements

 

82

 

9.5.4

 

Failure to Make Replacements

 

84

 

Section 9.6

 

TILC Reserve

 

84

 

9.6.1

 

Deposits

 

84

 

9.6.2

 

Disbursements

 

84

 

Section 9.7

 

Early Lease Termination Reserve

 

86

 

9.7.1

 

Deposits

 

86

 

9.7.2

 

Disbursements for Qualified Replacement Lease for Entire Vacated Space

 

86

 

9.7.3

 

Disbursements for Qualified Replacement Lease for Less Than Entire Vacated Space

 

86

X.

DEFAULTS

 

87

 

Section 10.1

 

Event of Default

 

87

 

Section 10.2

 

Remedies

 

91

 

Section 10.3

 

Remedies Cumulative; Waivers

 

92

XI.

SPECIAL PROVISIONS

 

92

 

Section 11.1

 

Sale of Notes and Securitization

 

92

 

Section 11.2

 

Securitization Cooperation and Indemnification

 

95

 

Section 11.3

 

Exculpation

 

96

 

Section 11.4

 

Servicer

 

99

 

Section 11.5

 

Conversion to Registered Form

 

99

 

Section 11.6

 

Mezzanine Financing

 

100

v

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

XII.

ACCOUNTS AND ACCOUNT COLLATERAL

 

101

 

Section 12.1

 

Permitted Investments

 

101

 

Section 12.2

 

Income From Permitted Investments

 

101

 

Section 12.3

 

Sole Dominion and Control

 

101

 

Section 12.4

 

Grant of Security Interest

 

101

 

Section 12.5

 

No Other Security Interest

 

101

 

Section 12.6

 

Change of Account Names

 

102

 

Section 12.7

 

Rights on Default

 

102

 

Section 12.8

 

Limitations on Liability of Lender

 

102

 

Section 12.9

 

Indemnity

 

103

 

Section 12.10

 

Disbursement of Disputed Funds

 

104

 

Section 12.11

 

Disbursement Upon Payment in Full

 

104

XIII.

MISCELLANEOUS

 

104

 

Section 13.1

 

Survival

 

104

 

Section 13.2

 

Lender’s Discretion

 

104

 

Section 13.3

 

Governing Law

 

105

 

Section 13.4

 

Modification, Waiver in Writing

 

105

 

Section 13.5

 

Nonwaiver

 

105

 

Section 13.6

 

Notices

 

105

 

Section 13.7

 

Financing Statements

 

106

 

Section 13.8

 

Waiver of Trial by Jury

 

107

 

Section 13.9

 

Headings

 

107

 

Section 13.10

 

Severability

 

107

 

Section 13.11

 

Preferences

 

107

 

Section 13.12

 

Waiver of Automatic or Supplemental Stay

 

107

 

Section 13.13

 

Bankruptcy Acknowledgment

 

108

 

Section 13.14

 

Waiver of Notice

 

108

 

Section 13.15

 

Remedies of Borrower

 

108

 

Section 13.16

 

Expenses; Indemnity

 

108

 

Section 13.17

 

Exhibits Incorporated

 

110

 

Section 13.18

 

Offsets, Counterclaims and Defenses

 

110

 

Section 13.19

 

No Joint Venture or Partnership; No Third Party Beneficiaries

 

110

 

Section 13.20

 

Publicity

 

110

 

Section 13.21

 

Waiver of Marshalling of Assets

 

111

vi

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 13.22

 

Waiver of Counterclaim

 

111

 

Section 13.23

 

Conflict; Construction of Documents; Reliance

 

111

 

Section 13.24

 

Brokers and Financial Advisors

 

111

 

Section 13.25

 

Prior Agreements

 

112

 

Section 13.26

 

Assignments

 

112

 

Section 13.27

 

Duplicate Originals; Counterparts

 

112

XIV.

STATE-SPECIFIC PROVISIONS

 

112

 

Section 14.1

 

Maximum Rate

 

112

 

Section 14.2

 

SPECIFIC NOTICE REGARDING INDEMNITIES

 

113

vii

--------------------------------------------------------------------------------



LOAN AGREEMENT

          THIS LOAN AGREEMENT, dated as of September 18, 2013, (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
(“Agreement”), is made between PNC BANK, NATIONAL ASSOCIATION, a national
banking association (together with its successors and assigns, (“Lender”) and
AmREIT WOODLAKE SQUARE, LP, a Texas limited partnership having its principal
place of business at 8 Greenway Plaza, Suite 1000, Houston, TX 77046
(“Borrower”).

RECITALS:

          A.          Borrower desires to obtain the Loan from Lender;

          B.          Lender is willing to make the Loan to Borrower, subject to
and in accordance with the terms of this Agreement and the other Loan Documents;
and

          C.          Borrower acknowledges that while Lender has originated
this Loan for its own account, the provisions contained herein regarding
Lender’s right to sell, participate or Securitize the Loan are an important
inducement to Lender making the Loan.

          NOW, THEREFORE, in consideration of the making of the Loan by Lender
and the covenants, agreements, representations and warranties set forth in this
Agreement, and intending to be legally bound, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

          Section 1.1     Definitions. For all purposes of this Agreement,
except as otherwise expressly required or unless the context clearly indicates a
contrary intent:

          “Acceptable LLC” shall mean a limited liability company formed under
Delaware law which (i) has at least one springing member which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.

          “Access Laws” shall mean the Americans with Disabilities Act of 1990,
the Fair Housing Amendments Act of 1988, all similar state and local Laws and
ordinances related to access and all rules, regulations, and orders issued
pursuant thereto including, without limitation, the Americans with Disabilities
Act Accessibility Guidelines for Buildings and Facilities.

          “Account Collateral” shall mean: (a) the Accounts, the Reserve Funds,
and any and all other amounts from time to time deposited or held in any of the
Accounts; (b) any and all amounts invested in Permitted Investments; (c) all
interest, dividends, Cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property from time to time
held in the Accounts, or received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing; and (d) to the extent not
covered by clauses (a) - (c) above, all “proceeds” (as defined under the UCC),
products, distributions, dividends or substitutions on or of any or all of the
foregoing.

--------------------------------------------------------------------------------



          “Accounts” shall mean, collectively, the Reserve Accounts, and any
sub-accounts established under any of the foregoing, and any other escrow
accounts or reserve accounts established by the Loan Documents.

          “Act” shall have the meaning set forth in Section 8.1(c) hereof.

          “Additional Collateral” shall have the meaning set forth in Section 1
of the Assignment of Agreements.

          “Additional Insolvency Opinion” shall mean any non-consolidation
opinion acceptable to Lender and any applicable Rating Agencies required to be
delivered in connection with the Loan Documents after the Closing Date.

          “Affiliate” shall mean, as to any Person, any other Person that, (a)
directly or indirectly, is in Control of, is Controlled by or is under common
Control with such Person or is a director or officer of such Person or of an
Affiliate of such Person or (b) directly or indirectly, beneficially owns or
holds five percent (5%) or more of any class of ownership interest in such
Person.

          “Affiliated Manager” shall mean any Manager which is an Affiliate of
Borrower, SPE Component Entity or any Guarantor, or in which Borrower, SPE
Component Entity, or any Guarantor has, directly or indirectly, any legal,
beneficial or economic interest.

          “ALTA” shall mean American Land Title Association, or any successor
thereto.

          “Alteration Threshold” shall mean an amount equal to five percent
(5.0%) of the outstanding principal amount of the Loan.

          “Annual Budget” shall mean the operating budget, including all planned
Capital Expenditures, for the Property prepared by Borrower for the applicable
Fiscal Year or other period.

          “Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Laws, all as amended, supplemented or replaced from time to
time.

          “Applicable Interest Rate” shall mean a rate of 4.30% per annum.

           “Approved Accountant” shall mean KPMG, or an accounting firm or other
independent certified public accountant acceptable to Lender.

          “Approved Lease Form” shall mean a standard form of Lease for the
Property approved in writing by Lender.

          “Assignment of Agreements” shall mean that certain first priority
Assignment of Agreements Affecting Real Estate, dated as of the date hereof,
from Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

2

--------------------------------------------------------------------------------



          “Assignment of Leases” shall mean that certain first priority
Assignment of Leases and Rents, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

          “Assignment of Management Agreement” shall mean that certain
Assignment of Management Agreement and Subordination of Management Fees, dated
as of the date hereof, among Lender, Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

          “Award” shall mean any award, payment or other compensation paid by
any Governmental Authority in connection with a Condemnation in respect of the
Property, including interest thereon, which may heretofore and hereafter be made
with respect to the Property, whether from the exercise of the right of eminent
domain (including but not limited to any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property.

           “Bankruptcy Action” shall mean with respect to any Person (a) such
Person filing a voluntary petition under the Bankruptcy Code or other Creditors
Rights Laws; (b) the filing of an involuntary petition against such Person under
the Bankruptcy Code or other Creditors Rights Laws, or such Person soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against such Person; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it by any
other Person under the Bankruptcy Code or other Creditors Rights Laws, or such
Person soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or the Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

          “Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the
regulations adopted and promulgated pursuant thereto (as the same may be amended
from time to time).

          “Basel III” shall mean the global regulatory standards issued on
January 13, 2011 by members of the Basel Committee on Banking Supervision.

          “Basic Carrying Costs” shall mean the sum of the following costs
associated with the Property for the relevant Fiscal Year or payment period: (a)
Property Taxes, (b) Other Charges, and (c) Insurance Premiums.

          “Borrower” shall have the meaning set forth in the introductory
paragraph of this Agreement.

          “Borrower Party” shall mean Borrower, any SPE Component Entity,
Sponsor and Guarantor.

3

--------------------------------------------------------------------------------



          “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York, Pittsburgh,
Pennsylvania or Overland Park, Kansas are authorized or required to be closed.

          “Business Interruption Insurance Account” shall have the meaning set
forth in Section 9.3.1 hereof.

          “Business Interruption Insurance Funds” shall mean all funds in the
Business Interruption Insurance Account.

          “Business Interruption Insurance Proceeds” shall have the meaning set
forth in Section 7.1(a)(iii) hereof.

          “Capital Expenditures” shall mean, for any period, the amount expended
for items capitalized under GAAP (including expenditures for building
improvements or major repairs, leasing commissions and tenant improvements).

          “Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

           “Casualty” shall have the meaning specified in Section 7.2 hereof.

          “Casualty Consultant” shall have the meaning set forth in Section
7.4(b)(iii) hereof.

          “Casualty Retainage” shall have the meaning set forth in Section
7.4(b)(iv) hereof.

          “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of Law) by any Official Body; provided however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) (“Dodd-Frank”) and (y) all requests,
rules, regulations, guidelines, interpretations or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities (whether or not having the force of Law), in each
case pursuant to Basel III, shall in each case be deemed to be a Change in Law
regardless of the date enacted, adopted, issued, promulgated or implemented.

          “Closing Date” shall mean the date of the funding of the Loan.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, and any successor statutes
thereto, and applicable U.S. Department of Treasury regulations issued pursuant
thereto in temporary or final form.

4

--------------------------------------------------------------------------------



          “Collateral” shall mean the Property, the Accounts, the Account
Collateral, the Guaranty, the Personal Property, the Additional Collateral, the
Management Agreement, and all other real or personal property that is at any
time pledged, mortgaged or otherwise given as security to Lender for the payment
of the Debt or the performance of the Other Obligations.

          “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of the Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property.

          “Condemnation Proceeds” shall have the meaning set forth in Section
7.4(b) hereof.

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise, including the power to elect a majority of the directors or trustees
of a corporation or trust, as the case may be. “Controlled” and “Controlling”
shall have correlative meanings.

          “Covered Entity” shall mean (a) each Borrower, all Guarantors and all
pledgors of Collateral and (b) each Person that, directly or indirectly, is in
control of a Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

          “Creditors Rights Laws” shall mean with respect to any Person, any
existing or future Law of any jurisdiction, domestic or foreign, applicable to
such Person, relating to bankruptcy, insolvency, reorganization, rehabilitation,
conservatorship, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to its debts or debtors.

          “Debt” shall mean the outstanding principal amount of the Loan set
forth in, and evidenced by, this Agreement, the Note and the other Loan
Documents, together with all interest accrued and unpaid thereon and all other
sums (including, without limitation, the Prepayment Consideration) due to Lender
in respect of the Loan under the Note, this Agreement, the Security Instrument
or any other Loan Document.

          “Debt Service” shall mean, with respect to any particular period of
time, scheduled principal and/or interest payments under the Note.

           “Default” shall mean the occurrence of any event hereunder or under
any other Loan Document which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

          “Default Rate” shall mean, with respect to the Loan, a rate per annum
equal to the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%)
above the Applicable Interest Rate.

5

--------------------------------------------------------------------------------



          “Disbursement Fee” shall mean a nonrefundable fee equal to $200.00
payable as a condition to disbursement from certain of the Reserve Accounts, as
set forth in Article IX hereof, as compensation for Lender’s review, analysis
and processing of such disbursement.

          “Disclosure Document” shall have the meaning set forth in Section
11.2(a) hereof.

          “Early Lease Termination Reserve Account” shall have the meaning set
forth in Section 9.7 hereof.

          “Early Lease Termination Reserve Funds” shall have the meaning set
forth in Section 9.7 hereof.

          “Eligible Account” shall mean either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or
state-chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state-chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authorities. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument. The Reserve Funds shall be Eligible Accounts but shall not
constitute trust funds and, at Lender’s option, may be (1) commingled with other
monies held by Lender, or (2) established as one or more separate accounts
(which may include one or more book-entry sub-accounts as deemed necessary by
Lender).

          “Eligible Institution” shall mean a depository institution or trust
company, insured by the Federal Deposit Insurance Corporation, (a) the short
term unsecured debt obligations or commercial paper of which are rated at least
“A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch in the case of accounts in
which funds are held for thirty (30) days or less, or (b) the long term
unsecured debt obligations of which are rated at least “AA-” by S&P, “Aa3” by
Moody’s and “AA-” by Fitch in the case of accounts in which funds are held for
more than thirty (30) days, provided that PNC Bank shall be deemed to be an
Eligible Institution for so long as it maintains (i) a short term unsecured debt
obligations or commercial paper rating of at least “A-1” by S&P, “P-1” by
Moody’s and “F-1” by Fitch in the case of accounts in which funds are held for
thirty (30) days or less and (ii) a long term unsecured debt obligations rating
of at least “A-” by S&P, “A-1” by Moody’s and “A” by Fitch in the case of
accounts in which funds are held for more than thirty (30) days.

          “Environmental Indemnity” shall mean that certain Environmental
Indemnification Agreement, dated as of the date hereof, executed by Borrower and
each Guarantor on a joint and several basis for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

          “Environmental Law” shall have the meaning set forth in Section 2(b)
of the Environmental Indemnity.

6

--------------------------------------------------------------------------------



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended or supplemented from time to time, and any
successor statute of similar import, and the rules and regulations thereunder,
as from time to time in effect.

          “Event of Default” shall have the meaning set forth in Section 10.1(a)
hereof.

          “Exchange Act” shall have the meaning set forth in Section 11.2(a)
hereof.

          “Exchange Act Filing” shall have the meaning set forth in Section 11.2
hereof.

          “Excluded Taxes” shall mean any of the following Taxes imposed on or
with respect to Lender or required to be withheld or deducted from a payment to
Lender: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Lender with respect to its interest in the Loan pursuant to a Law in effect
on the date on which (i) Lender acquires such interest in the Loan, or (ii)
Lender changes its lending office, (c) Taxes attributable to Lender’s failure to
comply with Section 2.3.7(e) hereof, and (d) any U.S. federal withholding Taxes
imposed under FATCA.

          “FATCA” shall mean Sections 1471 through 1474 of the Code as of the
date of this Agreement (as may be amended or replaced from time to time), and
any requests, rules, regulations, guidelines, interpretations or directions
promulgated by any Official Body in connection therewith.

          “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during each year of the term of the Loan.

          “Fitch” shall mean Fitch, Inc.

          “Flood Insurance Acts” shall have the meaning set forth in Section
7.1(a)(vii) hereof.

          “Flood Insurance Policies” shall have the meaning set forth in Section
7.1(a)(vii) hereof.

          “GAAP” shall mean generally accepted accounting principles in the
United States of America as are in effect from time to time, and applied on a
consistent basis both as to classification of items and amounts.

          “Governmental Authority” shall mean any court, board, department,
agency, commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

          “Governmental Plan” shall have the meaning set forth in Section
4.1.10(b) hereof.

7

--------------------------------------------------------------------------------



          “Gross Income From Operations” shall mean, during any period, all cash
income derived from the ownership and operation of the Property from whatever
source, during such period, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other required pass-throughs but excluding (i) sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any Governmental Authority, (ii) refunds and uncollectible accounts, (iii)
proceeds from sales of furniture, fixtures and equipment, (iv) Insurance
Proceeds (other than business interruption or other loss of income insurance),
(v) Awards, (vi) unforfeited security deposits, (vii) utility and other similar
deposits, (viii) any disbursements to Borrower from the Reserve Funds, and (ix)
any payments from any other events not related to the ordinary course of
operation of the Property.

          “Guarantor” shall mean AmREIT, Inc., a Maryland corporation, and any
other Person guaranteeing any payment or performance obligation of Borrower in
respect of the Loan following the date hereof, and any other Person providing
any indemnity in respect of the Loan following the date hereof.

          “Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, from Guarantor to Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

          “Hazardous Materials” shall have the meaning set forth in Section 2(e)
of the Environmental Indemnity.

          “Improvements” shall have the meaning set forth in the Granting Clause
of the Security Instrument.

          “Indebtedness” shall mean, as to any Person at any time the sum of all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person, including, without limitation, any indebtedness,
obligations or liabilities for, or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including, without limitation forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements, or (v) any guaranty.

          “Indemnified Parties” shall mean Lender (including Lender as holder of
the Security Instrument, as mortgagee in possession, or as successor in interest
to the owner of the Property by virtue of a foreclosure or acceptance of a deed
in lieu of foreclosure), each Person, if any, who Controls, or is Controlled by,
or is under common Control with Lender, each Servicer, any Person who may hold
or acquire or will have held (either during the term of the Loan or as a part of
or following a foreclosure or acceptance of a deed in lieu of foreclosure) a
full or partial interest in the Loan (including, but not limited to, custodians,
trustees and other fiduciaries who

8

--------------------------------------------------------------------------------



hold or have held a full or partial interest in the Loan for the benefit of
other Persons), any Person who was involved in the origination or modification
of the Loan, any Person in whose name the Lien of the Security Instrument is or
will be recorded, each of their respective successors and assigns, and each of
their respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, and subcontractors.

          “Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower or Guarantor under any Loan Document, and (ii) Other
Taxes.

          “Independent Leasing Agent” shall have the meaning set forth in
Section 9.6.1 hereof.

          “Insolvency Opinion” shall mean the substantive non-consolidation
opinion required to be delivered by counsel to Borrower pursuant to Section
11.1(b)(i) hereof, reasonably satisfactory to Lender and the Rating Agencies,
providing that in the event that any of the Specified Parties were to become a
debtor in a case under the Bankruptcy Code, in a properly presented and argued
case, the bankruptcy court or other court of competent jurisdiction properly
applying the Law and properly analyzing the facts set forth therein would not
order the substantive consolidation of the assets and liabilities of Borrower
with those of any of the Specified Parties in such bankruptcy proceeding. For
purposes of the Insolvency Opinion, the “Specified Parties” shall mean any party
owning, directly or indirectly, more than forty-nine percent (49%) of the equity
interests in Borrower and any Affiliated Manager. If Borrower is a recycled
entity, the Insolvency Opinion shall address that issue in a manner satisfactory
to Lender and the Rating Agencies.

          “Insurance Premiums” shall have the meaning set forth in Section
7.1(c) hereof.

          “Insurance Proceeds” shall have the meaning set forth in Section
7.4(b) hereof.

          “Interest Accrual Period” shall mean, with respect to any Payment
Date, the period beginning on and including the first (1st) day of the calendar
month preceding each Payment Date through and including the last day of the
calendar month preceding each Payment Date.

          “Investor” shall mean any purchaser, transferee, assignee, Servicer,
participant or investor in all or any portion of the Loan or any Securities.

          “Land” shall have the meaning set forth in the Granting Clause of the
Security Instrument.

          “Law” shall mean any law(s) (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, issued guidance, release,
ruling, order, executive order, injunction, writ, decree, bond, judgment,
authorization or approval, lien or award of or any settlement arrangement, by
agreement, consent or otherwise, with any Governmental Authority, foreign or
domestic.

          “Lease” shall mean any lease, sublease or subsublease, letting,
license, concession, occupancy agreement, or other agreement (whether written or
oral and whether now or hereafter

9

--------------------------------------------------------------------------------



in effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of the Land or any space in the
Improvements, and (a) every extension, renewal, replacement, modification,
amendment, restatement or other agreement relating thereto (whether before or
after the filing by or against Borrower of any petition for relief under any
Creditors Rights Laws), and (b) all right title and interest of Borrower, its
successors and assigns therein and thereunder, including, without limitation,
any guaranty, letter of credit or other credit support given by any tenant or
other Person to guarantee or secure the performance and observance of covenants
to be performed by any other party thereto.

          “Lease Modification” shall have the meaning set forth in Section
5.17(c) hereof.

          “Lease Termination Payments” shall mean all rents, additional rents
and other payments made to Borrower in connection with any termination,
rejection, cancellation, surrender, sale or other disposition of any Lease
(including in any Bankruptcy Action), together with any reimbursement of the
value of unamortized tenant improvements or leasing commissions, lease buy-out
or surrender payments, and any similar proceeds, and any settlement of claims of
Borrower against third parties in connection with any Lease.

          “Leasing Requirements” shall mean, with respect to any Lease that is
not a Major Lease, that such Lease (i) is written on the Approved Lease Form;
(ii) provides for rental rates comparable to existing local market rates for
similar properties; (iii) is an arm’s-length transaction with an unrelated third
party tenant (unless otherwise agreed by Lender); (iv) provides that such Lease
is subordinate to the Security Instrument and that the lessee will attorn to
Lender and any purchaser at a foreclosure sale; and (v) does not contain any
option to purchase the Property or any other terms which would have a Material
Adverse Effect.

          “Legal Requirements” shall mean all federal, state, county, municipal
and other governmental statutes, Laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting the
Property, or the construction, use, alteration or operation thereof, whether now
or hereafter enacted and in force, and all Licenses and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting the Property, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to the Property, or (b) in any way
limit the use and enjoyment thereof.

          “Lender” shall have the meaning set forth in the introductory
paragraph of this Agreement.

          “Liabilities” shall mean any and all claims, demands, actions,
proceedings, suits, judgments, awards, liabilities (including, without
limitation, strict liabilities), losses, damages, fines, penalties, charges,
fees, obligations, debts, disbursements, costs and expenses of any kind or
nature whatsoever including, without limitation, amounts paid in settlement,
punitive damages, foreseeable damages of whatever kind or nature, including
litigation costs and reasonable attorneys’ fees and expenses, and reasonable
attorneys’ fees and expenses imposed upon, incurred by, or asserted against any
Indemnified Party or by the Underwriter Group, as applicable, in connection with
any investigative, administrative or judicial proceeding

10

--------------------------------------------------------------------------------



commenced or threatened, whether or not any such Indemnified Party or any member
of the Underwriter Group, as applicable, shall be designated a party thereto.

          “Licenses” shall have the meaning set forth in Section 4.1.25 hereof.

          “Lien” shall mean any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the Property, any portion thereof or
any interest therein, whether voluntarily or involuntarily given, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease, assignment or deposit arrangement having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances (whether
or not a lien or other encumbrance is created or exists at the time of filing).

          “LLC Agreement” shall have the meaning set forth in Section 8.1(c)
hereof.

          “Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

          “Loan Documents” shall mean, collectively, this Agreement, the Note,
the Security Instrument, the Assignment of Leases, Assignment of Agreements, the
Guaranty, the Environmental Indemnity, the Assignment of Management Agreement,
and all other documents executed and/or delivered in connection with the Loan as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

          “Lockout Period” shall have the meaning set forth in Section 2.4.2
hereof.

          “Major Lease” shall mean (a) any Lease which together with all other
Leases to the same tenant and to any Affiliates of such tenant, (i) provides for
gross annual rental income representing ten percent (10%) or more of the total
annual rental income for the Property, or (ii) covers ten percent (10%) or more
of the total rentable space at the Property, in the aggregate, or (iii) is with
an Affiliate of Borrower and (b) any instrument guaranteeing or providing credit
support for any of the foregoing.

          “Management Agreement” shall mean that certain management agreement,
dated September 18, 2013 entered into by and between Borrower and Manager,
pursuant to which the Manager is to provide management and other services with
respect to the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms and conditions of this Agreement.

          “Manager” shall mean AmREIT Realty Investment Corporation, a Texas
corporation.

          “Material Adverse Effect” shall mean a material adverse effect on (i)
the Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor, Sponsor or the
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Security Instrument or the other Loan Documents, or (iv) the ability of
Borrower and/or Guarantor to perform its obligations under the Security
Instrument or the other Loan Documents.

11

--------------------------------------------------------------------------------



          “Material Agreements” shall mean, collectively, any contract or
agreement of any kind (other than the Leases and the Management Agreement)
relating to the ownership, development, leasing, management, use, operation,
maintenance, repair, improvement or Restoration of the Property, or otherwise
imposing obligations on Borrower, whether written or oral, which (i) is with an
Affiliate of Borrower, (ii) contains an obligation of Borrower to pay
$150,000.00 or more per annum or (iii) is not cancelable on sixty (60) days’ or
less notice without the payment of any termination fee or payment of any kind.

          “Maturity Date” shall mean the Scheduled Maturity Date or such other
date on which the final payment of principal of the Note becomes due and payable
as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

          “Maximum Legal Rate” shall mean the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Debt evidenced by the Note and as
provided for herein or the other Loan Documents, under the Laws of such state or
states whose Laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

          “Member” shall have the meaning set forth in Section 8.1(c) hereof.

          “Mezzanine Borrower(s)” shall have the meaning set forth in Section
11.6 hereof.

          “Mezzanine Lender” shall mean PNC Bank, and any subsequent owner and
holder of the Mezzanine Loan.

          “Mezzanine Loan(s)” shall have the meaning set forth in Section 11.6
hereof.

          “Monthly Debt Service Payment Amount” shall have the meaning set forth
in Section 2.2.3 hereof.

          “Monthly Insurance Premium Deposit” shall have the meaning set forth
in Section 9.2.1 hereof.

          “Monthly Reserve Fund Deposits” shall mean all deposits required to be
made by Borrower to the Reserve Funds on a monthly basis pursuant to Article IX
hereof.

          “Monthly Property Tax Deposit” shall have the meaning set forth in
Section 9.2.1 hereof.

          “Moody’s” shall mean Moody’s Investors Service, Inc.

          “Mortgage Loan” shall have the meaning set forth in Section 11.6
hereof.

          “Net Cash Flow” shall mean for any period the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income From Operations for such period.

12

--------------------------------------------------------------------------------



          “Net Operating Income” shall mean for any period the amount obtained
by subtracting Operating Expenses from Gross Income From Operations.

          “Net Proceeds” shall have the meaning set forth in Section 7.4(b)
hereof.

          “Net Proceeds Deficiency” shall have the meaning set forth in Section
7.4(b)(vi) hereof.

          “Non-U.S. Entity” shall have the meaning set forth in Section 2.3.7(e)
hereof.

          “Note” shall mean that certain Promissory Note dated as of the date
hereof in the principal amount of TWENTY-THREE MILLION and No/100 Dollars
($23,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

          “Officers’ Certificate” shall mean a certificate delivered to Lender
by Borrower or any Guarantor, as applicable, which is signed by a Responsible
Officer of Borrower or any Guarantor, as applicable.

          “Official Body” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

          “Operating Account” shall mean an operating account established,
maintained by and under the exclusive dominion and control of Borrower.

          “Operating Expenses” shall mean the total of all cash expenditures of
whatever kind relating to the operation, maintenance and management of the
Property that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs and maintenance,
insurance, License fees, Property Taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures,
and Monthly Reserve Fund Deposits.

          “Other Charges” shall mean all maintenance charges, impositions other
than Property Taxes, and any other charges, including, without limitation, vault
charges and License fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property.

          “Other Connection Taxes” shall mean, with respect to Lender, Taxes
imposed as a result of a present or former connection between Lender and the
jurisdiction imposing such Tax, excluding connections arising from Lender having
executed, delivered, become a party to,

13

--------------------------------------------------------------------------------



performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in the Loan or the
Loan Documents.

          “Other Obligations” shall have the meaning set forth in Section 2.02
of the Security Instrument.

          “Other Taxes” shall mean all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made (i) pursuant to any Loan Document; (ii) from the execution,
delivery, performance, enforcement or registration of, any Loan Document; or
(iii) from the receipt or perfection of a security interest or otherwise with
respect to any Loan Document.

          “Payment Date” shall mean the first (1st) day of each calendar month
during the term of the Loan, or if such day is not a Business Day, the
immediately following Business Day.

          “Permitted Encumbrances” shall mean collectively, (a) the Liens and
security interests created by the Loan Documents, (b) all Liens and other
matters disclosed in the Title Insurance Policy and any other utility or
drainage easement entered into by Borrower that benefits the Property, (c)
Liens, if any, for Property Taxes imposed by any Governmental Authority not yet
due or delinquent, (d) Permitted Equipment Leases, (e) all Leases permitted
pursuant to Section 5.17 hereof and (f) such other title and survey exceptions
as Lender has approved or may approve in writing.

          “Permitted Equipment Leases” shall mean equipment leases or other
similar instruments entered into with respect to the Personal Property;
provided, that, in each case, such equipment leases or similar instruments (i)
are entered into on commercially reasonable terms and conditions in the ordinary
course of Borrower’s business and (ii) relate to Personal Property which is (A)
used in connection with the operation and maintenance of the Property in the
ordinary course of Borrower’s business and (B) readily replaceable without
material interference or interruption to the operation of the Property.

          “Permitted Investments” shall mean any one or more of the following
obligations or securities acquired at a purchase price of not greater than par,
including those issued by Servicer, the trustee under any Securitization or any
of their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

                    (a)          obligations of, or obligations fully guaranteed
as to payment of principal and interest by, the United States or any agency or
instrumentality thereof provided such obligations are backed by the full faith
and credit of the United States of America including, without limitation,
obligations of: the U.S. Treasury (all direct or fully guaranteed obligations),
the Farmers Home Administration (certificates of beneficial ownership), the
General Services Administration (participation certificates), the U.S. Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the U.S. Department of Housing and Urban Development (local

14

--------------------------------------------------------------------------------



authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that index
and (iv) not be subject to liquidation prior to their maturity;

                    (b)          Federal Housing Administration debentures;

                    (c)          obligations of the following United States
government sponsored agencies: Federal Home Loan Mortgage Corp. (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Student Loan Marketing
Association (debt obligations), the Financing Corp. (debt obligations), and the
Resolution Funding Corp. (debt obligations); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
not have an “r” highlighter affixed to their rating, (iii) if such investments
have a variable rate of interest, such interest rate must be tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index and (iv) not be subject to liquidation prior to their maturity;

                    (d)          federal funds, unsecured certificates of
deposit, time deposits, bankers’ acceptances and repurchase agreements with
maturities of not more than 365 days of any bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index and (iv) not be subject
to liquidation prior to their maturity;

                    (e)          fully Federal Deposit Insurance Corporation
insured demand and time deposits in, or certificates of deposit of, or bankers’
acceptances issued by, any bank or trust company, savings and loan association
or savings bank, the short term obligations of which at all times are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
not have an “r” highlighter affixed to their rating, (iii) if such investments
have a variable rate of interest, such interest rate

15

--------------------------------------------------------------------------------



must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index and (iv) not be subject to liquidation
prior to their maturity;

                    (f)          debt obligations with maturities of not more
than 365 days and at all times rated by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest long term unsecured rating category; provided,
however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index and (iv) not be subject
to liquidation prior to their maturity;

                    (g)          commercial paper (including both non-interest
bearing discount obligations and interest bearing obligations payable on demand
or on a specified date not more than one year after the date of issuance
thereof) with maturities of not more than 365 days and that at all times is
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest short term unsecured
debt rating; provided, however, that the investments described in this clause
must (i) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (ii) if rated by S&P, not have an “r” highlighter affixed
to their rating, (iii) if such investments have a variable rate of interest,
such interest rate must be tied to a single interest rate index plus a fixed
spread (if any) and must move proportionately with that index and (iv) not be
subject to liquidation prior to their maturity;

                    (h)          units of taxable money market funds or mutual
funds, which funds are regulated investment companies, seek to maintain a
constant net asset value per share, which funds have the highest rating
available from each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) for money market
funds or mutual funds; and

                    (i)          any other security, obligation or investment
which has been approved as a Permitted Investment in writing by Lender and, in
the event that the Loan or any interest therein is included in a Securitization,
by Rating Agency Confirmation; provided, however, that no obligation or security
shall be a Permitted Investment if (i) such obligation or security evidences a
right to receive only interest payments or (ii) the right to receive principal
and interest payments on such obligation or security are derived from an
underlying investment that provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.

          “Permitted Transfer” shall mean each of the following:

16

--------------------------------------------------------------------------------



                    (a)          the following Transfers (excluding pledges)
provided that (i) no Event of Default shall then exist; (ii) no such Transfer
shall result in the change of Control of any Restricted Party; (iii) Borrower
shall give Lender evidence satisfactory to Lender that (after giving effect to
any such Transfer) the representations and warranties set forth in Section
4.1.12 hereof shall continue to be true, correct and complete; and (iv) Borrower
shall give Lender notice of such Transfer not less than ten (10) Business Days
prior to the contemplated effective date of such Transfer:

                                   (i)          one or a series of Transfers
(excluding pledges), of up to forty-nine percent (49%) (in the aggregate) of the
stock, the limited partnership interests or non-managing membership interests
(as the case may be) in a Restricted Party,

                                   (ii)         any involuntary Transfer caused
by the death or legal incapacity of a holder of direct or indirect ownership
interests in a Restricted Party so long as (x) Borrower is reconstituted, if
required, following any such death or legal incapacity and (y) either (i) those
persons responsible for the management of the Borrower and the Property remain
unchanged as a result of such death or legal incapacity or (ii) the person(s) to
become responsible for management of the Borrower and the Property are approved
by Lender and (z) upon the death or legal incapacity of any Guarantor the
conditions set forth in Section 6.6 hereof have been satisfied within sixty (60)
days after the death or legal incapacity of any such Guarantor, and

                                   (iii)        with respect to Guarantor, (1)
the sale, transfer or issuance of stock or convertible debt in Guarantor
provided such stock is listed on the New York Stock Exchange or such other
nationally recognized publicly-traded stock exchange or (2) a merger with or
acquisition of another entity by Guarantor, provided that (A) Guarantor is the
surviving entity after such merger or acquisition, and (B) such merger or
acquisition does not result in an Event of Default;

                    (b)          Permitted Encumbrances;

                    (c)          All Transfers of worn out or obsolete
furnishings, fixtures or equipment that are promptly replaced with property of
equivalent value and functionality;

                    (d)          All Leases permitted pursuant to Section 5.17
hereof; and

                    (e)          A Transfer of the Property and assumption of
the Loan pursuant to Section 6.2 hereof.

          Notwithstanding the foregoing or any other provision contained herein
to the contrary, for so long as the Loan is outstanding, Guarantor must continue
to own, directly or indirectly, at least a 51% interest in, and exclusively
Control, Borrower, SPE Component Entity, and any Affiliated Manager.

          Notwithstanding the foregoing, if the Loan or any interest therein has
been included in a Securitization, no transfer of any direct or indirect
ownership interests in Borrower may be made such that the transferee owns, in
the aggregate with the ownership interests in Borrower or transferee’s
Affiliates, more than a forty-nine percent (49%) interest in Borrower unless
such transfer is conditioned upon the delivery of an Additional Insolvency
Opinion acceptable to the Lender and any applicable Rating Agency.

17

--------------------------------------------------------------------------------



          “Person” shall mean any individual, corporation, partnership (whether
general or limited), joint venture, limited liability company, limited liability
partnership, estate, trust, joint stock company, unincorporated association, any
federal, state, county or municipal government or political subdivision or any
bureau, department or agency thereof and any fiduciary acting in such capacity
on behalf of any of the foregoing or any other entity.

          “Personal Property” shall have the meaning set forth in the Granting
Clause of the Security Instrument.

          “Plan” shall have the meaning set forth in Section 4.1.10(a) hereof.

          “Plan Assets” shall have the meaning set forth in Section 4.1.10(a)
hereof.

          “PNC Bank” shall mean PNC Bank, National Association, a national
banking association.

          “Policies” shall have the meaning specified in Section 7.1(b) hereof.

          “Prepayment Consideration” shall have the meaning set forth in Section
2.4.2 hereof.

          “Prepayment Date” shall have the meaning set forth in Section 2.4.1
hereof.

          “Prohibited Governmental Transactions” shall have the meaning set
forth in Section 4.1.10(b) hereof.

          “Prohibited Transaction” shall have the meaning set forth in Section
4.1.10(a) hereof.

          “Prohibited Transfer” shall have the meaning set forth in Section 6.7
hereof.

          “Property” shall mean the parcel of real property, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by the
Security Instrument, and any part or portion thereof, together with all rights
pertaining to such property and Improvements, as more particularly described in
the Granting Clauses of the Security Instrument and referred to therein as the
“Property”.

          “Property Condition Report” shall mean that certain Property Condition
Report issued by Partner Engineering and Science, Inc. dated August 26, 2013, or
any new or updated report prepared by a company satisfactory to Lender regarding
the physical condition of the Property, satisfactory in form and substance to
Lender in its sole discretion.

          “Property Document” shall mean, individually or collectively (as the
context may require), the following: (i) any REA, (ii) [intentionally omitted]
and (iii) [intentionally omitted].

          “Property Document Event” shall mean any event which would, directly
or indirectly, cause a default termination right, right of first refusal, right
of first offer, purchase option, or any other similar right, cause any
termination fees to be due or would cause a Material Adverse Effect to occur
under any Property Document (in each case, beyond any applicable notice and cure
periods under the applicable Property Document); provided, however, any of the
foregoing

18

--------------------------------------------------------------------------------



shall not be deemed a Property Document Event to the extent Lender’s prior
written consent is obtained with respect to the same.

          “Property Taxes” shall mean all real estate and personal property
taxes, assessments, water rates or sewer rents, now or hereafter levied or
assessed or imposed against the Property.

          “Property Tax and Insurance Escrow Account” shall have the meaning set
forth in Section 9.2.1 hereof.

          “Property Tax and Insurance Escrow Fund” shall have the meaning set
forth in Section 9.2.1 hereof.

          “Provided Information” shall have the meaning set forth in Section
11.1 hereof.

          “Qualified Insurer” shall mean an insurance company that satisfies the
requirements of Section 7.1(b) hereof.

          “Qualified Replacement Lease” shall mean a renewal of or a replacement
for a then existing Lease for space in the Property or a Lease which is for
vacant space in the Property, provided each such Lease must (i) be with a tenant
approved by Lender if such Lease covers more than 15,000 square feet of rentable
space at the Property and (ii) comply with Section 5.17 hereof.

          “Rating Agencies” shall mean (i) prior to the inclusion of the Loan or
any interest therein in a Securitization, each of Moody’s and Fitch, and any
other nationally-recognized statistical rating organization (as identified by
the Securities and Exchange Commission) which has been designated by Lender, and
(ii) if the Loan or any interest therein is included or is anticipated to be
included in a Securitization, each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating organization (as identified by the
Securities and Exchange Commission) to the extent any of the foregoing have been
engaged by Lender or its designee in connection with, or in anticipation of, any
Securitization.

          “Rating Agency Condition” shall be deemed to exist if (i) any Rating
Agency fails to respond to any request for a Rating Agency Confirmation with
respect to any applicable matter or otherwise elects (orally or in writing) not
to consider any applicable matter or (ii) Lender (or its Servicer) is not
required to and/or elects not to obtain (or cause to be obtained) a Rating
Agency Confirmation with respect to any applicable matter, in each case,
pursuant to and in compliance with any applicable pooling and servicing
agreement(s) relating to the Loan.

          “Rating Agency Confirmation” shall mean (i) prior to a Securitization
or if the Rating Agency Condition exists, that Lender has (in consultation with
the Rating Agencies (if required by Lender)) approved the matter in question in
writing based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and/or the servicing standard under any applicable
pooling and servicing agreement(s) relating to the Loan, and (ii) from and after
a Securitization (to the extent the Rating Agency Condition does not exist), a
written affirmation from each of the Rating Agencies (obtained at Borrower’s
sole cost and expense) that the credit rating of the Securities by such Rating
Agency immediately prior to the occurrence of

19

--------------------------------------------------------------------------------



the event with respect to which such Rating Agency Confirmation is sought will
not be qualified, downgraded or withdrawn as a result of the occurrence of such
event, which affirmation may be granted or withheld in such Rating Agency’s sole
and absolute discretion.

          “REA” shall mean any reciprocal easement agreement or similar
agreement now or hereafter benefiting or burdening the Property.

          “Real Property Value to Loan Ratio” shall mean the ratio (expressed as
a percentage), in which (A) the numerator is the fair market value of the
interests in real property which secure the Loan, and (B) the denominator is the
adjusted issue price of the Loan. For purposes of this definition, (i)
“interests in real property” and “real property” shall have the meanings
assigned to such terms by 26 C.F.R. §§ 1.856-3(c) and (d), and (ii) “adjusted
issue price” shall have the meaning assigned to such term by 26 C.F.R. §
1.1275-1(b). For purposes of this definition, the fair market value of the
interests in real property which secure the Loan shall be determined by Lender,
in Lender’s sole discretion, by any commercially reasonable method permitted to
a REMIC Trust under the Code and, to the extent permitted to a REMIC Trust under
the Code, the fair market value of the interests in real property for purposes
of Section 7.4(d) hereof may take into account any planned Restoration.

          “Registrar” shall have the meaning set forth in Section 11.5 hereof.

          “Regulation AB” shall mean Regulation AB under the Securities Act and
the Exchange Act, as such Regulation may be amended, modified or replaced.

          “Release” shall have the meaning set forth in Section 2(f) of the
Environmental Indemnity.

          “REMIC Opinion” shall mean an opinion of counsel in form and substance
satisfactory to Lender and to the Rating Agencies, stating that the transaction
which requires such opinion to be delivered will not (1) cause any REMIC Trust
formed pursuant to a Securitization to fail to maintain its status as a REMIC
Trust, or (2) constitute a “significant modification” of the Loan within the
meaning of Treasury Regulation Section 1.1001-3(b), or (3) cause the Loan to
fail to be a “qualified mortgage” within the meaning of Section 860G(a)(3) of
the Code.

          “REMIC Trust” shall mean a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code that holds all or any portion of
the Note.

          “Rent Roll” shall mean a written statement from Borrower, in form and
substance satisfactory to Lender, detailing the names of all tenants of the
Property, the portion of Property occupied by each tenant, the base rent and any
other charges payable under each Lease, the term of each Lease, the beginning
date and expiration date of each Lease, whether any tenant is in default under
its Lease (and detailing the nature of such default), and any other information
as is required by Lender.

          “Rents” shall mean all rents (including, without limitation percentage
rents), ground rents, additional rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents (including, without limitation,
damages and other claims arising from any rejection

20

--------------------------------------------------------------------------------



by a tenant of its Lease under any Creditors Rights Law), revenues, issues,
royalties and profits from the Land (including, without limitation, all oil and
gas or other mineral royalties and bonuses), income, receivables, receipts,
deposits (including, without limitation, cash or securities deposited under any
Lease to secure the performance by the lessee of its obligations thereunder,
utility deposits and other deposits), accounts, cash, charges for services
rendered, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Property Taxes
and insurance, operating expenses or other reimbursables to Borrower (or to
Manager for the account of Borrower), under any Lease, all Lease Termination
Payments, all other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or its agents or employees from
any and all sources arising from or attributable to the Land or the
Improvements, all proceeds, if any, from business interruption or other loss of
income insurance relating to the use, enjoyment or occupancy of the Land and/or
the Improvements (whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under any Creditors Rights Laws),
and all proceeds or streams of payment from the sale or other disposition of any
Lease or any Rents.

          “Replacement Reserve Account” shall have the meaning set forth in
Section 9.5.1 hereof.

          “Replacement Reserve Fund” shall have the meaning set forth in Section
9.5.1 hereof.

          “Replacement Reserve Monthly Deposit” shall have the meaning set forth
in Section 9.5.1 hereof.

          “Replacements” shall have the meaning set forth in Section 9.5.1
hereof.

          “Reportable Compliance Event” shall mean that any Covered Entity
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

          “Required Repair Account” shall have the meaning set forth in Section
9.4.1 hereof.

          “Required Repair Fund” shall have the meaning set forth in Section
9.4.1 hereof.

          “Required Repairs” shall have the meaning set forth in Section 9.4.1
hereof.

          “Reserve Accounts” shall mean the Property Tax and Insurance Escrow
Account, the Business Interruption Insurance Account, the Required Repair
Account, the Replacement Reserve Account, the TILC Reserve Account, the Early
Lease Termination Reserve Account, or any other escrow or reserve Account
established pursuant to Article IX hereof.

21

--------------------------------------------------------------------------------



          “Reserve Funds” shall mean the Property Tax and Insurance Escrow Fund,
the Business Interruption Insurance Funds, the Required Repair Fund, the
Replacement Reserve Fund, the TILC Reserve Fund, the Early Lease Termination
Reserve Fund, or any other escrow or reserve fund established pursuant to
Article IX hereof.

          “Reserve Waiver Conditions” shall mean: (a) with respect to Taxes,
each of the following: (i) no Event of Default has occurred and is continuing,
(ii) Taxes have been paid to an Official Body prior to delinquency in accordance
with Section 2.3.7 hereof, and (iii) Lender has received the original or a
certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to Lender; and (b) with respect to Insurance
Premiums, each of the following: (i) no Event of Default has occurred and is
continuing, (ii) the Property is covered by a blanket or umbrella insurance
policy that is in compliance with Section 7.1(d) hereof, (iii) all such
Insurance Premiums have been paid at least thirty (30) days prior to the
expiration of the Policy or Policies, and (iv) Lender has received evidence of
such payment reasonably satisfactory to Lender.

          “Residential Leases” shall mean Leases for residential purposes, for
congregate care services or for mini-warehouse storage rentals where each such
storage rental is less than ten percent (10%) of the rentable square footage of
such self-storage facility.

          “Responsible Officer” shall mean with respect to a Person, the
chairman of the board, president, chief operating officer, chief financial
officer, treasurer, vice president-finance, vice president or such other
authorized representative of such Person.

          “Restoration” shall have the meaning set forth in Section 7.2 hereof.

          “Restoration Threshold” shall mean $1,000,000.00.

          “Restoration Period” shall have the meaning set forth in Section 9.3.2
hereof.

          “Restricted Party” shall mean collectively, (a) Borrower, SPE
Component Entity, any Guarantor, and any Affiliated Manager and (b) any
shareholder, partner, member, non-member manager, or any other direct or
indirect legal or beneficial owner of Borrower, SPE Component Entity, any
Guarantor or any Affiliated Manager. Restricted Party shall not mean any
shareholder of AmREIT, Inc.

          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

          “Sale or Pledge” shall mean a voluntary or involuntary (including, but
not limited to, any levy, seizure or attachment) sale, conveyance, assignment,
alienation, mortgage, hypothecation, encumbrance, grant of a Lien on, a security
interest or option in, pledge, repurchase, reverse repurchase or other transfer
or disposal of a legal or beneficial interest (directly or indirectly, whether
by operation of Law or otherwise, and whether or not for consideration or of
record).

          “Sanctioned Country” shall mean a country subject to a sanctions
program maintained under any Anti-Terrorism Law.

22

--------------------------------------------------------------------------------



          “Sanctioned Person” shall mean any individual person, group, regime,
entity or thing listed or otherwise recognized as a specially designated,
prohibited, sanctioned or debarred person, group, regime, entity or thing, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any Anti-Terrorism
Law.

          “Scheduled Maturity Date” shall have the meaning set forth in Section
2.4.2 hereof.

          “Secondary Market Transactions” shall have the meaning set forth in
Section 11.1 hereof.

          “Securities” shall have the meaning set forth in Section 11.1 hereof.

          “Securities Act” shall have the meaning set forth in Section 11.2
hereof.

          “Securitization” shall have the meaning set forth in Section 11.1
hereof.

          “Security Instrument” shall mean that certain first priority Mortgage
(or Deed of Trust or Deed to Secure Debt), Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date hereof, executed and
delivered by Borrower in favor of Lender as security for the payment of the Debt
and the performance of the Other Obligations and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

          “Servicer” shall have the meaning set forth in Section 11.4 hereof.

          “Servicing Fee” shall have the meaning set forth in Section 11.4
hereof.

          “Severed Loan Documents” shall have the meaning set forth in Section
10.2(c) hereof.

          “Special Member” shall have the meaning set forth in Section 8.1(c)
hereof.

          “SPE Component Entity” shall have the meaning set forth in Section
8.1(b) hereof.

          “Sponsor” shall mean AmREIT, Inc., a Maryland corporation.

          “State” shall mean the State or Commonwealth in which the Land is
located.

          “Survey” shall mean a survey of the Property prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.

          “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Official Body, including any interest,
additions to tax or penalties applicable thereto.

          “Terminating Tenant” shall have the meaning set forth in Section 9.7
hereof.

23

--------------------------------------------------------------------------------



          “TILC Costs” shall have the meaning set forth in Section 9.6.1 hereof.

          “TILC Reserve Account” shall have the meaning set forth in Section
9.6.1 hereof.

          “TILC Reserve Fund” shall have the meaning set forth in Section 9.6.1
hereof.

          “TILC Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.6.1 hereof.

          “Title Insurance Policy” shall mean any ALTA mortgagee title insurance
policy in form and substance satisfactory to Lender (or, if the State does not
permit the issuance of such ALTA policy, such form as shall be permitted in the
State and satisfactory to Lender) issued on or after the date hereof by a title
insurance company satisfactory to Lender with respect to the Property and
insuring the Lien of the Security Instrument, with endorsements thereto as to
such matters as Lender may designate.

          “Transfer” shall mean any Sale or Pledge of the Property or of any
legal or beneficial interest therein, any Sale or Pledge of an interest in any
Restricted Party, or the removal or the resignation of the Manager (including,
without limitation, an Affiliated Manager) other than in accordance with Section
5.20 hereof. Without limiting the generality of the foregoing, a Transfer is
deemed to include: (a) an installment sales agreement wherein Borrower agrees to
sell the Property for a price to be paid in installments; (b) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder; (c) a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents or any Property Document; (d) if a Restricted
Party is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock; (e) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (f) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; (g) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; and (h) any action for partition of the Property or any similar
action instituted or prosecuted by Borrower or by any other Person, pursuant to
any contractual agreement or other instrument or under applicable Law
(including, without limitation, common law) and/or any other action instituted
by (or at the behest of) Borrower or its Affiliates or consented to or
acquiesced in by Borrower or its Affiliates which results in a Property Document
Event.

          “Transferee” shall have the meaning set forth in Section 6.2(e)
hereof.

24

--------------------------------------------------------------------------------



          “Treasury Rate” shall mean the yield calculated by the linear
interpolation of the yields, as reported in Federal Reserve Statistical Release
H.15-Selected Interest Rates under the heading U.S. Government
Securities/Treasury Constant Maturities for the week ending prior to the
Prepayment Date, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date. (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.) Lender shall notify Borrower of the
amount and the basis of determination of the required Prepayment Consideration.

          “True Up Payment” shall mean a payment into the applicable Reserve
Account of a sum which, together with any applicable monthly deposits into the
applicable Reserve Account, will be sufficient to discharge the obligations and
liabilities for which such Reserve Account was established as and when
reasonably appropriate. The amount of the True Up Payment shall be determined by
Lender in its reasonable discretion and shall be final and binding absent
manifest error.

          “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in the state of Texas (provided, however, with respect to the
Account Collateral, “UCC” or “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in the Commonwealth of Pennsylvania).

          “Underwriter Group” shall mean any and all of the following Persons:
(i) Lender (and for purposes of this definition, Lender shall include its
officers and directors), (ii) the Affiliate of PNC Bank that has filed any
registration statement relating to any Securitization, if applicable, each of
its directors, each of its officers who have signed any such registration
statement and each Person who controls the Affiliate within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, (iii) PNC
Capital Markets LLC, a Pennsylvania limited liability company, each of its
directors and each Person who controls PNC Bank within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act and (iv) PNC Bank, each
of its directors and each Person who controls PNC Bank within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act.

          “U.S. Obligations” shall mean direct full faith and credit obligations
of the United States of America that are not subject to prepayment, call or
early redemption.

          “Vacated Space” shall have the meaning set forth in Section 9.7.1
hereof.

          “Yield Maintenance Premium” shall mean an amount determined by Lender
equal to (a) the present value, as of the Prepayment Date, of the remaining
scheduled payments of principal and interest from the Prepayment Date through
the Maturity Date (including any balloon payment) determined by discounting such
payments at a rate which, when compounded monthly, is equivalent to the Treasury
Rate when compounded semi-annually, less (b) the principal portion of the Loan
prepaid.

          “Zoning Regulations” shall have the meaning set forth in Section
4.1.11 hereof.

25

--------------------------------------------------------------------------------



          Section 1.2     Principles of Construction. All references to sections
and exhibits are to sections and exhibits in or to this Agreement unless
otherwise specified. All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise. Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

 

II.

GENERAL TERMS

          Section 2.1     The Loan.

                    2.1.1     Agreement to Lend and Borrow. Subject to and upon
the terms and conditions set forth in this Agreement, Lender hereby agrees to
make and Borrower hereby agrees to accept the Loan on the Closing Date.

                    2.1.2     Single Disbursement to Borrower. Borrower may
request and receive only one borrowing hereunder in respect of the Loan and no
amount borrowed and repaid hereunder in respect of the Loan may be re-borrowed.

                    2.1.3     The Note, Security Instrument and Other Loan
Documents. The Loan shall be evidenced by the Note and the other Loan Documents,
and secured by the Security Instrument, and the Assignment of Leases.

                    2.1.4     Use of Proceeds. Borrower shall use the proceeds
of the Loan to (a) acquire the Property or to repay and discharge any existing
loans relating to the Property, (b) pay all past due Basic Carrying Costs, if
any, in respect of the Property, (c) make deposits into the Reserve Funds on the
Closing Date in the amounts provided herein, (d) pay costs and expenses incurred
in connection with the acquisition of the Property or the closing of the Loan,
as approved by Lender, (e) fund any working capital requirements of the
Property, as approved by Lender and (f) retain the balance, if any.

          Section 2.2     Interest Rate and Payments.

                    2.2.1     Interest Generally; Usury.

                    (a)          Except as herein provided with respect to
interest accruing at the Default Rate, interest on the outstanding principal
balance of the Loan shall accrue from the Closing Date at the Applicable
Interest Rate until repaid in accordance with the terms and conditions hereof.

                    (b)          This Agreement and the Note are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance

26

--------------------------------------------------------------------------------



due hereunder at a rate in excess of the Maximum Legal Rate, the Applicable
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
Law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

                    (c)          To the extent that Lender is relying on Chapter
303, as amended, of the Texas Finance Code to determine the maximum amount of
Interest permitted by applicable law on the principal of this Note, Lender will
utilize the weekly rate ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits a
greater amount of interest than is permitted under Texas law, Lender will rely
on United States federal law instead of such Chapter 303, as amended, for the
purpose of determining the maximum amount permitted by applicable law.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Lender may, at its option and from time to time, implement any other
method of computing the maximum lawful rate under such Chapter 303, as amended,
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
indebtedness evidenced hereby.

                    2.2.2     Interest Calculation. Interest on the outstanding
principal balance of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the period for which the calculation is being made by
(b) a daily rate based on the Applicable Interest Rate and a three hundred sixty
(360) day year by (c) the outstanding principal balance of the Loan. The accrual
period for calculating interest due on each Payment Date shall be the Interest
Accrual Period immediately prior to such Payment Date. Borrower understands and
acknowledges that such interest accrual requirement results in more interest
accruing on the Loan than if either (i) a thirty (30) day month and a three
hundred sixty (360) day year or (ii) the actual number of days in a month and a
three hundred and sixty five (365) day year were used to compute the accrual of
interest on the Loan.

                    2.2.3     Payments Before Maturity Date; Monthly Debt
Service Payment Amount. Borrower shall pay to Lender (a) unless the Closing Date
occurs on the first (1st) day of a calendar month, on the Closing Date, an
amount equal to interest only at the Applicable Interest Rate on the outstanding
principal balance of the Loan from the Closing Date up to and including
September 30, 2013, calculated by multiplying (i) the actual number of days
elapsed during such period by (ii) a daily rate based on the Applicable Interest
Rate and a three hundred sixty (360) day year by (iii) the outstanding principal
balance of the Loan on the Closing Date and (b) on the Payment Date occurring in
November, 2013 and on each Payment Date thereafter up to but not including
November 1, 2021, interest only at the Applicable Interest Rate, calculated by
multiplying (i) the actual number of days elapsed in each Interest Accrual
Period by (ii) a daily rate based on the Applicable Interest Rate and a three

27

--------------------------------------------------------------------------------



hundred sixty (360) day year by (iii) the outstanding principal balance of the
Loan during each Interest Accrual Period and (c) on the Payment Date occurring
in November, 2021 and on each Payment Date thereafter up to but not including
the Maturity Date, an amount equal to $113,820.43, which amount consists of
principal and interest at the Applicable Interest Rate on the outstanding
principal balance during each Interest Accrual Period, based upon a thirty (30)
year amortization schedule computed on the basis of a 360-day year consisting of
twelve (12) thirty (30) day months (the amounts required by subsections (b) and
(c) being the “Monthly Debt Service Payment Amount” for each applicable Interest
Accrual Period).

                    2.2.4     Payment on Maturity Date. Borrower shall pay to
Lender on the Maturity Date the Debt, including but not limited to, the
outstanding principal balance of the Loan, all accrued and unpaid interest
thereon through the end of the Interest Accrual Period immediately prior to the
Maturity Date and all other amounts due hereunder and under the Note, the
Security Instrument and the other Loan Documents.

                    2.2.5     Payments After Default. Upon the occurrence and
during the continuance of an Event of Default (including, without limitation,
failure to repay the Debt on the Maturity Date), interest on the outstanding
principal balance of the Loan and, to the extent permitted by Law, overdue
interest and other amounts due in respect of the Loan shall accrue at the
Default Rate, calculated from the date such payment was due without regard to
any grace or cure periods contained herein. Interest at the Default Rate shall
be computed from the occurrence of the Event of Default until the actual receipt
and collection of the Debt in full or until such Event of Default has been
waived by Lender. To the extent permitted by applicable Law, interest at the
Default Rate shall be added to the Debt, shall itself accrue interest at the
same rate as the Loan and shall be secured by the Security Instrument. This
paragraph shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default. Anything
herein to the contrary notwithstanding, all interest accrued at the Default Rate
shall be immediately due and payable upon demand by Lender.

                    2.2.6     Late Payment Charge. If any principal, interest or
any other sum due under the Loan Documents (other than the balloon payment due
on the Maturity Date) is not paid by Borrower on or before the fifth (5th) day
after the date the same is due and payable, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable Law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents
to the extent permitted by applicable Law.

                    2.2.7     Release on Payment in Full. Lender shall at the
sole cost and expense of Borrower, after payment in full of the Debt and the
performance of the Other Obligations in accordance with the terms and provisions
of the Security Instrument and the other Loan Documents, release the Lien of the
Security Instrument and the other Loan Documents on the Property.

28

--------------------------------------------------------------------------------



          Section 2.3     Manner of Making Payments.

                    2.3.1     Making of Payments. Each payment by Borrower
hereunder or under the Note or any of the other Loan Documents shall be made in
funds immediately available to Lender by 4:00 p.m., central time, on the date
such payment is due, to Lender at PNC Bank, National Association, c/o Midland
Loan Services, c/o Bank of Oklahoma, Lockbox #2585, 6242 East 41st Street,
Tulsa, OK 74135. Whenever any payment hereunder or under the Note shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the first Business Day following such scheduled due date.

                    2.3.2     Credit for Payment Receipt. No payment due under
the Note, this Agreement or any of the other Loan Documents shall be deemed paid
to Lender until received by Lender at its designated office on a Business Day
prior to 4:00 p.m., central time. Any payment received after the time
established by the preceding sentence shall be deemed to have been paid on the
immediately succeeding Business Day. Each payment that is paid to Lender within
ten (10) days prior to the date on which such payment is due, and prior to its
scheduled Payment Date, shall not be deemed a prepayment and shall be deemed to
have been received on the Payment Date solely for the purpose of calculating
interest due.

                    2.3.3     Invalidated Payments. If any payment received by
Lender is deemed by a court of competent jurisdiction to be a voidable
preference or fraudulent conveyance under any Creditors Rights Laws, and is
required to be returned by Lender, then the obligation to make such payment
shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.

                    2.3.4     No Deductions, etc. All payments made by Borrower
hereunder or under the Note or the other Loan Documents shall be made
irrespective of, and without any deduction for, any setoff, defense, claim or
counterclaims.

                    2.3.5     Application of Payments. Provided no Event of
Default has occurred and is continuing, payments of principal and interest due
from Borrower shall be applied (a) first, to the payment or reimbursement of any
expenses (including but not limited to late charges), costs or obligations
(other than the principal and interest) for which Borrower shall be obligated or
Lender entitled pursuant to the provisions of the Loan Documents, (b) second, to
the payment of accrued but unpaid interest, (c) third, to the payment of unpaid
Reserve Funds required pursuant to the provisions of the Loan Documents, and (d)
fourth, to the payment of principal then outstanding. If at any time Lender
receives less than the full amount due and payable on a Payment Date or upon the
occurrence of an Event of Default, Lender may apply all payments received to
amounts then due and payable in any manner and in any order determined by
Lender, in its sole discretion. Lender’s acceptance of a payment from Borrower
in an amount that is less than the full amount then due and Lender’s application
of such payments to amounts then due from Borrower shall not constitute or be
deemed to constitute a waiver of the unpaid amounts or an accord and
satisfaction.

                    2.3.6     Increased Costs. If, as a result of any Change in
Law, any reserve, special deposit, condition, expense, tax (other than taxes the
indemnification of which is already

29

--------------------------------------------------------------------------------



excluded or provided for pursuant to the terms hereof), allocation of capital or
similar requirement relating to any extensions of credit, commitments or other
assets of, or any deposits with, Lender or its holding company is imposed,
modified or deemed applicable and the result is to increase the cost to Lender
or its holding company of making or holding the Loan, or to reduce the amount
receivable by Lender or its holding company hereunder in respect of any portion
of the Loan, then from time to time Borrower will pay to Lender or its holding
company upon request such additional amount or amounts as will compensate Lender
and/or its holding company for such increases in cost and/or reductions in
amounts receivable. If Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on Lender’s capital or on the capital of Lender’s holding company, as a
consequence of this Agreement or the Loan, to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender or its holding company upon request such additional amount or
amounts as will compensate Lender and/or its holding company for any such
reduction suffered.

                    2.3.7     Taxes.

                    (a)          Payments Free of Taxes. Any and all payments by
or on account of any obligation of Borrower or Guarantor under any Loan Document
must be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined by Borrower or Guarantor) requires the deduction or withholding of
any Tax from any such payment by Borrower or Guarantor, then Borrower or
Guarantor shall be entitled to make such deduction or withholding and will
timely pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by Borrower or Guarantor is increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.3.7)
Lender receives an amount equal to the sum it could have received had no such
deduction or withholding been made.

                    (b)          Payment of Other Taxes by Borrower. Borrower
shall timely pay any Other Taxes to the relevant Official Body in accordance
with applicable Law, or at Lender’s option, timely reimburse Lender for the
payment of any such Other Taxes.

                    (c)          Indemnification. BORROWER SHALL INDEMNIFY
LENDER WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES, INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.3.7, PAYABLE OR PAID BY
LENDER OR REQUIRED TO BE WITHHELD OR DEDUCTED FROM A PAYMENT TO LENDER AND ANY
REASONABLE RELATED EXPENSES, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT OFFICIAL BODY. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender is conclusive absent manifest error.

30

--------------------------------------------------------------------------------



                    (d)          Evidence of Payments. As soon as practicable
after any payment of Taxes by Borrower or Guarantor to an Official Body pursuant
to this Section 2.3.7, Borrower or Guarantor must deliver to Lender the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to Lender.

                    (e)          Status of Lender. In the event that any
successor and/or assign of Lender is not incorporated under the Laws of the
United States of America or a state thereof (a “Non-U.S. Entity”) Lender agrees
that, prior to the first date on which any payment is due such entity hereunder,
it will deliver to Borrower two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as the case
may be, certifying in each case that such entity is entitled to receive payments
under the Note, without deduction or withholding of any United States federal
income taxes. Each entity required to deliver to Borrower a Form W-8BEN or
W-8ECI pursuant to the preceding sentence further undertakes to deliver to
Borrower two further copies of such forms, or successor applicable forms, or
other manner of certification, as the case may be, on or before the date that
any such form expires (which, in the case of the Form W-8ECI, is the last day of
each U.S. taxable year of the Non-U.S. Entity) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to Borrower, and such other extensions or renewals thereof as
may reasonably be requested by Borrower, certifying in the case of a Form W-8BEN
or W-8ECI that such entity is entitled to receive payments under the Note
without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, Law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such entity from duly completing and delivering any such
form with respect to it and such entity advises Borrower that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

                    (f)          Treatment of Certain Refunds. If any party
determines that it has received a refund of any Taxes to which it has been
indemnified pursuant to this Section 2.3.7, such party must pay to the
indemnifying party an amount equal to such refund (including any interest paid
by an Official Body) in an amount not to exceed the extent of any indemnity
payments made under this Section 2.3.7 with respect to such Taxes, net of all
out-of-pocket expenses of such indemnified party (including Taxes) and without
interest; and in the event the indemnified party is thereafter required to
return such refund to the Official Body, then upon the request of the
indemnified party the indemnifying party must repay to the indemnified party the
amount paid over pursuant to this Section 2.3.7, plus any penalties, interest or
other charges imposed by the relevant Official Body. Notwithstanding anything to
the contrary in this Section 2.3.7, in no event will Lender be required to pay
any amount to an indemnifying party pursuant to this Section 2.3.7(f), if such
payment could place Lender in a less favorable net after-Tax position than
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 2.3.7 will not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

                    (g)          Survival. Each party’s obligations under this
Section 2.3.7 survive the repayment, satisfaction or discharge of the Debt.

31

--------------------------------------------------------------------------------



          Section 2.4     Prepayments.

                    2.4.1     Voluntary Prepayments. Except as set forth in this
Section 2.4, Borrower shall not have the right to prepay all or any portion of
the Debt. After the Lockout Period, Borrower may prepay the Debt in whole, but
not in part, on any Payment Date, provided the following conditions are
satisfied: (a) no Default or Event of Default shall be occurring on either the
date the required prepayment notice is received by Lender or the Prepayment
Date; (b) Borrower shall give written notice to Lender specifying the Payment
Date on which a prepayment is to be made (the date of any prepayment hereunder,
whether pursuant to such notice or not, and whether voluntary or involuntary,
being herein referred to as the “Prepayment Date”) not more than sixty (60) days
and not less than ten (10) days prior to the Prepayment Date if such Prepayment
Date occurs prior to a Securitization and thirty (30) days prior to the
Prepayment Date if such Prepayment Date occurs following a Securitization; and
(c) the applicable Prepayment Consideration, if any, is paid by Borrower to
Lender with such prepayment of the entire Debt in full. Additionally, any such
prepayment not actually received by Lender before 4:00 p.m., central time, on
the fifth (5th) day of the month must also include the interest which would have
accrued on the amount of such prepayment during the entire Interest Accrual
Period in which the prepayment is made. A prepayment notice may be revoked by
Borrower in a writing delivered to Lender at any time on or prior to the fifth
(5th) Business Day preceding the proposed Prepayment Date; provided that, in the
event of any revocation of a prepayment notice, Borrower shall be obligated to
reimburse Lender for all of its costs and expenses (including reasonable legal
fees and costs) incurred by Lender in connection with the anticipated prepayment
within ten (10) days of Lender’s request.

                    2.4.2     Prepayment Consideration. Lender shall not be
obligated to accept any prepayment of the Debt unless it is accompanied by the
applicable Prepayment Consideration. The “Prepayment Consideration” shall be
calculated by Lender as follows:

 

 

 

From the Closing date through September 30, 2016 (the “Lockout Period”):

 

Not applicable; No prepayment permitted.

 

October 1, 2016 through October 31, 2021 (the “1% Prepayment Period”):

 

The greater of (i) one percent (1%) of the outstanding principal balance of the
Loan on a Prepayment Date; or (ii) the Yield Maintenance Premium.

 

November 1, 2021 through March 31, 2023 (the “0.50% Prepayment Period”):

 

The greater of (i) one half of one percent (0.50%) of the outstanding principal
balance of the Loan on a Prepayment Date; or (ii) the Yield Maintenance Premium.

 

 

 

April 1, 2023 through October 1, 2023 (the “Scheduled Maturity Date”):

 

No Prepayment Consideration (i.e., $0.00).

32

--------------------------------------------------------------------------------




 

 

 

Prepayment After an Event of Default:

 

The Prepayment Consideration set forth in Section 2.4.4 hereof.

          Borrower acknowledges that the Prepayment Consideration is a bargained
for consideration and is not a penalty. Borrower recognizes that Lender would
incur substantial additional costs and expenses in the event of a prepayment of
the Debt and that the Prepayment Consideration compensates Lender for such costs
and expenses (including without limitation, the loss of Lender’s investment
opportunity during the period from the Prepayment Date until the Maturity Date).
Borrower agrees that Lender shall not, as a condition to receiving the
Prepayment Consideration, be obligated to actually reinvest the amount prepaid
in any treasury obligation or in any other manner whatsoever.

                    2.4.3     Mandatory Prepayments. If Borrower receives any
Net Proceeds and if Lender is not obligated to make, and does not make, such Net
Proceeds available to Borrower for the Restoration of the Property pursuant to
the terms of this Agreement, then Borrower shall prepay the outstanding
principal balance of the Loan in an amount equal to one hundred percent (100%)
of such Net Proceeds. No Prepayment Consideration shall be due in connection
with any prepayment made pursuant to this Section 2.4.3. Any partial prepayment
under this Section 2.4.3 shall be applied to the last payments of principal due
under the Loan; provided, however, if an Event of Default has occurred and is
then continuing, Lender may apply such Net Proceeds to the Debt in any order or
priority in its sole discretion. Any prepayment received by Lender pursuant to
this Section 2.4.3 on a date other than a Payment Date shall be held by Lender
as Collateral for the Debt in an interest bearing Eligible Account at an
Eligible Institution, with such interest accruing for the benefit of Borrower,
and shall be applied by Lender on the next Payment Date, with any interest on
such funds paid to Borrower on such Payment Date provided no Event of Default
then exists.

                    2.4.4     Prepayments After Event of Default. If, following
the occurrence of and during continuance of any Event of Default, Borrower shall
tender payment of an amount sufficient to satisfy the Debt, such tendered
prepayment by Borrower shall be deemed to be a voluntary prepayment in the
amount tendered and in such case Borrower shall also pay to Lender, with respect
to the amount tendered, Prepayment Consideration equal to the Prepayment
Consideration payable by Borrower under Section 2.4.2 above; provided, however,
if such tendered prepayment by Borrower is made during the Lockout Period, then
the Prepayment Consideration payable hereunder shall be equal to the greater of
(a) four percent (4%) of the outstanding principal balance of the Loan on the
date of such tendered prepayment and (b) the Yield Maintenance Premium (provided
that all references to the “Prepayment Date” contained in the definition of
Yield Maintenance Premium shall mean the date of said tendered prepayment) which
Prepayment Consideration shall be immediately due and payable. Lender shall not
be obligated to accept any such tender unless it is accompanied by all
Prepayment Consideration due in connection therewith.

33

--------------------------------------------------------------------------------




 

 

III.

[INTENTIONALLY OMITTED]:

 

 

IV.

REPRESENTATIONS AND WARRANTIES

          Section 4.1     Borrower Representations.

          Borrower represents and warrants as of the Closing Date that:

                    4.1.1     Organization. Borrower has been duly organized and
is validly existing and in good standing in the jurisdiction in which it is
organized with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, Licenses and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property and the other Collateral.
Attached hereto as Exhibit A is a true and correct copy of the organizational
structure chart of Borrower, which accurately shows all ownership interests,
direct and indirect, in Borrower. Neither Guarantor, nor any managing member,
general partner or similar controlling Person of Borrower, nor any Person that
holds a ten percent (10%) or greater direct ownership interest in Borrower (a)
is the subject of a Bankruptcy Action, (b) has a prior record of having been the
subject of a Bankruptcy Action, or (c) has been convicted of a felony.

                    4.1.2     Proceedings. Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents. This Agreement and such other Loan Documents have
been duly executed and delivered by or on behalf of Borrower and constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by applicable Creditors Rights Laws and similar Laws affecting rights of
creditors generally, and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

                    4.1.3     No Conflicts. The execution, delivery and
performance of this Agreement and the other Loan Documents by Borrower will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement, or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, nor will such action
result in any violation of the provisions of any Law, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such regulatory authority or other governmental agency or body required for the
execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

                    4.1.4     Litigation. There is no pending, filed or to the
best of Borrower’s knowledge threatened action, suit or proceeding, arbitration
or governmental investigation, at

34

--------------------------------------------------------------------------------



law or in equity or by or before any Governmental Authority or other agency,
involving Borrower, Guarantor, or the Collateral, an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) title to the
Property or any of the other Collateral, (b) the validity or enforceability of
the Security Instrument, (c) Borrower’s ability to perform under the Loan or the
Loan Documents, (d) Guarantor’s ability to perform under the Guaranty, (e) the
use, operation or value of the Property, (f) the principal benefit of the
security intended to be provided by the Loan Documents, (g) the current ability
of the Property to generate net cash flow sufficient to service the Loan, or (h)
the current principal use of the Property.

                    4.1.5     Agreements. Borrower is not a party to any
agreement or instrument or subject to any restriction which might materially and
adversely affect Borrower, the use, value or operation of the Property, or
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property is bound. Borrower has no financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower, the Property or
other Collateral are otherwise bound, other than (a) obligations incurred in the
ordinary course of the operation of the Property or other Collateral as
permitted pursuant to Section 8.1(a)(vii) hereof and (b) obligations under the
Loan Documents.

                    4.1.6     Title. Borrower has good, indefeasible and
insurable fee simple title to the real property comprising part of the Property
and good title to the balance of the Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances. To Borrower’s knowledge, the
Security Instrument, when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority Lien on
the Property, subject only to Permitted Encumbrances and (b) perfected first
priority security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances. There are no
claims for payment for work, labor or materials affecting the Property which are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Loan Documents. The Assignment of Leases, when properly recorded in the
appropriate records will create perfected first priority security interests in
and to, and perfected collateral assignments of, all applicable Leases and
Rents, all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances.

                    4.1.7     Solvency; No Bankruptcy Filing. Borrower (a) has
not entered into the transaction contemplated hereby or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. After giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. To Borrower’s knowledge,

35

--------------------------------------------------------------------------------



Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Borrower does not intend to incur debt
and liabilities (including contingent liabilities and other commitments) beyond
its ability to pay such debt and liabilities as they mature (taking into account
the timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). The Property is not the
subject of any Bankruptcy Action. No Bankruptcy Action has been filed by or
against any Borrower Party in the last seven (7) years, and no Borrower Party in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws. No Borrower Party is
contemplating either the filing of any Bankruptcy Action by it or the
liquidation of all or a major portion of Borrower’s or any such Borrower Party’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any Bankruptcy Action against any Borrower Party.

                    4.1.8     Financial Information. All financial information
submitted by Borrower to Lender including but not limited to all financial
statements, statements of cash flow and income and operating statements, Rent
Rolls, reports, certificates and other documents submitted in connection with
the Loan (including the application therefor) or in satisfaction of the terms
thereof and all statements of fact made by Borrower in this Agreement or in any
other Loan Document, (a) are true, complete and correct, (b) accurately
represent the financial condition of the Property as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as expressly disclosed therein.

                    4.1.9     Full and Accurate Disclosure. To Borrower’s
knowledge, no statement of fact made by Borrower in this Agreement or in any of
the other Loan Documents contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading. There is no material fact presently known to Borrower
which has not been disclosed to Lender which adversely affects, nor as far as
Borrower can foresee, might adversely affect, the use, value or operation of the
Property or the business, operations or condition (financial or otherwise) of
Borrower. To Borrower’s knowledge, there has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the Property or the business operations or the financial condition of
Borrower. To Borrower’s knowledge, Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading.

                    4.1.10   No Plan Assets.

                    (a)        (i) Borrower is not an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA (a “Plan”),
(ii) none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. § 2510.3-101
(“Plan Assets”) and (iii) Borrower is not engaging in any transaction which
would cause any obligation, or action taken or to be taken, hereunder (or the
exercise by Lender of any of its rights under the Note, this Agreement, the
Security Instrument or the other Loan

36

--------------------------------------------------------------------------------



Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA (a “Prohibited Transaction”).

                    (b)           (i) Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA (“Governmental Plan”) and (ii)
transactions by or with Borrower are not subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect (“Prohibited Governmental Transactions”), which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

                    4.1.11     Compliance. Borrower and the Property and the use
thereof comply with all applicable Legal Requirements, including, without
limitation, all Environmental Laws. The Improvements are in compliance in all
material respects with all applicable Laws, building and zoning ordinances,
codes, rules, covenants, and restrictions governing the occupancy, use and
operation of the Property (“Zoning Regulations”). Any non-conformity with Zoning
Regulations constitutes a legal non-conforming use or structure which does not
materially and adversely affect the use, operation or value of the Property. In
the event of Casualty or destruction, (a) the Property may be restored or
repaired to the full extent necessary to maintain the use of the Improvements
immediately prior to such Casualty or destruction, or (b) “Ordinance or Law
Coverage” has been obtained for the Property in accordance with Section
7.1(a)(i) hereof, in amounts approved by Lender, that provides coverage for
additional costs to rebuild and/or repair the Improvements to current Zoning
Regulations, or (c) the inability to restore the Improvements to the full extent
of the use or structure immediately prior to the Casualty or destruction would
not materially and adversely affect the use, operation or value of the Property.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority.

                    4.1.12     Anti-Money Laundering/International Trade Law
Compliance. No Covered Entity is a Sanctioned Person. No Covered Entity, either
in its own right or through any third party, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

                    4.1.13     Reliance. The Property is not relied upon by, and
does not rely upon, any building or improvement not part of the Property to
fulfill any zoning, building code or other governmental or municipal requirement
for structural support or the furnishing of any essential building systems or
utilities, except to the extent of any valid and existing irrevocable, permanent
easement agreements shown in the Title Insurance Policy.

                    4.1.14     No Contingent Liabilities. Borrower does not have
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the current or contemplated use, value or operation
thereof, except as expressly referred to or reflected in said financial
statements.

37

--------------------------------------------------------------------------------



                    4.1.15     Condemnation. There is no Condemnation or other
proceeding pending, threatened in writing or planned, for the total or partial
condemnation of the Property, the relocation of roadways providing access to the
Property, or any permanent easements through which essential building systems or
utilities are provided.

                    4.1.16     Federal Reserve Regulations. Borrower executed
and delivered the Loan Documents and received and applied the proceeds of the
Loan for its own account and not as an agent, nominee or trustee for any other
party or entity. No part of the proceeds of the Loan will be used for the
purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or for any
other purpose which would be inconsistent with such Regulation U or any other
Regulations of such Board of Governors, or for any purposes prohibited by Legal
Requirements or by the terms and conditions of this Agreement or the other Loan
Documents.

                    4.1.17     Access; Utilities. The Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sanitary sewer (or well and
septic), storm drainage facilities, and all required utilities, all of which are
appropriate for the current use of the Property. All public utilities necessary
or convenient for the full use and enjoyment of the Property are located either
in the public right of way abutting the Property (which are connected as to
serve the Property without passing over other property) or in irrevocable
recorded easements servicing the Property and such easements are set forth in
and insured by the Title Insurance Policy. All roads and public utilities
necessary for the use of the Property for its current purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

                    4.1.18     Not a Foreign Person. Neither Borrower nor any
person or entity owning a beneficial interest in Borrower is a “foreign person”,
“foreign corporation”, “foreign partnership”, “foreign trust”, or “foreign
estate” under the provisions of Section 1445 of the Code. Notwithstanding the
foregoing, the provisions of this Section 4.1.18 shall not apply to the
shareholders of AmREIT, Inc. and any violation of this Section 4.1.18 by any
shareholder of AmREIT, Inc. shall not be a default hereunder.

                    4.1.19     Separate Lots. The Property is comprised of one
(1) or more separate tax parcels which do not include any property which is not
part of the Property. If required by Law, the Property constitutes one or more
lawfully subdivided tracts of land, and all conditions related to any such
subdivision have been satisfied.

                    4.1.20     Assessments. There are no pending or proposed
special or other assessments in writing for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

                    4.1.21     Enforceability. The Loan Documents are not
subject to any right of rescission, set off, counterclaim or defense by
Borrower, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right

38

--------------------------------------------------------------------------------



thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set off, counterclaim or defense with respect
thereto.

                    4.1.22     No Prior Assignment. There are no prior
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding.

                    4.1.23     Insurance. Borrower has obtained and has
delivered to Lender certified copies of all Policies (or other evidence
acceptable to Lender) reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any
such Policy, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any such Policy.

                    4.1.24     Use of Property. The Property is used exclusively
for purposes and other appurtenant and related uses disclosed to Lender on or
prior to the Closing Date.

                    4.1.25     Certificate of Occupancy; Licenses. All
certifications, permits, licenses, franchises, consents and other approvals,
including without limitation, certificates of completion, certificates of
occupancy and occupancy permits necessary for the legal use, occupancy and
operation of the Property for its intended purpose(s) (collectively, the
“Licenses”), have been obtained and are in full force and effect. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property.

                    4.1.26     Flood Zone. None of the Improvements on the
Property are located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards or, if any portion of
the Improvements on the Property is located in such an area, the Flood Insurance
Policies required by Section 7.1(a)(vii) hereof are in full force and effect.

                    4.1.27     Physical Condition.

                    (a)           The Property, including, without limitation,
all buildings, building systems for the Improvements, Improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, mechanical and electrical systems, equipment,
elevators, exterior sidings and doors, landscaping, irrigation systems and all
structural components, are in good working order. The Property is (i) free of
any material damage, (ii) in good repair and condition, and (iii) free of
structural defects, or any other material defects or damages (whether latent or
otherwise) except as follows: (A) any damage or deficiencies that would not
materially and adversely affect the use, operation or value of the Property or
the security intended to be provided by the Security Instrument or repairs with
respect to such damage or deficiencies estimated to cost less than $50,000 in
the aggregate; or (B) repairs that have been completed. Borrower has not
received notice from any insurance company or bonding company of any structural
or other defects or inadequacies in the Property which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

39

--------------------------------------------------------------------------------



                    (b)          All Improvements have been fully completed and
all costs and expenses of construction have been fully paid. Complete and final
payment has been made for all construction, repairs or new Improvements made to
the Property within the applicable period for filing Lien claims in the State.

                    4.1.28     Boundaries. Except as disclosed on the Survey,
all of the Improvements which were included in determining the appraised value
of the Property lie wholly within the boundaries and building restriction lines
of the Property. Except as disclosed on the Survey, no improvements on adjoining
properties encroach upon the Property, no Improvements encroach upon any
easements, and no easements or other encumbrances upon the Property encroach
upon any of the Improvements, so as to affect the value, current use or
marketability of the Property except those which are insured against by the
Title Insurance Policy.

                    4.1.29     Leases. The Property is not subject to any Leases
other than the Leases described in the Rent Roll attached hereto as Exhibit B,
which Rent Roll is accurate and complete in all material respects as of the date
hereof. Borrower is the sole owner of the entire lessor’s interest in the
Leases. No Person has any possessory interest in the Property or right to occupy
the same except under and pursuant to the provisions of the Leases and Permitted
Encumbrances. To the best of Borrower’s knowledge, the Leases are valid and
enforceable and have not been altered, modified or amended in any manner since
copies of same were last delivered to Lender. None of the Rents (other than
security deposits) have been collected for more than one (1) month in advance.
Except as previously disclosed to Lender in writing, all work to be performed by
Borrower under each Lease has been performed as required and has been accepted
by the applicable tenant, and any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any tenant have already been received by such tenant. To the best
of Borrower’s knowledge, the current Leases are in full force and effect and
there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. There has been no prior Transfer of any Lease or
of the Rents received therein. Except as set forth on Exhibit B, no tenant
listed on Exhibit B has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. Except as
expressly provided under any Lease delivered to Lender prior to the Closing
Date, no tenant under any Lease has any right or option for additional space in
the Improvements. Except as set forth in the Environmental Report (as defined in
the Environmental Indemnity), no Hazardous Materials have been stored, treated
or Released by any tenant under any Lease on or about the leased premises nor
does Borrower have any knowledge of any tenant’s intention to use its leased
premises for any activity which, directly or indirectly, involves the use,
generation, treatment, storage, transportation or Release of any Hazardous
Materials. Other than Residential Leases, true and correct copies of all Leases
in existence as of the Closing Date were delivered to Lender prior to the
execution of this Agreement.

                    4.1.30     Survey. The Survey delivered to Lender in
connection with this Agreement has been certified to the title company and
Lender and their successors and assigns,

40

--------------------------------------------------------------------------------



and has been prepared by a professional and properly licensed land surveyor in
accordance with the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys as adopted by American Land Title Association, American Congress
on Surveying & Mapping and National Society of Professional Surveyors effective
February 23, 2011. The Survey reflects the same legal description contained in
the Title Insurance Policy. The Survey does not fail to reflect any material
matter affecting the Property or the title thereto.

                    4.1.31     No Mezzanine Loan. As of the Closing Date, no
direct or indirect equity interest in Borrower is pledged to secure any
Indebtedness.

                    4.1.32     Filing and Recording Taxes. All transfer taxes,
deed stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the transfer of the Property to Borrower have been
paid or are being paid simultaneously herewith. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid, and, to Borrower’s knowledge, under current
Legal Requirements, the Security Instrument is enforceable in accordance with
its terms by Lender (or any subsequent holder thereof).

                    4.1.33     Management Agreement. The Management Agreement is
in full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder. The Management Agreement was
entered into on commercially reasonable terms.

                    4.1.34     Illegal Activity. No portion of the Property has
been or will be purchased, improved, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities or activities relating to controlled substances at the Property.

                    4.1.35     Investment Company Act. Borrower is not (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; or (b)
subject to any other federal or state Law or regulation which purports to
restrict or regulate its ability to borrow money.

                    4.1.36     Bank Holding Company. Borrower is not a “bank
holding company” or a direct or indirect subsidiary of a “bank holding company”
as defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

                    4.1.37     Principal Place of Business; State of
Organization. Borrower’s principal place of business as of the date hereof is
the address set forth in the introductory paragraph of this Agreement. Borrower
is organized under the Laws of the state of Texas and its organizational
identification number is 801845957.

41

--------------------------------------------------------------------------------



                    4.1.38     Taxpayer Identification Number. Borrower’s United
States taxpayer identification number is 46-3401743.

                    4.1.39     Business Purposes. The Loan is solely for the
business purpose of Borrower, and is not for personal, family, household, or
agricultural purposes.

                    4.1.40     Taxes. Borrower and each Guarantor have filed all
federal, state, county, municipal, and city income and other tax returns
required to have been filed by it and has paid all taxes and related liabilities
which have become due pursuant to such returns or pursuant to any assessments
received by it. Borrower knows of no basis for any additional assessment in
respect of any such taxes and related liabilities for prior years.

                    4.1.41     Forfeiture. Neither Borrower nor any other Person
in occupancy of or involved with the operation or use of the Property has
committed any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any monies
paid in performance of Borrower’s obligations under the Note, this Agreement or
the other Loan Documents.

                    4.1.42     Accounts.

                    (a)          This Agreement creates valid and continuing
security interests (as defined in the UCC) in each Reserve Account, and any
sub-accounts established under any of the foregoing, in favor of Lender, which
security interests are prior to all other Liens, other than Permitted
Encumbrances, and are enforceable as such against creditors of and purchasers
from Borrower, and other than in connection with the Loan Documents and except
for Permitted Encumbrances, Borrower has not sold or otherwise conveyed the
Accounts;

                    (b)          Borrower acknowledges that Lender intends to
maintain each Account as follows: (i) as a “securities account” (as such term is
defined in Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall
have control (within the meaning of Section 8-106(d)(2) of the UCC) over such
Account, (iii) such that neither Borrower nor Manager shall have any right of
withdrawal from such Account and, except as provided herein, no Account
Collateral shall be released to Borrower or Manager from such Account, (iv) in
such a manner that the applicable Eligible Institution shall agree to treat all
property credited to such Account as “financial assets” and (v) such that all
securities or other property underlying any financial assets credited to such
Accounts shall be registered in the name of the applicable Eligible Institution,
indorsed to the applicable Eligible Institution or in blank or credited to
another securities account maintained in the name of the applicable Eligible
Institution and in no case will any financial asset credited to such Account be
registered in the name of Borrower, payable to the order of Borrower or
specially indorsed to Borrower; and

                    (c)          Other than the security interests granted to
Lender pursuant to this Agreement, Borrower has not pledged, assigned, or sold,
granted a security interest in, or otherwise conveyed, any Account Collateral.

                    4.1.43     [Intentionally Omitted].

42

--------------------------------------------------------------------------------



                    4.1.44     Property Document Representations. With respect
to each Property Document, Borrower hereby represents that (a) each Property
Document is in full force and effect and has not been amended, restated,
replaced or otherwise modified (except, in each case, as expressly set forth
herein), (b) there are no defaults under any Property Document by any party
thereto and, to Borrower’s knowledge, no event has occurred which, but for the
passage of time, the giving of notice, or both, would constitute a default under
any Property Document, (c) all rents, additional rents and other sums due and
payable under each Property Document have been paid in full, (d) no party to any
Property Document has commenced any action or given or received any notice for
the purpose of terminating any Property Document, (e) the representations made
in any estoppel or similar document delivered with respect to any Property
Document in connection with the Loan are true, complete and correct and are
hereby incorporated by reference as if fully set forth herein.

                    4.1.45     Material Agreements. With respect to each
Material Agreement, Borrower hereby represents that (a) each Material Agreement
is in full force and effect and has not been amended, restated, replaced or
otherwise modified (except, in each case, as expressly set forth herein), (b)
there are no defaults under any Material Agreement by any party thereto and, to
Borrower’s knowledge, no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any Material
Agreement, (c) all payments and other sums due and payable under any Material
Agreement have been paid in full, (d) no party to any Material Agreement has
commenced any action or given or received any notice for the purpose of
terminating any Material Agreement, and (e) the representations made in any
estoppels or similar document delivered with respect to any Material Agreement
in connection with the Loan are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.

          Section 4.2     Survival of Representations. Borrower agrees that all
of the representations and warranties of Borrower set forth in Section 4.1
hereof and elsewhere in this Agreement and in the other Loan Documents shall
survive for so long as any amount remains owing to Lender under this Agreement
or any of the other Loan Documents by Borrower. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

 

V.

BORROWER COVENANTS

          From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents in accordance with the terms of
this Agreement and the other Loan Documents, Borrower hereby covenants and
agrees with Lender that:

          Section 5.1     Existence; Compliance with Legal Requirements;
Insurance. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
Licenses and comply with all Legal Requirements applicable to it and the
Property. There shall never be committed by Borrower or any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any monies paid in performance of
Borrower’s obligations under any of

43

--------------------------------------------------------------------------------



the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto
to allow the Property to remain consistently competitive in its market. Borrower
shall keep the Property insured at all times in accordance with the terms and
conditions of Article VII hereof.

          Section 5.2     Property Taxes and Other Charges. To the extent not
paid by Lender pursuant to the terms of Section 9.2 hereof, Borrower shall pay
all Property Taxes and Other Charges now or hereafter levied or assessed or
imposed against the Property as the same become due and payable. Except with
regard to Property Taxes and Other Charges paid by Lender in accordance with
Section 9.2 hereof, Borrower will deliver to Lender receipts for payment or
other evidence satisfactory to Lender that the Property Taxes and Other Charges
have been so paid or are not then delinquent no later than ten (10) days prior
to the date on which the Property Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property, and shall promptly pay for all utility services
provided to the Property. After prior written notice to Lender, Borrower, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Property Taxes or Other Charges, provided
that the following conditions are satisfied: (a) no Default or Event of Default
has occurred and remains uncured; (b) Borrower is permitted to contest under the
provisions of any document or agreement affecting the Property; (c) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, Laws and ordinances; (d) neither the
Property nor any interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (e) Borrower shall promptly upon final
determination thereof pay the amount of any such Property Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Property Taxes or Other Charges from the Property; (g) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Property Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such security or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established or the Property (or interest therein) shall be in danger
of being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of the Security Instrument or the other Loan Documents being
primed by any related Lien; and (h) to the extent any of such Other Charges are
mechanic’s and materialmen’s liens, Borrower shall deliver to Lender a bond in
accordance with Chapter 53 of the Texas Property Code, as amended from time to
time, sufficient to discharge the mechanics’ and materialmen’s lien from the
Property so that it attaches only to such bond.

44

--------------------------------------------------------------------------------



          Section 5.3     Litigation. Borrower shall give prompt written notice
to Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower or the Property which might materially adversely affect
Borrower’s condition (financial or otherwise) or business or the use, value or
operation of the Property.

          Section 5.4     Access to Property. Subject to the terms of the
applicable Leases, Borrower shall permit agents, representatives and employees
of Lender to conduct physical inspections of the Property to ensure Borrower is
appropriately maintaining the Property at reasonable hours upon reasonable
advanced notice. Following any such inspection, should Lender determine that the
Property has not been maintained as required herein, Lender shall have the right
to demand that Borrower complete or begin to complete and diligently continue
corrective measures satisfactory to Lender within a thirty (30) day period of
time.

          Section 5.5     Notice of Default. Borrower shall promptly advise
Lender of any material adverse change in Borrower’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

          Section 5.6     Cooperate in Legal Proceedings. Borrower shall fully
cooperate with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

          Section 5.7     Performance Under Loan Documents. Borrower shall
observe, perform and satisfy all the terms, provisions, covenants and conditions
of, and shall pay when due all costs, fees and expenses to the extent required
under the Loan Documents executed and delivered by, or applicable to, Borrower,
and shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, Borrower without the prior written consent of
Lender.

          Section 5.8     Awards and Insurance Proceeds. Borrower shall fully
cooperate with Lender in obtaining for Lender the benefits of any Award or
Insurance Proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any expenses incurred in connection
therewith (including attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property) out of such Award or Insurance Proceeds.

          Section 5.9     Further Assurances. Borrower shall, at Borrower’s sole
cost and expense:

                    (a)         furnish to Lender all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished by Borrower pursuant to the terms of the Loan Documents
or reasonably requested by Lender in connection therewith;

45

--------------------------------------------------------------------------------



                    (b)          execute and deliver to Lender such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the Collateral
at any time securing or intended to secure the obligations of Borrower under the
Loan Documents, as Lender may reasonably require including, without limitation,
the execution and delivery of all such writings necessary to transfer any
Licenses, as required by Lender, into the name of Lender or its designee after
the occurrence of any Event of Default; and

                    (c)          do and execute all and such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents, as Lender shall reasonably require from time to time and Borrower
hereby expressly authorizes and appoints Lender its attorney-in-fact to execute
such documents and instruments in the name of and upon behalf of Borrower, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

          Section 5.10    Financial Reporting.

                    (a)          Borrower will keep and maintain or will cause
to be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and all
items of income and expense in connection with the operation of the Property.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay on
demand any costs and expenses incurred by Lender to examine Borrower’s
accounting records with respect to the Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

                    (b)          Borrower will furnish to Lender annually,
within one-hundred twenty (120) days following the end of each Fiscal Year of
Borrower, a complete copy of Borrower’s annual financial statements covering the
Property for such Fiscal Year and containing statements of profit and loss for
Borrower and the Property and a balance sheet for Borrower. Such statements
shall set forth the financial condition and the results of operations for the
Property for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income From
Operations and Operating Expenses. Borrower’s annual financial statements shall
be accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) a certificate
executed by a Responsible Officer of Borrower or SPE Component Entity, as
applicable, stating that each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower and the
Property being reported upon and has been prepared in accordance with GAAP (or
such other accounting basis acceptable to Lender). To the extent that Borrower
consists of more than one Person, such annual financial statements shall include
an annual combined balance sheet of the Persons constituting Borrower (and no
other Persons), together with the related combined statements of operations,
member’s capital and cash flows, including a combining balance sheet and
statement of income for the Property on a combined basis. Together with
Borrower’s annual financial statements, Borrower shall furnish

46

--------------------------------------------------------------------------------



to Lender an Officer’s Certificate certifying as of the date thereof whether
there exists a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

                    (c)          Borrower will furnish, or cause to be
furnished, to Lender on or before forty-five (45) days after the end of each
calendar quarter the following items, accompanied by an Officer’s Certificate of
Borrower or SPE Component Entity, as applicable, stating that the following
items are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments): (i) a Rent Roll for the subject quarter; and (ii)
quarterly and year-to-date operating statements (including Capital Expenditures)
prepared for each calendar quarter, noting Net Cash Flow, Net Operating Income,
Gross Income From Operations, and Operating Expenses, and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar quarter. In addition, such
Officer’s Certificate shall certify that the representations and warranties of
Borrower, and SPE Component Entity if applicable, set forth in Section
8.1(a)(vii) are true and correct as of the date of such Officer’s Certificate
and that there are no trade payables outstanding for more than sixty (60) days.

                    (d)          On the Closing Date, Borrower shall submit to
Lender an Annual Budget for the partial year period commencing on the Closing
Date in form and substance reasonably satisfactory to Lender. Borrower shall
submit to Lender an Annual Budget not later than thirty (30) days prior the
commencement of each Fiscal Year in form and substance reasonably satisfactory
to Lender.

                    (e)          Borrower will furnish or cause to be furnished
to Lender annually, within one-hundred twenty (120) days following the end of
each Fiscal Year of each Guarantor, a complete copy of each Guarantor’s annual
financial statements containing statements of profit and loss and a balance
sheet for each Guarantor. Each Guarantor’s annual financial statements shall be
accompanied by a certificate executed by such Guarantor (if Guarantor is a
natural person) or by the chief financial officer or other officer of such
Guarantor (if such Guarantor is not a natural person) stating that each such
annual financial statement presents fairly the financial condition and the
results of operations of such Guarantor being reported upon, and has been
prepared in accordance with GAAP. Together with each Guarantor’s annual
financial statements, Borrower will furnish or cause such Guarantor to furnish
to Lender an Officer’s Certificate certifying as of the date thereof whether
there exists a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, such Guarantor, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

                    (f)          In addition to the other requirements of this
Section 5.10, after written notice from Lender, Borrower shall deliver, or cause
to be delivered to Lender, within thirty (30) days after the close of each
calendar month after receipt of such written notice from Lender and until the
Securitization of the entire Loan, the following items, accompanied by an
Officer’s Certificate of Borrower or SPE Component Entity, as applicable,
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property (subject to normal year-end adjustments): (i) a Rent

47

--------------------------------------------------------------------------------



Roll for the subject month; and (ii) monthly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar month,
noting Net Cash Flow, Net Operating Income, Gross Income From Operations, and
Operating Expenses, and other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such calendar month. In addition, such Officer’s Certificate shall certify that
the representations and warranties of Borrower, and SPE Component Entity if
applicable, set forth in Section 8.1(a)(vii) are true and correct as of the date
of such Officer’s Certificate and that there are no trade payables outstanding
for more than sixty (60) days.

                    (g)          Within sixty (60) days after filing, Borrower
shall deliver, or cause to be delivered, to Lender a certified copy of each of
Borrower’s and each Guarantor’s federal, state and local income tax returns.

                    (h)          Borrower shall furnish to Lender, within ten
(10) Business Days after request, such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower or any
Guarantor as may be reasonably requested by Lender.

                    (i)          Any reports, statements or other information
required to be delivered under this Agreement shall be delivered (i) in paper
form, and/or (ii) via electronic mail, FTP upload, website submission or any
future commonly available technology acceptable to Lender in its sole
discretion, and prepared using Microsoft Word or Excel, Adobe PDF, an XML file
or any future industry standard or commonly available technology acceptable to
Lender in its sole discretion.

                    (j)          Borrower agrees that Lender may forward to each
Investor or any nationally recognized statistical rating organization identified
as such by the Securities and Exchange Commission, and each prospective
Investor, all documents and information which Lender now has or may hereafter
acquire relating to the Debt and to Borrower, any Guarantor, and the Property,
whether furnished by Borrower, any Guarantor, or otherwise, as Lender reasonably
determines necessary. Borrower irrevocably waives any and all rights it may have
under any applicable Laws to prohibit such disclosure, including, but not
limited, to any right of privacy.

          Section 5.11    Business and Operations. Borrower shall continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, maintenance, management and operation of the
Property, and shall continue to operate the Property for such purposes. Borrower
will qualify to do business and will remain in good standing under the Laws of
the jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

          Section 5.12    Title to the Property. Borrower will warrant and
defend (a) the title to the Property, subject only to Permitted Encumbrances and
(b) the validity and priority of the Lien of the Security Instrument, the
Assignment of Leases and the other Loan Documents on the Property, subject only
to Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender on demand for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Property is claimed by another Person.

48

--------------------------------------------------------------------------------



          Section 5.13    Costs of Enforcement. In the event (a) that the
Security Instrument is foreclosed in whole or in part or the Security Instrument
or any other Loan Document is put into the hands of an attorney for collection,
suit, action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to the Security Instrument in which proceeding Lender is made a party
or (c) of any Bankruptcy Action in respect of Borrower or any Restricted Party,
Borrower, its successors or assigns, shall pay (and reimburse Lender
accordingly) all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.

          Section 5.14     Estoppel Statements.

                    (a)          After request by Lender, Borrower shall within
ten (10) Business Days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the Applicable
Interest Rate of the Note, (iv) the date installments of interest and/or
principal were last paid, (v) that no Default or Event of Default has occurred
and is continuing, (vi) any offsets or defenses to the payment of the Debt, if
any and (vii) that the Note, this Agreement, the Security Instrument and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

                    (b)          After request by Lender, Borrower shall within
thirty (30) Business Days (if such request is made prior to a Securitization)
and fifteen (15) Business Days (if such request is made following a
Securitization) furnish Lender with estoppel certificates, in form and content
satisfactory to Lender, from all tenants specified by Lender (other than tenants
under Residential Leases). If any tenant fails to provide such estoppel
certificate, Borrower shall provide a landlord estoppel certificate to Lender
with respect to the tenancy of such tenant, in form and substance satisfactory
to Lender provided that Borrower shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year so long as
no Event of Default has occurred and is continuing.

                    (c)          After request by Lender, Borrower shall within
thirty (30) Business Days (if such request is made prior to a Securitization)
and fifteen (15) Business Days (if such request is made following a
Securitization) deliver estoppel certificates from each party under any Property
Document in form and substance reasonably acceptable to Lender. If any party
under any Property Document (other than Borrower) fails to provide such estoppel
certificate, Borrower shall provide an estoppel certificate to Lender with
respect to such Property Document, in form and substance satisfactory to Lender,
provided that Borrower shall not be required to deliver such certificates more
frequently than two (2) times in any calendar year so long as no Event of
Default has occurred and is continuing.

          Section 5.15     Loan Proceeds. Borrower shall use the proceeds of the
Loan received by it on the Closing Date only for the purposes set forth in
Section 2.1.4 hereof.

          Section 5.16     No Joint Assessment. Borrower shall not suffer,
permit or initiate the joint assessment of the Property (a) with any other real
property constituting a tax lot separate from the Property and (b) which
constitutes real property with any portion of the Property which

49

--------------------------------------------------------------------------------



may be deemed to constitute Personal Property, or any other procedure whereby
the Lien of any taxes which may be levied against such Personal Property shall
be assessed or levied or charged to such real property portion of the Property.

          Section 5.17     Leasing Matters.

                    (a)          With respect to all Leases, Borrower shall: (i)
observe and perform all the obligations imposed upon Borrower as landlord; (ii)
not do or permit to be done anything to materially impair the value of any of
the Leases as security for the Debt (including, without limitation, relocating
or moving any tenant under any Lease to any other property owned by any
Guarantor or any Affiliate of Borrower, SPE Component Entity or any Guarantor);
(iii) other than for Residential Leases, promptly send to Lender copies of all
notices of default which Borrower shall send or receive thereunder; (iv) enforce
in a commercially reasonable manner all of the terms, covenants and conditions
which are to be performed by any tenant, short of termination thereof; (v) not
collect any of the Rents more than one (1) month in advance; (vi) not execute
any other assignment of Borrower’s interest in any of the Leases or the Rents;
and (vii) execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Property as
Lender shall from time to time require.

                    (b)          Without obtaining Lender’s prior written
approval (which shall not be unreasonably withheld), Borrower shall not:

                                   (i)            extend any Lease or enter into
any new or renewal Lease affecting the Property; provided, however, so long as
there exists no Event of Default, no such approval of Lender shall be required
if: (A) such Lease is not a Major Lease, (B) such Lease complies with the
Leasing Requirements; and (C) other than Residential Leases (unless requested by
Lender), an executed copy of such Lease shall be furnished to Lender within ten
(10) Business Days after its execution;

                                   (ii)           other than Residential Leases,
consent to any assignment of or subletting by any tenant under any Lease that
covers more than 15,000 square feet of rentable space at the Property (except in
accordance with the terms of such tenant’s Lease);

                                   (iii)          alter, modify, change, cancel
or terminate any guaranty of any of the Leases;

                                   (iv)          other than Residential Leases,
alter, modify, change the terms of, cancel, terminate or accept a surrender of
any Lease that covers more than 15,000 square feet of rentable space at the
Property; or

                                   (v)           transfer or permit a transfer
of the Property or of any interest therein, even if such a transfer is permitted
under the Security Instrument, if such transfer would effect a merger of the
estates and rights of, or a termination or diminution of the obligations of,
tenants under any of the Leases.

                    (c)           Notwithstanding anything to the contrary in
this Section 5.17, provided no Default or Event of Default exists hereunder,
Borrower may, without the prior written consent of

50

--------------------------------------------------------------------------------



Lender (except if required pursuant to Section 5.17(d) hereof), amend, modify or
waive the provisions of any Lease that is not a Major Lease or terminate, reduce
rents under, accept a surrender of space under, or shorten the term of, any
Lease that is not a Major Lease (any of the foregoing, a “Lease Modification”),
provided that (i) such Lease Modification (taking into account, in the case of a
termination, reduction in rent, surrender of space or shortening of term, the
planned alternative use of the affected space) does not have a Material Adverse
Effect, (ii) such Lease Modification is in the normal course of business and is
consistent with sound and customary leasing and management practices for similar
properties in the community in which the Property is located, and (iii) such
Lease, as amended, modified or waived, is otherwise in compliance with the
requirements of this Agreement and any subordination agreement binding upon
Lender with respect to such Lease. A termination of a Lease with a tenant who is
in default beyond applicable notice and grace periods shall not be considered an
action which has a Material Adverse Effect on the value of the Property taken as
a whole. Any Lease Modification which does not satisfy the requirements set
forth in this Section 5.17(c) shall be subject to the prior approval of Lender,
at Borrower’s expense (and, in conjunction therewith, Borrower shall provide
Lender with such information as Lender shall reasonably request with respect to
such proposed Lease Modification and the tenant under the Lease affected
thereby). Promptly upon entering into any Lease Modification without Lender’s
approval pursuant to this Section 5.17(c), Borrower shall deliver to Lender a
copy of such instrument, together with Borrower’s certification that such
instrument satisfies all of the conditions of this Section 5.17.

                    (d)          Notwithstanding anything to the contrary in
this Section 5.17, (i) Borrower shall not modify, amend, supplement or replace
the Approved Lease Form without Lender’s prior written approval, which approval
shall not be unreasonably withheld; and (ii) Borrower shall not enter into,
alter, modify, change the terms of, cancel, terminate or accept a surrender of,
or extend or renew a Major Lease, without Lender’s prior written approval, which
approval may be granted or withheld in Lender’s sole but in good faith
discretion.

                    (e)          To the extent Lender’s approval is required
under this Section 5.17, and the Lease in question is not a Major Lease,
Borrower shall submit a request to Lender (containing all information reasonably
necessary for Lender to make an informed decision, i.e. financial statements,
proposed lease, modification, sublease, assignment or other document for which
approval is sought), with the following language prominently displayed at the
top and on the cover of any such request in allcaps, boldface, 14 point type or
larger: “IMMEDIATE RESPONSE REQUIRED, CONSENT DEEMED GIVEN IF NO RESPONSE WITHIN
10 BUSINESS DAYS.” If no response has been received within 10 Business Days of
Lender’s receipt of such request, Borrower shall submit a second request to
Lender with the following language prominently displayed at the top and on the
cover of any such request in allcaps, boldface, 14 point type or larger:
“IMMEDIATE RESPONSE REQUIRED, CONSENT DEEMED GIVEN IF NO RESPONSE WITHIN 5
BUSINESS DAYS.” If no response has been received within five (5) Business Days
of Lender’s receipt of such second request, Lender’s approval shall be deemed to
be given.

          Section 5.18     Alterations. Lender’s prior approval shall be
required in connection with any alterations to any Improvements (a) that may
have a Material Adverse Effect, (b) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold, or (c) that are structural in nature, which approval may
be

51

--------------------------------------------------------------------------------



granted or withheld in Lender’s sole discretion. If the total unpaid amounts
incurred and to be incurred with respect to any alterations to the Improvements
shall at any time exceed the Alteration Threshold, Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other securities acceptable to
Lender (provided that Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same), or (iv) a completion bond (provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same). Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold.

          Section 5.19    Access Laws.

                    (a)          Borrower agrees that the Property shall at all
times comply with the requirements of the Access Laws.

                    (b)          Notwithstanding any provisions set forth herein
or in any other document regarding Lender’s approval of alterations of the
Property, Borrower shall not alter the Property in any manner which would
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of Lender. The foregoing shall apply to
tenant improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of an architect,
engineer or other person acceptable to Lender regarding compliance with
applicable Access Laws.

                    (c)          Borrower covenants and agrees to give prompt
notice to Lender of the receipt by Borrower of any complaints related to any
violations of any Access Laws and of the commencement of any proceedings or
investigations which relate to compliance with applicable Access Laws.

          Section 5.20    Property Management.

                    (a)          Borrower shall cause the Manager to manage the
Property in a first class manner. Borrower shall (i) pay all sums required to be
paid by Borrower under the Management Agreement, (ii) diligently perform,
observe and enforce all of the terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed, observed and enforced and
(iii) promptly notify Lender of the giving of any notice to Borrower of any
default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Borrower to
be performed and observed and deliver to Lender a true copy of each such notice.
Borrower shall comply with all obligations of Borrower under the Assignment of
Management Agreement.

                    (b)          Borrower shall not remove or replace the
Manager (which, with respect to an Affiliated Manager, shall be deemed to occur
upon a change of Control of the Manager) or terminate, cancel, modify, change,
supplement, alter or amend the Management Agreement in any material respect
(including, without limitation, any increase in the fees paid to Manager)
(collectively, a “Management Change”) without (i) Lender’s prior written consent
and, (ii) in the event that the Loan or any interest therein is included in a
Securitization (A) Rating Agency

52

--------------------------------------------------------------------------------



Confirmation if required by Lender, and (B) a REMIC Opinion if required by
Lender. As conditions precedent to any replacement of the Manager, Borrower
shall (i) deliver to Lender, for Lender’s review and approval, a copy of the new
Management Agreement, (ii) execute and cause the new manager of the Property to
execute an Assignment of Management Agreement in form and substance acceptable
to Lender, (iii) cause the new manager to assume each and every other obligation
of Manager under the Loan Documents, (iv) deliver to Lender evidence
satisfactory to Lender of the payment by Borrower or the prior Manager of all
leasing commissions and brokerage fees under the prior Management Agreement, and
Borrower hereby agrees to indemnify Lender with respect to the unpaid amount of
any such leasing commissions and brokerage fees, (v) pay all of Lender’s costs
and expenses, and, in the event that the Loan or any interest therein is
included in a Securitization, any Rating Agency costs and expenses, incurred in
connection with such replacement (including, without limitation, all reasonable
attorney’s fees) and (vi) if the Loan or any interest therein has been included
in a Securitization, deliver an Additional Insolvency Opinion to Lender if such
new Manager is an Affiliated Manager. If required by Lender, Borrower shall also
deliver to Lender (a) a fidelity bond with respect to the actions of the
Manager, its officers, directors, employees and agents, in form and amount
acceptable to Lender, and (b) certified financial statements of the Manager
prepared in accordance with GAAP, and (c) such other information related to
Manager’s qualifications and experience as Lender may reasonably request.

                    (c)          Borrower hereby assigns to Lender as further
security for the payment of the Debt and for the performance and observance of
the terms, covenants and conditions of this Agreement, all the rights,
privileges and prerogatives of Borrower under the Management Agreement or to
terminate, cancel, modify, change, supplement, alter or amend the Management
Agreement in any respect. Any surrender, termination, cancellation,
modification, change, supplement, alteration or amendment of the Management
Agreement without the prior consent of Lender shall be void and of no force and
effect. If Borrower shall default in the performance or observance of any term,
covenant or condition of the Management Agreement, then, without limiting the
generality of the other provisions of this Agreement, and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of the Management Agreement on the part of Borrower to be performed
or observed to be promptly performed or observed on behalf of Borrower, to the
end that the rights of Borrower in, to and under the Management Agreement shall
be kept unimpaired and free from default. Lender and any Person designated by
Lender shall have, and are hereby granted, the right to enter upon the Property
at any time and from time to time for the purpose of taking any such action. If
Manager shall deliver to Lender a copy of any notice sent to Borrower of default
under the Management Agreement, such notice shall constitute full protection to
Lender for any action taken or omitted to be taken by Lender in good faith, in
reliance thereon. Borrower shall, from time to time, cause Manager to deliver
such certificates of estoppel with respect to compliance by Borrower with the
terms of the Management Agreement as may be requested by Lender. Borrower shall
exercise each individual option, if any, to extend or renew the term of the
Management Agreement upon demand by Lender made at any time within one (1) year
of the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender as its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which

53

--------------------------------------------------------------------------------



power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the Lien of the Security Instrument and the other Loan Documents, and
shall be immediately due and payable upon demand by Lender therefor.

                    (d)          Borrower covenants and agrees, that, if (i) an
Event of Default exists, or (ii) a default or event of default exists under the
Management Agreement beyond any applicable notice or cure period, or (iii)
Manager becomes subject to any Bankruptcy Action, Borrower shall, at the request
of Lender, terminate the Management Agreement, and require Manager to transfer
its responsibility for the management of the Property to a management company
selected by, or otherwise acceptable to, Lender, and otherwise meeting the
requirements of Section 5.20(b) hereof.

          Section 5.21    Compliance with Anti-Terrorism Laws.

                    (a)          No Covered Entity will become a Sanctioned
Person. No Covered Entity, either in its own right or through any third party,
will (a) have any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law; (b) do business in or with, or derive any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited
by any Anti-Terrorism Law or (d) use the Loan proceeds to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law.
The funds used to repay the Obligations will not be derived from any unlawful
activity. Each Covered Entity shall comply with all Anti-Terrorism Laws.

                    (b)          Borrower covenants and agrees that it shall
immediately notify Lender in writing upon the occurrence of a Reportable
Compliance Event.

                    (c)          Borrower shall perform reasonable due diligence
to ensure that at all times throughout the term of the Loan, including after
giving effect to any Permitted Transfers, that the representations and
warranties set forth in Section 4.1.12 hereof remain true, correct and complete.

                    (d)          To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when Borrower opens an account,
Lender will ask for the business name, business address, taxpayer identifying
number and other information that will allow Lender to identify Borrower, such
as organizational documents. For some businesses and organizations, Lender may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.

          Section 5.22    Liens. Borrower shall not, without the prior written
consent of Lender, create, incur, assume or suffer to exist any Lien on the
Property or permit any such action to be taken, except for the Permitted
Encumbrances.

54

--------------------------------------------------------------------------------



          Section 5.23     Dissolution. Borrower shall not (a) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to the
ownership and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
expressly permitted by the Loan Documents, (d) modify, amend, waive or terminate
its organizational documents or its qualification and good standing in any
jurisdiction or (e) cause the SPE Component Entity to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the SPE Component Entity would be dissolved, wound up or liquidated in whole or
in part, or (ii) amend, modify, waive or terminate the certificate of
incorporation or bylaws of the SPE Component Entity, if it is a corporation, or
its certificate of formation or limited liability company agreement, if it is a
limited liability company, in each case, without the prior written consent of
Lender.

          Section 5.24     Change In Business. Borrower shall not enter into any
line of business other than the ownership and operation of the Property, or make
any change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

          Section 5.25     Debt Cancellation. Borrower shall not cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business and to the
extent such debt or claim is greater than $25,000 on terms which are fully
disclosed to Lender in writing and in advance.

          Section 5.26     Property Document Covenants. Borrower shall (i)
promptly perform and/or observe, in all material respects, all of the covenants
and agreements required to be performed and observed by it under the Property
Documents and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under the Property Documents of which it is aware; (iii) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditures
plan, notice, report and estimate received by it under the Property Documents;
(iv) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed under the Property Documents
in a commercially reasonable manner; (v) use commercially reasonable efforts to
cause the Property to be operated, in all material respects, in accordance with
the Property Documents; and (vi) not, without the prior written consent of
Lender, (A) enter into any new Property Document or execute modifications to any
existing Property Documents, (B) surrender, terminate or cancel the Property
Documents, (C) reduce or consent to the reduction of the term of the Property
Documents, (D) increase or consent to the increase of the amount of any charges
under the Property Documents, (E) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Property
Documents in any material respect or (F) following the occurrence and during the
continuance of an Event of Default, exercise any rights, make any decisions,
grant any approvals or otherwise take any action under the Property Documents.

          Section 5.27     Zoning. Without the prior written consent of Lender,
Borrower shall not initiate or consent to (a) any change, modification or
alteration of the existing access to the

55

--------------------------------------------------------------------------------



Property; or (b) any change in any private restrictive covenant, replat,
easement, zoning status or Law or other public or private restriction, limiting
or defining the uses which may be made of the Property. If under applicable
zoning provisions the use of the Property is or shall become a nonconforming
use, Borrower will not cause or permit such nonconforming use to be discontinued
or abandoned without the prior written consent of Lender.

          Section 5.28    Name, Identity, Structure, or Principal Place of
Business. Borrower shall not change its name, identity (including its trade name
or names), or principal place of business set forth in the introductory
paragraph of this Agreement, without, in each case, first giving Lender thirty
(30) days prior written notice. Borrower shall not change its corporate,
partnership or other structure, or the place of its organization, without, in
each case, the prior written consent of Lender. Upon Lender’s request, Borrower
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.

          Section 5.29    ERISA.

                    (a)          Borrower shall not engage in any Prohibited
Transaction or Prohibited Governmental Transactions subjecting Lender to
liability for a violation of ERISA, the Code, a state statute or other similar
Law.

                    (b)          Borrower further covenants and agrees to
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as requested by Lender, that (i) Borrower is
not and does not maintain a Plan or a Governmental Plan, (ii) Borrower is not
engaging in a Prohibited Transaction or any Prohibited Governmental
Transactions; and (iii) one or more of the following circumstances is true:

                                   (i)            Equity interests in Borrower
are publicly offered securities, within the meaning of 29 C.F.R. §
2510.3-101(b)(2);

                                   (ii)           Less than twenty-five percent
(25%) of each outstanding class of equity interests in Borrower are held by
“benefit plan investors” within the meaning of 29 C.F.R. § 2510.3-101(f)(2); or

                                   (iii)          Borrower qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. § 2510.3-101(c) or (e).

VI.     TRANSFERS

          Section 6.1     Borrower Acknowledgement. Borrower acknowledges that
Lender has examined and relied on the creditworthiness and experience of
Borrower and its stockholders, general partners, members and principals in
owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt. Borrower acknowledges that Lender has a valid interest in maintaining the
value of the

56

--------------------------------------------------------------------------------



Property so as to ensure that, should Borrower default in the repayment of the
Debt, Lender can recover the Debt by a sale of the Property.

          Section 6.2     Prohibition on Transfers. Without Lender’s prior
written consent which may be withheld in Lender’s sole discretion, Borrower
shall not directly or indirectly permit or allow any Transfer to be undertaken
or cause any Transfer to occur, other than a Permitted Transfer. Notwithstanding
the foregoing, Lender shall not unreasonably withhold its consent to a Transfer
of the Property in its entirety to any Transferee, and an assumption of the Loan
by any Transferee, provided that each of the following terms and conditions are
satisfied:

                    (a)          Lender shall receive Borrower’s written request
for a Transfer at least sixty (60) days prior to the proposed date of closing of
such Transfer;

                    (b)          The date of closing of such Transfer is on a
date other than during the period that is sixty (60) days prior to the
anticipated closing date of a Securitization and the period that is sixty (60)
days after the actual closing date of a Securitization;

                    (c)          No Default or Event of Default has occurred and
is continuing under this Agreement, the Security Instrument, the Note or the
other Loan Documents;

                    (d)          Borrower or Transferee shall pay any and all
reasonable out-of-pocket costs incurred in connection with the transfer
(including, without limitation, Lender’s reasonable attorneys’ fees and
disbursements, third party report fees, all fees and expenses of the Rating
Agencies and their counsel, and all recording fees, transfer taxes, title
insurance premiums and mortgage and intangible taxes), regardless of whether the
transfer is consummated;

                    (e)          The identity, experience (including, without
limitation, demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property), financial condition,
creditworthiness (including, without limitation, no history of any Bankruptcy
Action within the preceding 10 years, no pending regulatory action or litigation
and no existing defaults under any other permitted indebtedness), single purpose
nature and bankruptcy remoteness of the transferee (“Transferee”) shall be
satisfactory to Lender;

                    (f)          The identity, experience (including, without
limitation, demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property), financial condition and
creditworthiness (including, without limitation, no history of any Bankruptcy
Action within the preceding 10 years) of the sponsor(s) or principals(s) of
Transferee and of any party proposed to become a substitute Guarantor, as
evidenced by financial statements and other information requested by Lender,
shall be satisfactory to Lender;

                    (g)          Transferee, the sponsor(s) or principal(s) of
Transferee, and any party approved by Lender as set forth above to become a
substitute Guarantor shall comply with the provisions of Section 5.21 hereof;

                    (h)          The organizational documents of the Transferee
and its sponsor(s) or principal(s) shall be in form and substance satisfactory
to Lender;

57

--------------------------------------------------------------------------------



                    (i)          Transferee shall assume all of the obligations
of Borrower under the Loan Documents, and any party approved by Lender as set
forth in subsection (f) above to become a substitute Guarantor shall assume all
of the obligations of each Guarantor under the Guaranty and the Environmental
Indemnity, in each case pursuant to documentation required by Lender and by the
Rating Agencies, including, without limitation, an assumption agreement in form
and substance satisfactory to Lender and the Rating Agencies;

                    (j)          The Property shall be managed by a property
manager with sufficient experience in the management of properties similar to
the Property and otherwise satisfactory to Lender in all respects following such
transfer, and such manager shall enter into an assignment of management
agreement and subordination of management fees satisfactory to Lender;

                    (k)          If required by Lender, receipt of Rating Agency
Confirmation and evidence that the proposed Transfer will not result in a
Property Document Event;

                    (l)          Transferee shall deliver, at Lender’s election,
either a new title insurance policy or one or more endorsements, acceptable to
Lender, to the existing Title Insurance Policy insuring the Security Instrument
as modified by the assumption agreement, as a valid first Lien on the Property
and naming Transferee as owner of the Property, which endorsement shall insure
that as of the recording of the assumption agreement the Property is not subject
to any additional exceptions or Liens other than Permitted Encumbrances, and
otherwise in form and substance satisfactory to Lender;

                    (m)          Borrower shall pay to Lender a non-refundable
application fee of $10,000.00, together with an assumption fee equal to one
percent (1.0%) of the outstanding principal balance of the Loan;

                    (n)          Transferee shall deliver to Lender each of the
following opinions: (i) if the Loan or any interest therein is included in a
Securitization and if required by Lender, a REMIC Opinion; and (ii) if requested
by the Rating Agencies, an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender and the Rating Agencies that the
Transfer will not constitute a fraudulent conveyance; (iii) if the Loan or any
interest therein has been included in a Securitization, an Additional Insolvency
Opinion; and (iv) any other applicable opinions required by Lender and the
Rating Agencies, in form and substance and delivered by counsel satisfactory to
Lender and the Rating Agencies; and

                    (o)          Borrower’s obligations under the contract of
sale pursuant to which the Transfer is proposed to occur shall expressly be
subject to the satisfaction of the terms and conditions of this Section 6.2.
Upon satisfaction of the foregoing conditions, Lender shall release Borrower and
Guarantor from all liability and obligations under the Loan Documents arising
from and after the closing of the Transfer and assumption of the Loan,
including, but not limited to, repayment of the Loan, but excepting, without
limitation (i) any environmental or other damage to the Property occurring prior
to the closing of the Transfer, (ii) any obligations arising from the purchase
and sale agreement relating to the Transfer, (iii) any liability related to or
arising from Borrower’s acts or omissions occurring prior to the closing of the
Transfer, and (iv) any liability related to or arising from fraudulent or
tortious conduct, including intentional misrepresentation of financial data
presented to Lender. In all cases, Transferee, Borrower,

58

--------------------------------------------------------------------------------



Guarantor and any replacement Guarantor, rather than Lender, shall bear the
burden of proof on the issue of the time at which an act or event first occurred
or an obligation first arose, which is the subject of claimed liability under
any of the Loan Documents.

          Any Transfer made in violation of this Agreement shall be null and
void ab initio. If Borrower complies with the foregoing conditions to sale,
assignment, or other transfer of the Property, the number of such transfers made
in accordance with this Section 6.2 shall be unlimited. A consent by Lender with
respect to a transfer of the Property in its entirety to, and the related
assumption of the Loan by, a Transferee pursuant to this Section 6.2 shall not
be construed to be a waiver of the right of Lender to consent to any subsequent
transfer of the Property.

          Section 6.3     Sanctioned Persons. Notwithstanding anything to the
contrary contained in this Article VI, no transfer of the Property, or of any
interest therein, and no transfer of any interest in a Restricted Party (whether
or not such transfer shall constitute a Transfer) shall be made to any
Sanctioned Person.

          Section 6.4     Transfer Documentation. Upon the effective date of any
Transfer, Borrower shall deliver to Lender copies of all documents evidencing
any such transfer and shall provide Lender an updated organizational structure
chart, certified pursuant to an Officer’s Certificate as true, complete and
correct.

          Section 6.5     No Impairment. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
any Transfer, which is not a Permitted Transfer, consummated without Lender’s
prior written consent or upon any Permitted Transfer not consummated in
accordance with the terms and conditions of this Agreement. This Section 6.5
shall apply to every Transfer regardless of whether voluntary or not, or whether
or not Lender has consented to any previous Transfer.

          Section 6.6     Death or Incapacity of Individual Guarantor. Within
sixty (60) days after the death, incarceration, indictment or legal incapacity
of any Guarantor who is an individual, Borrower shall cause a substitute
Guarantor approved by Lender to deliver to Lender a substitute Guaranty and
Environmental Indemnity in form and substance identical to the Guaranty and
Environmental Indemnity delivered on the Closing Date, a legal opinion with
respect to the enforceability of such Guaranty and Environmental Indemnity in
form and substance similar to the enforceability opinion delivered on the
Closing Date and otherwise satisfactory to Lender and such other certificates,
opinions, documents or instruments as Lender may require, including but not
limited to, if the Loan or any interest therein has been included in a
Securitization, an Additional Insolvency Opinion. Lender’s approval of any
proposed substitute Guarantor shall be made in Lender’s sole and absolute
discretion, and can be based on any number of factors, including, without
limitation, Rating Agency Confirmation if required by Lender, receipt of a
credit report and credit check and other due diligence with respect to the
substitute Guarantor satisfactory to Lender.

          Section 6.7     Lender’s Rights. Lender reserves the right to
condition the consent to any Transfer requested hereunder that is not a
Permitted Transfer (a “Prohibited Transfer”)

59

--------------------------------------------------------------------------------



upon (a) a modification of the terms hereof and on assumption of this Agreement
and the other Loan Documents as so modified by the proposed Prohibited Transfer;
(b) payment of a transfer fee of 1% of outstanding principal balance of the Loan
and all of Lender’s expenses incurred in connection with such Prohibited
Transfer; (c) receipt of a Rating Agency Confirmation with respect to the
Prohibited Transfer; (d) the proposed transferee’s continued compliance with the
covenants set forth in this Agreement, including, without limitation, the
covenants in Article VIII; (e) receipt of a substantive non-consolidation
opinion with respect to the Prohibited Transfer; and/or (f) such other
conditions and/or legal opinions as Lender shall determine in its sole
discretion to be in the interest of Lender. All expenses incurred by Lender
shall be payable by Borrower whether or not Lender consents to the Prohibited
Transfer.

VII.   INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

          Section 7.1     Insurance.

                    (a)          Borrower shall obtain and maintain, or cause to
be obtained and maintained Policies for Borrower and the Property providing at
least the following coverages:

                                  (i)          insurance with respect to the
Improvements and the Personal Property insuring against any peril now or
hereafter included within the classification “Risk of Direct Physical Loss” or
“Special Cause of Loss” (including, without limitation, fire, lighting,
windstorm, hail, and terrorism), in each case, (A) in an amount equal to 100% of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) on a replacement cost value basis; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing for no
deductible in excess of 5% of the net cash flow of the Property up to a maximum
deductible of $50,000 (except when a separate wind-loss deductible applies, then
the amount must not exceed 5% of the replacement cost value of the Property);
(D) if any of the Improvements or the use of the Property shall at any time
constitute legal non-conforming structures or uses, the policy of insurance must
include ordinance and law protection including replacement of undamaged building
value, increased cost of repairs or reconstruction, or additional demolition and
removal costs, in amounts determined by Lender. The Full Replacement Cost shall
be redetermined from time to time at the request of Lender (but no more often
than one time in any calendar year) by an appraiser or contractor designated and
paid by Borrower and approved by Lender, or by an engineer or appraiser in the
regular employ of the insurer. After the first appraisal, additional appraisals
may be based on construction cost indices customarily employed in the trade. No
omission on the part of Lender to request any such ascertainment shall relieve
Borrower of any of its obligations under this Section 7.1(a)(i);

                                  (ii)         commercial general liability
insurance against claims for personal injury, bodily injury, death or property
damage occurring upon, in or about the Property, such insurance (A) to be on the
so-called “occurrence” form with a combined single limit of not less than
$1,000,000 per occurrence and $2,000,000 in the aggregate, per location; (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed

60

--------------------------------------------------------------------------------



operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; (5) contractual
liability covering the indemnities contained in Article 10 of the Security
Instrument to the extent the same is available; (6) acts of terrorism and
similar acts of sabotage. If Borrower is the holder of a liquor license with
respect to the Property, commercial general liability insurance shall include
“Dram Shop” or other liquor liability coverage in amounts equal to or greater
than the general liability requirements set forth above. If a party other than
Borrower is the holder of a liquor license with respect to all or any portion of
the Property, Borrower shall require the holder of such liquor license to
maintain the foregoing Policy and to name Borrower and Lender as an additional
insured thereunder;

                                   (iii)          business interruption and/or
loss of rents insurance (A) with loss payable to Lender; (B) covering all risks
required to be covered by the insurance provided for in Section 7.1(a)(i); (C)
in an amount equal to 100% of the projected gross income from the Property (on
an actual loss sustained basis, as reduced to reflect expenses not incurred
during a Restoration Period) for a period continuing until the Restoration of
the Property is completed; the amount of such business interruption and/or loss
of rents insurance shall be determined prior to the Closing Date and at least
once each year thereafter based on Lender’s determination of the projected gross
income from the Property (on an actual loss sustained basis, as reduced to
reflect expenses not incurred during a Restoration Period) for an eighteen (18)
month period (and Lender reserves the right to require twenty-four (24) months);
and (D) containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and the Personal Property has
been repaired, the continued loss of income will be insured until such income
either returns to the same level it was at prior to the loss, or the expiration
of twelve (12) months from the date that the Property is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. All insurance proceeds
payable to Lender, as Lender Loss Payee, pursuant to this Section 7.1(a)(iii)
(“Business Interruption Insurance Proceeds”) shall be deposited by Lender into
the Business Interruption Insurance Account to be held by Lender and disbursed
in accordance with Section 9.3 hereof;

                                  (iv)         at all times during which
structural construction, repairs or alterations are being made with respect to
the Improvements (A) owner’s contingent or protective liability insurance
covering claims not covered by or under the terms or provisions of the insurance
provided for in Section 7.1(a)(ii); (B) workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable Law in connection with any Required Repair; and (C)
the insurance provided for in Section 7.1(a)(i) shall be written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Section 7.1(a)(i), (3) shall include
permission to occupy the Property, and (4) shall contain an agreed amount
endorsement waiving co-insurance provisions;

                                  (v)          workers’ compensation, subject to
the statutory limits of the State, and employer’s liability insurance with a
limit of at least $500,000 per accident and per disease per employee, and
$500,000 for disease aggregate in respect of any work or operations on or about
the Property, or in connection with the Property or its operation (if
applicable);

61

--------------------------------------------------------------------------------



                                  (vi)          comprehensive boiler and
machinery / mechanical breakdown insurance, if applicable, in amounts as shall
be required by Lender on terms consistent with the commercial property insurance
policy required under Section 7.1(a)(i) hereof;

                                  (vii)        if any portion of the
Improvements is at any time located in an area identified by the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor Law (the “Flood Insurance Acts”),
flood hazard insurance of the following types and in the following amounts: (A)
coverage under Policies issued pursuant to the Flood Insurance Acts (the “Flood
Insurance Policies”) in an amount equal to the maximum limit of coverage
available for the Property under the Flood Insurance Acts, subject only to
customary deductibles under such Policies and (B) coverage under supplemental
private Policies in an amount, which when added to the coverage provided under
the Flood Insurance Policies, is not less than the Loan amount;

                                  (viii)       if the Property is located in
seismic zones 3 or 4, earthquake insurance in amounts not less than 150% of the
scenario expected loss of the Property as determined by an architectural or
engineering consultant selected by Lender, provided that the insurance pursuant
to this Section 7.1(a)(viii) shall be on terms consistent with the insurance
required under Section 7.1(a)(i) hereof;

                                  (ix)        motor vehicle liability coverage
for all owned (if any) and non-owned vehicles, including rented and leased
vehicles utilized by Borrower in the service or support of the Property
containing minimum limits per occurrence, including umbrella coverage, of
$1,000,000;

                                  (x)         Umbrella or Excess Liability
insurance in an amount no less than $35,000,000 each occurrence and in the
aggregated written in excess of the insurance required in (ii), (v) and (ix) in
terms consistent with those subsections; and

                                  (xi)        such other insurance and in such
amounts required by any Property Document, as Lender from time to time may
request against such other insurable hazards which may be required to protect
Lender’s interests.

                    (b)          All insurance provided for in Section 7.1(a)
hereof shall be obtained under valid and enforceable policies (the “Policies” or
in the singular, the “Policy”), in such forms and, from time to time after the
date hereof, in such amounts as may be satisfactory to Lender, issued by
financially sound and responsible insurance companies authorized to do business
in the State and approved by Lender, and companies providing coverage shall
comply with the following requirements:

                                  (i)          Companies providing coverage must
be covered by an insurance company having a claims paying ability/financial
strength rating A-, Class VIII or better by Best’s Key Rating Guide, as well as
a rating of A- or higher from Standard & Poor’s or the equivalent rating from
Fitch or Moody’s. Companies providing coverage for loans of $20,000,000 or more
must be covered by an insurance company having a claims paying

62

--------------------------------------------------------------------------------



ability/financial strength rating of A, Class VIII by Best’s Key Rating Guide as
well as a rating of A or higher from Standard & Poor’s, or the equivalent
rating, from either Fitch or Moody’s. Earthquake (if required) must be covered
by an insurance company having a rating of A, Class VIII by Best’s Key Rating
Guide or a rating of A3 (or equivalent) from Moody’s or A- by Standard & Poor’s.
Borrower shall provide to Lender copies or other evidence satisfactory to Lender
of all insurance required to be maintained pursuant to Section 7.1(a) hereof.

                                  (ii)          Notwithstanding the foregoing,
if Borrower elects to have its insurance coverage provided by a syndicate of
insurers or provided pursuant to a layered insurance program, then, if such
syndicate or layered insurance program consists of five (5) or more insurers,
(A) at least sixty percent (60%) of the insurance coverage (or seventy-five
percent (75%) if such syndicate or layered insurance program consists of four
(4) or fewer members) and one hundred (100%) of the first layer of such
insurance coverage shall be provided by Qualified Insurers and (B) the remaining
forty percent (40%) of the insurance coverage (or the remaining twenty-five
percent (25%) if such syndicate consists of four (4) or fewer members) shall be
provided by insurance companies having a rating of “BBB” or better by S&P and
“Baa2” or better by Moody’s, if Moody’s is rating the Securities and rates the
insurance companies or, if not rated by S&P or by Moody’s, then by insurance
companies having a rating of A-, Class VIII by Best’s Key Rating Guide.

                    (c)          Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, Borrower shall
deliver evidence satisfactory to Lender of the renewal of all of the Policies
and evidence satisfactory to Lender of payment of the premiums or assessments
due thereunder (the “Insurance Premiums”).

                    (d)          Borrower shall not obtain (i) any umbrella or
blanket liability or casualty Policy unless, in each case, such Policy is
approved in advance in writing by Lender and Lender’s interest is included
therein as provided in this Agreement and such Policy is issued by a Qualified
Insurer or (ii) separate insurance concurrent in form or contributing in the
event of loss with that required in Section 7.1(a) hereof to be furnished by, or
which may be required to be furnished by, Borrower. In the event Borrower
obtains separate insurance or an umbrella or a blanket policy, Borrower shall
notify Lender of the same and shall cause certified copies of each Policy to be
delivered as required in Section 7.1(a) hereof. Any blanket insurance Policy
shall specifically allocate to the Property a value that is at least equal to
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 7.1(a) hereof.
Notwithstanding Lender’s approval of any umbrella or blanket liability or
casualty Policy hereunder, Lender reserves the right, in its reasonable good
faith business judgment, to require Borrower to obtain a separate Policy or
equivalent risk transfer alternative in compliance with this Section 7.1.

                    (e)          All Policies provided for or contemplated by
Section 7.1(a) hereof shall name Borrower as the Named Insured and, except for
the Policy referenced in Section 7.1(a)(v) hereof, shall name Lender as an
additional insured on a form acceptable to Lender, and in the case of property
damage, boiler and machinery, earthquake and flood insurance, shall contain a
non-contributing standard mortgagee clause acceptable to Lender, in favor of
Lender, providing that the loss thereunder shall be payable to Lender.

63

--------------------------------------------------------------------------------



                    (f)          All Policies provided for in Section 7.1(a)
hereof shall contain clauses or endorsements to the effect that:

                                  (i)          no act or negligence of Borrower,
or anyone acting for Borrower, or any tenant under any Lease or other occupant,
or failure to comply with the provisions of any Policy which might otherwise
result in a forfeiture of the insurance or any part thereof, shall in any way
affect the validity or enforceability of the insurance insofar as Lender is
concerned; and

                                  (ii)        the Policy shall not be materially
changed (other than to increase the coverage provided thereby) or cancelled
(whether voluntarily, involuntarily, or as a result of non-renewal) without at
least thirty (30) days’ written notice to Lender and any other party named
therein as an insured. Notwithstanding the foregoing, if liability insurance is
provided by a separate Policy, then the foregoing endorsement shall not be
required and in such event Borrower (and not the insurer) shall give Lender the
notice required by this subsection.

                    (g)          Upon five (5) Business Days written request by
Lender, Borrower shall provide certified copies of all Policies required
hereunder.

                    (h)          If at any time Lender is not in receipt of
written evidence, in the form of a Policy or Acord Certificate and supporting
documentation acceptable to Lender, that all insurance required hereunder is in
full force and effect, Lender shall have the right, but not the obligation,
without notice to Borrower to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses (including reasonable attorneys’ fees) incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and until paid
shall be secured by the Security Instrument and shall bear interest at the
Default Rate.

                    (i)          In the event of a foreclosure of the Security
Instrument, or other transfer of title to the Property in extinguishment in
whole or in part of the Debt, all right, title and interest of Borrower in and
to the Policies that are not blanket Policies then in force and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

                    (j)          If insurance for earthquake or special hazards
is obtained by Borrower in its sole discretion and without requirement of
Lender, then Borrower, when obtaining such insurance coverage, shall meet the
insurance requirements hereof except as to matters requiring Lender’s further
approval, and such insurance coverage: (A) shall be within the meaning of a
“Policy” or “Policies”; and (B) shall be for the benefit of Lender and all
proceeds thereof constitute additional security for the Debt, and Lender shall
have all rights with respect to and be entitled to receive all proceeds in the
same manner it would receive any Insurance Proceeds in the event the Property is
damaged or destroyed by a Casualty or by any risk or loss insured against.

64

--------------------------------------------------------------------------------



                    (k)          Any failure by Lender to insist on full
compliance with all of the above insurance requirements at closing does not
constitute a waiver of Lender’s right to subsequently require full compliance
with these requirements.

          TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE: (A) BORROWER IS REQUIRED TO (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE
IN THE AMOUNT SPECIFIED HEREIN; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER OR OTHERWISE AS PROVIDED HEREIN; AND (iii) NAME LENDER AS THE PERSON TO
BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN; (B) SUBJECT
TO THE PROVISIONS HEREOF, BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO
LENDER A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C)
SUBJECT TO THE PROVISIONS HEREOF, IF BORROWER FAILS TO MEET ANY REQUIREMENT
LISTED IN THE FOREGOING SUBPARTS (A) OR (B), LENDER MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF BORROWER AT BORROWER’S EXPENSE.

          Section 7.2     Casualty. If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall promptly
commence and diligently prosecute the completion of the repair and restoration
of the Property as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be approved by
Lender (a “Restoration”) and otherwise in accordance with Section 7.4 hereof.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to, make proof of
loss if not made promptly by Borrower. Lender shall have the right, at its
option, to participate in any settlement discussions with respect to any claims
under any Policy in which the Net Proceeds or the costs of completing
Restoration are equal to or greater than One Hundred Fifty Thousand and No/100
Dollars ($150,000.00) and Borrower shall promptly deliver to Lender all
instruments required by Lender to permit such participation. Lender shall have
the right, at its option, to approve the final settlement with respect to any
Casualty in which Net Proceeds or the costs to complete the Restoration are
equal to or greater than the Restoration Threshold. If a Default or an Event of
Default exists, Lender shall have the exclusive right, at its option, to settle
or adjust any claims made under the Policies in the event of a Casualty.

          Section 7.3     Condemnation. Borrower shall promptly give Lender
notice of the actual or threatened commencement of any proceeding for the
Condemnation of all or any part of the Property and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall promptly deliver to
Lender all instruments requested by it to permit such participation. Lender
shall have the right, at its option, to approve the final settlement with
respect to any Condemnation in which Net Proceeds or the costs to complete the
Restoration are equal to or greater than the Restoration Threshold. If a Default
or an Event of Default exists, Lender shall have the exclusive right, at its
option, to settle any Award in the event of a Condemnation. Borrower shall, at
its expense,

65

--------------------------------------------------------------------------------



diligently prosecute any such proceedings, and shall consult with Lender, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrower shall continue to pay the Debt at the time and in the manner provided
for in the Note and in this Agreement and the Debt shall not be reduced until
any Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If the Property is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 7.4 hereof. If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

           Section 7.4     Restoration. The following provisions shall apply in
connection with the Restoration of the Property:

                    (a)           Subject to Section 7.4(d) hereof, if the Net
Proceeds shall be less than the Restoration Threshold and the costs of
completing the Restoration shall be less than the Restoration Threshold, then
the Net Proceeds will be disbursed by Lender to Borrower upon receipt, provided
that all of the conditions set forth in Section 7.4(b)(i) are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

                    (b)           Subject to Section 7.4(d) hereof, if the Net
Proceeds are equal to or greater than the Restoration Threshold or the cost of
completing the Restoration is equal to or greater than the Restoration
Threshold, then Lender shall make the Net Proceeds available for the Restoration
in accordance with the provisions of this Section 7.4. The term “Net Proceeds”
shall mean: (1) the net amount of all insurance proceeds payable to or for the
benefit of Borrower as a result of a Casualty to the Property, after deduction
of Lender’s costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds (“Insurance
Proceeds”), or (2) the net amount of the Award, after deduction of Lender’s
costs and expenses (including, but not limited to, attorneys’ fees and
expenses), if any, in collecting such Award (“Condemnation Proceeds”), whichever
the case may be.

                                    (i)            subject to Section 7.4(d)
hereof, the Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

                                    (A)           no Default or Event of Default
shall have occurred and be continuing;

                                    (B)           (1) in the event the Net
Proceeds are Insurance Proceeds, less than thirty percent (30%) of each of the
(i) fair market value of the Property as reasonably determined by Lender and
(ii) rentable area of the Improvements has been damaged, destroyed or rendered

66

--------------------------------------------------------------------------------



unusable as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than fifteen percent (15%) of each of the (i) fair
market value of the Property as reasonably determined by Lender and (ii)
rentable area of the Property is taken, and such land is located along the
perimeter or periphery of the Property, and no portion of the Improvements is
located on such land;

                              (C)           except for Residential Leases,
Leases demising in the aggregate a percentage amount equal to or greater than
eighty percent (80%) of the total rentable space in the Property which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all tenants under Leases shall continue to
operate their respective space at the Property after the completion of the
Restoration without rent abatement;

                              (D)           Borrower shall commence the
Restoration as soon as reasonably practicable (but in no event later than sixty
(60) days after such Casualty or Condemnation, whichever the case may be,
occurs) and shall diligently pursue the same to satisfactory completion in
compliance with all applicable Laws, including, without limitation, all
applicable Environmental Laws, and all Property Documents;

                              (E)           Lender shall be satisfied that any
operating deficits, including all scheduled payments of principal and interest
under the Note, which will be incurred with respect to the Property as a result
of the occurrence of any such Casualty or Condemnation, whichever the case may
be, will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 7.1(a)(iii) or (3) by other funds of Borrower;

                              (F)           Lender shall be satisfied that, upon
the completion of the Restoration, the fair market value and cash flow of the
Property will not be less than the fair market value and cash flow of the
Property as the same existed immediately prior to the applicable Casualty or
Condemnation;

                              (G)           Lender shall be satisfied that the
Restoration will be completed on or before the earliest to occur of (1) six (6)
months prior to the Maturity Date, (2) twelve (12) months after the occurrence
of such Casualty or Condemnation, or (3) the earliest date required for such
completion under the terms of any Property Document and all Leases which are
required in accordance with the provisions of this Section 7.4(b) to remain in
effect subsequent to the occurrence of such Casualty or Condemnation and the
completion of the Restoration, or (4) such time as may be required under
Applicable Law, in order to repair and restore the Property to the condition it
was in immediately prior to such Casualty or Condemnation, or (5) the expiration
of the insurance coverage referred to in Section 7.1(a)(iii);

                              (H)           Borrower and each Guarantor shall
execute and deliver to Lender a completion guaranty in form and substance
satisfactory to Lender pursuant to the provisions of which Borrower and each
Guarantor shall jointly and severally guaranty to Lender the Lien-free

67

--------------------------------------------------------------------------------



completion by Borrower of the Restoration in accordance with the provisions of
this Section 7.4(b);

                              (I)           the Property and the use thereof
after the Restoration will be in compliance with and permitted under all
applicable Laws and all Property Documents;

                              (J)           the Property Documents will remain
in full force and effect during and after the Restoration and a Property
Document Event shall not occur as a result of the applicable Casualty,
Condemnation and/or Restoration, as applicable;

                              (K)          such Casualty or Condemnation, as
applicable, does not result in the total loss of access to the Property or the
Improvements;

                              (L)           Borrower shall deliver, or cause to
be delivered, to Lender a signed detailed budget approved in writing by
Borrower’s architect or engineer stating the entire cost of completing the
Restoration, which budget shall be acceptable to Lender;

                              (M)           the Net Proceeds together with any
Cash or Cash equivalent deposited by Borrower with Lender are sufficient in
Lender’s discretion to cover the cost of the Restoration; and

                              (N)           the Management Agreement in effect
as of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall (1) remain in full force and effect during the Restoration
and shall not otherwise terminate as a result of the Casualty or Condemnation or
the Restoration or (2) if terminated, shall have been replaced with a manager
acceptable to Lender, prior to the opening or reopening of the Property for
business with the public.

                              (ii)           The Net Proceeds shall be held by
Lender and, until disbursed in accordance with the provisions of this Section
7.4(b), shall constitute additional security for the payment of the Debt and the
performance of the Other Obligations. Subject to Section 7.4(d) hereof, the Net
Proceeds (except for Insurance Proceeds from the insurance coverage referred to
in Section 7.1(a)(iii)) shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialmen’s Liens or notices of intention to file same, or any other Liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

                              (iii)           All plans and specifications
required in connection with the Restoration shall be subject to prior review and
acceptance in all respects by Lender and by an independent consulting engineer
selected by Lender (the “Casualty Consultant”). Lender shall have the use of the
plans and specifications and all Licenses required or obtained in connection
with the Restoration. The identity of the contractors, subcontractors and
materialmen engaged

68

--------------------------------------------------------------------------------



in the Restoration as well as the contracts under which they have been engaged,
shall be subject to prior review and acceptance by Lender and the Casualty
Consultant. All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
attorneys’ fees and disbursements and the Casualty Consultant’s fees, shall be
paid by Borrower.

                              (iv)           In no event shall Lender be
obligated to make disbursements of the Net Proceeds in excess of an amount equal
to the costs actually incurred from time to time for work in place as part of
the Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 7.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 7.4(b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that, subject to Section 7.4(d) hereof, Lender will release the portion
of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the Lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be requested by
Lender or by the title company issuing the Title Insurance Policy for the
Property, and Lender receives an endorsement to such Title Insurance Policy
insuring the continued priority of the Lien of the Security Instrument and
evidence of payment of any premium payable for such endorsement. If required by
Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

                              (v)           Lender shall not be obligated to
make disbursements of the Net Proceeds more frequently than once every calendar
month.

                              (vi)           If at any time the Net Proceeds or
the undisbursed balance thereof shall not, in the reasonable opinion of Lender
in consultation with the Casualty Consultant, if any, be sufficient to pay in
full the balance of the costs which are estimated by the Casualty Consultant to
be incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 7.4(b) shall constitute additional security
for the payment of the Debt and the performance of the Other Obligations.

69

--------------------------------------------------------------------------------



                              (vii)           Subject to Section 7.4(d) hereof,
the excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b), and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, and provided no Default shall have occurred
and shall be continuing under the Note, this Agreement or any of the other Loan
Documents shall be remitted by Lender to Borrower.

                    (c)           All Net Proceeds not required (i) to be made
available for the Restoration or (ii) to be returned to Borrower as excess Net
Proceeds pursuant to Section 7.4(b)(vii) may be retained and applied by Lender
toward the payment of the Debt whether or not then due and payable in such
order, priority and proportions as Lender in its sole discretion shall deem
proper, or, at the discretion of Lender, the same may be paid, either in whole
or in part, to Borrower for such purposes as Lender shall approve, in its
discretion. If Lender shall receive and retain Net Proceeds, the Lien of the
Security Instrument and the other Loan Documents shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction of the Debt.

                     (d)           Notwithstanding anything to the contrary
contained in Section 7.4 hereof, in the event that the Loan or any interest
therein is included in a Securitization, and if immediately following the
release of the Property from the Lien of the Security Instrument as a result of
any Condemnation, the Real Property Value to Loan Ratio is not at least eighty
percent (80%), then all of the Net Proceeds realized by Borrower for purposes of
computing gain or loss under Section 1001 of the Code as a result of such
Condemnation shall be applied to the principal amount of the Debt if and to the
extent necessary for the Loan to remain a “qualified mortgage” in accordance
with the requirements of Section 860(G)(a)(3) of the Code, and any then
applicable U.S. Department of Treasury regulations or revenue procedures issued
pursuant thereto, including, without limitation, to the extent then applicable
to any REMIC Trust, Revenue Procedure 2010-30. In Lender’s discretion, Lender
may require a REMIC Opinion in connection with any such Condemnation.

VIII. SINGLE PURPOSE ENTITY/SEPARATENESS PROVISIONS

          Section 8.1     Single Purpose Entity/Separateness.

                    (a)           Borrower represents and warrants, and
covenants until the Debt has been paid and satisfied in full, that Borrower:

                                   (i)           has not engaged and will not
engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

                                   (ii)           has not acquired or owned and
will not acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

70

--------------------------------------------------------------------------------



                              (iii)           has not and will not merge into or
consolidate with any Person, or dissolve, terminate, liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure;

                              (iv)           has not and will not fail to
observe all organizational formalities, or fail to preserve its existence as an
entity duly organized, validly existing and in good standing (if applicable)
under the applicable Legal Requirements of the jurisdiction of its organization
or formation, or without Lender’s prior written consent which Lender may
withhold in its sole and absolute discretion, amend, modify, terminate or fail
to comply with the provisions of its organizational documents;

                              (v)            has not owned and will not own any
subsidiary, or make any investment in, any Person (other than, with respect to
any SPE Component Entity, in Borrower);

                              (vi)           has not and will not commingle its
funds or assets with the funds or assets of any other Person;

                              (vii)         has not and will not incur any
Indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (A) the Debt, (B) trade and operational indebtedness
incurred in the ordinary course of business with trade creditors, provided such
indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on commercially
reasonable terms and conditions, and (4) due not more than sixty (60) days past
the date incurred and paid on or prior to such date, and/or (C) Permitted
Equipment Leases; provided however, the aggregate amount of the indebtedness
described in (B) and (C) shall not exceed at any time two percent (2%) of the
outstanding principal amount of the Debt. No Indebtedness other than the Debt
may be secured (subordinate or pari passu) by the Property;

                              (viii)         has not failed and will not fail to
maintain all of its books, records, financial statements and bank accounts
separate from those of any other Person (including, without limitation, any
Affiliates); has not failed and will not fail to maintain its books, records,
resolutions and agreements as official records. Borrower’s assets have not and
will not be listed as assets on the financial statement of any other Person
unless (i) appropriate notation has been and shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person and (ii) such assets have been and shall be listed on Borrower’s own
separate balance sheet;

                              (ix)           has not entered into and will not
enter into any contract or agreement with any general partner, member,
shareholder, principal or Affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties;

                              (x)            has not maintained and will not
maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

71

--------------------------------------------------------------------------------



                              (xi)             has not assumed or guaranteed,
and will not assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person; has not otherwise pledged
and will not otherwise pledge its assets for the benefit of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;

                              (xii)            has not made and will not make
any loans or advances to any Person;

                              (xiii)           has not failed and will not fail
to file its own tax returns (unless prohibited by applicable Legal Requirements
from doing so);

                              (xiv)           has not failed and will not fail
to (A) hold itself out to the public and identify itself, in each case, as a
legal entity separate and distinct from any other Person and not as a division
or part of any other Person, (B) conduct its business solely in its own name,
(C) hold its assets in its own name or (D) correct any known misunderstanding
regarding its separate identity;

                              (xv)           has not failed and will not fail to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations (to the extent there exists sufficient cash flow from the Property to
do so);

                              (xvi)           without the prior unanimous
written consent of all of its partners or members, as applicable (a) has not
filed or consented to, and will not file or consent to, the filing of any
petition, either voluntary or involuntary, to take advantage of any Creditors
Rights Laws, (b) has not sought or consented to, and will not seek or consent
to, the appointment of a receiver, liquidator or any similar official, (c) has
not taken, and will not take, any non-commercially reasonable action that might
cause such entity to become insolvent, or (d) has not made and will not make an
assignment for the benefit of creditors;

                              (xvii)          has not failed and will not fail
to (a) allocate shared expenses (including, without limitation, shared office
space) or (b) use separate stationery, invoices and checks;

                              (xviii)        has not failed and will not fail to
(a) pay its own liabilities (including, without limitation, salaries of its own
employees) from its own funds or (b) maintain a sufficient number of employees
in light of its contemplated business operations (in each case to the extent
there exists sufficient cash flow from the Property to do so);

                              (xix)          has not acquired and will not
acquire obligations or securities of its partners, members, shareholders or
other Affiliates, as applicable;

                              (xx)            has not identified and will not
identify its partners, members, shareholders or other Affiliates, as applicable,
as a division or part of it; or

                              (xxi)           has not violated and will not
violate or cause to be violated the assumptions made with respect to Borrower
and its principals in any Insolvency Opinion if required under this Agreement or
Additional Insolvency Opinion.

72

--------------------------------------------------------------------------------



                    (b)           If Borrower is a partnership or limited
liability company (other than an Acceptable LLC), each general partner (in the
case of a partnership) and the sole managing member (in the case of a limited
liability company) of Borrower, as applicable, shall be a corporation or an
Acceptable LLC (each an “SPE Component Entity”) whose sole asset is its interest
in Borrower. Each SPE Component Entity (i) will at all times comply with each of
the covenants, terms and provisions contained in Sections 8.1(a)(iii)–(vi)
(inclusive) and Sections (viii)–(xxi) (inclusive) and, if such SPE Component
Entity is an Acceptable LLC, Sections 8.1(c) and (d) hereof, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (ii) will not engage in any business or activity other than owning an
interest in Borrower; (iii) will not acquire or own any assets other than its
partnership, membership, or other equity interest in Borrower; (iv) will at all
times continue to own no less than a 0.5% direct equity ownership interest in
Borrower; (v) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation); and (vi) will cause Borrower
to comply with the provisions of this Section 8.1.

                    (c)           In the event Borrower or the SPE Component
Entity is an Acceptable LLC, the limited liability company agreement of Borrower
or the SPE Component Entity (as applicable) (the “LLC Agreement”) shall provide
that (i) upon the occurrence of any event that causes the last remaining member
of Borrower or the SPE Component Entity (as applicable) (“Member”) to cease to
be the member of Borrower or the SPE Component Entity (as applicable) (other
than (A) upon an assignment by Member of all of its limited liability company
interest in Borrower or the SPE Component Entity (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of Borrower or the SPE Component Entity (as applicable) in accordance
with the terms of the Loan Documents and the LLC Agreement), any natural person
duly designated under the applicable organizational documents shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution, (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless a successor Special Member has
been admitted to Borrower or the SPE Component Entity (as applicable) as a
Special Member in accordance with requirements of Delaware law, (iii) Special
Member shall automatically cease to be a member of Borrower or the SPE Component
Entity (as applicable) upon the admission to Borrower or the SPE Component
Entity (as applicable) of the first substitute member, (iv) Special Member shall
be a member of Borrower or the SPE Component Entity (as applicable) that has no
interest in the profits, losses and capital of Borrower or the SPE Component
Entity (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPE Component Entity (as applicable), (v) pursuant to
the applicable provisions of the limited liability company act of the State of
Delaware (the “Act”), Special Member shall not be required to make any capital
contributions to Borrower or the SPE Component Entity (as applicable) and shall
not receive a limited liability company interest in Borrower or the SPE
Component Entity (as applicable), (vi) Special Member, in its capacity as
Special Member, may not bind Borrower or the SPE Component Entity (as
applicable), and (vii) except as required by any mandatory provision of the Act,

73

--------------------------------------------------------------------------------



Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable). In order to implement the admission to
Borrower or the SPE Component Entity (as applicable) of Special Member, Special
Member shall execute a counterpart to the LLC Agreement. Prior to its admission
to Borrower or the SPE Component Entity (as applicable) as Special Member,
Special Member shall not be a member of Borrower or the SPE Component Entity (as
applicable).

                    (d)           The LLC Agreement with respect to any
Acceptable LLC shall further provide that (i) upon the occurrence of any event
that causes the Member to cease to be a member of Borrower or the SPE Component
Entity (as applicable) to the fullest extent permitted by applicable Law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution and (iii)
each of Member and Special Member waives any right it might have to agree in
writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).

          Section 8.2     [Intentionally Omitted].

          Section 8.3     Single Purpose Entity/Separateness

                    (a)           Borrower covenants and agrees that within ten
(10) Business Days after written request from Lender, Borrower shall deliver to
Lender an Officer’s Certificate confirming Borrower’s and SPE Component Entity’s
continued compliance with the terms of Article VIII hereof as of the date of
such Officer’s Certificate and stating that the representations and warranties
of Borrower and SPE Component Entity, as applicable, set forth in Section 8.1
hereof are true and correct as of the date of such Officer’s Certificate. In
addition, Borrower shall provide Lender with such other evidence of Borrower’s
compliance with Article VIII hereof as Lender may reasonably request from time
to time.

IX.           RESERVE FUNDS –

          Section 9.1     Reserve Funds and Reserve Accounts Generally.

74

--------------------------------------------------------------------------------



                    (a)           On the Closing Date, each of the Reserve
Accounts shall be established by Lender in an Eligible Account at an Eligible
Institution.

                    (b)           Borrower shall pay Lender the Disbursement Fee
as a condition to each disbursement from the Reserve Accounts (other than the
Property Tax and Insurance Escrow Account), as compensation for Lender’s review,
analysis and processing of such disbursement.

                    (c)           Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor or
materials in connection with the Replacements or the Required Repairs; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and is continuing.

                    (d)          Notwithstanding anything to the contrary
herein, upon the written request of Borrower, Lender shall make disbursements
from any Reserve Account (other than the Property Tax and Insurance Premium
Escrow Account) jointly payable to Borrower and the person or entity being paid;
provided, however, Lender reserves the right to charge a fee of $50.00 for each
joint check issued by Lender. In the event of such a joint disbursement,
Borrower shall not be required to have paid for such work prior to requesting
the reimbursement, but Borrower shall be required to have satisfied all the
other conditions of this Agreement for such disbursement.

                    (e)           The insufficiency of any balance in any
Reserve Account shall not relieve Borrower from its obligation to pay the Debt
(except to the extent such amounts are actually paid out of any Reserve
Account), to fulfill any preservation or maintenance covenants in the Loan
Documents, or to perform the Other Obligations.

                    (f)           Notwithstanding any other provision of this
Agreement or of the other Loan Documents, during the continuance of an Event of
Default, Lender reserves the right, exercisable at its sole option, to apply the
Reserve Funds to the payment of the Debt, in such order, manner, amounts, times
and priority as Lender in its sole discretion determines (including to the
payment of the items for which the Reserve Funds were established, if Lender so
elects in its sole discretion), and such reserved rights shall be in addition to
all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.

                    (g)           Each Reserve Fund and each Reserve Account
shall be subject to the additional terms and conditions set forth in Article XII
hereof.

          Section 9.2       Property Tax and Insurance Escrow Fund.

                    9.2.1       Deposits. In addition to the initial deposits
with respect to Property Taxes and, if applicable Insurance Premiums made by
Borrower to Lender on the Closing Date, Borrower shall pay to Lender on each
Payment Date (a) a percentage of the Property Taxes (the “Monthly Property Tax
Deposit”) that Lender estimates will be payable during the next ensuing twelve
(12) months in order to ratably accumulate with Lender sufficient funds to pay
all such Property Taxes at least thirty (30) days prior to their respective due
dates and (b) a percentage of the Insurance Premiums (the “Monthly Insurance
Premium Deposit”) that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in

75

--------------------------------------------------------------------------------



order to ratably accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Property Tax
and Insurance Escrow Fund”), which Property Tax and Insurance Escrow Fund shall
be deposited by Lender into an Account established to hold such fund (the
“Property Tax and Insurance Escrow Account”).

                    9.2.2      Disbursements. Lender will apply the Property Tax
and Insurance Escrow Fund to payments of Property Taxes and Insurance Premiums
required to be made by Borrower pursuant to Sections 5.2 and 7.1(b) hereof. In
making any payment relating to the Property Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Property Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax Lien or title or claim thereof. If the amount of the Property
Tax and Insurance Escrow Fund shall exceed the amounts due for Property Taxes
and Insurance Premiums pursuant to Sections 5.2 and 7.1(b) hereof, respectively,
Lender shall credit such excess against future payments to be made to the
Property Tax and Insurance Escrow Fund. In allocating such excess, Lender may
communicate with the Person shown on the records of Lender to be the owner of
the Property. Any amount remaining in the Property Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower.

                    9.2.3       Insufficiency. If at any time Lender reasonably
determines that the Property Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Property Taxes and Insurance Premiums by the dates set forth
above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
delinquency of the Property Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be.

                    9.2.4      Conditional Monthly Property Tax Deposit Waiver.
Notwithstanding the foregoing, Lender agrees to waive the requirement for
Monthly Property Tax Deposits so long as the Reserve Waiver Conditions are
satisfied. If at any time during the term of the Loan Borrower fails to satisfy
the Reserve Waiver Conditions with respect to the Monthly Property Tax Deposit,
Borrower shall make a True Up Payment with respect to the same into the Property
Tax and Insurance Escrow Account.

                    9.2.5      Conditional Monthly Insurance Deposit Waiver.
Notwithstanding the foregoing, Lender agrees to waive the requirement for the
Monthly Insurance Premium Deposit so long as the Reserve Waiver Conditions are
satisfied. If at any time during the term of the Loan Borrower fails to satisfy
the Reserve Waiver Conditions with respect to the Monthly Insurance Premium
Deposit, Borrower shall make a True Up Payment with respect to the same into the
Property Tax and Insurance Escrow Account.

          Section 9.3      Business Interruption Insurance Account.

                    9.3.1      Deposits. Lender shall deposit all Business
Interruption Insurance Proceeds received by Lender into an Account established
to hold such funds (the “Business

76

--------------------------------------------------------------------------------



Interruption Insurance Account”). If Borrower receives any Business Interruption
Insurance Proceeds directly, Borrower shall deposit such funds into the Business
Interruption Insurance Account.

                    9.3.2       Disbursements. So long as no Default has
occurred and is continuing, and so long as Lender has not otherwise elected to
apply Net Proceeds to the Debt pursuant to Section 7.4(c) or Section 7.4(d)
hereof, during the period of any Restoration and during the extended period of
indemnity described in Section 7.1(a)(iii) hereof (collectively, the
“Restoration Period”), upon the written request of Borrower, which request shall
be made no more often than one time in any calendar month, Lender will disburse
funds in the Business Interruption Insurance Account to Borrower, as and when
the lost rental income covered by such insurance would have been payable, to pay
the following items in the following order of priority to the extent that Rents
collected by Borrower are insufficient to pay the following items:

                    (a)           First, to Lender, funds sufficient to pay the
Monthly Property Tax Deposit;

                    (b)           Next, to Lender, funds sufficient to pay the
Monthly Insurance Premium Deposit;

                    (c)           Next, to Lender, funds sufficient to pay the
Monthly Debt Service Payment Amount;

                    (d)           Next, to Lender, funds sufficient to pay late
payment charges and any other amounts then due under the Loan Documents
including, without limitation, any unpaid reimbursable costs and expenses
incurred by Lender on Borrower’s behalf or in the enforcement of Lender’s rights
under the Loan Documents, if any;

                    (e)           Next, to Lender, funds sufficient to pay the
Replacement Reserve Monthly Deposit;

                    (f)           Next, to Lender, funds sufficient to pay the
TILC Reserve Monthly Deposit;

                    (g)           Next, to Borrower, funds sufficient to pay all
Operating Expenses due pursuant to an Annual Budget for such calendar month, to
the extent such Operating Expenses are fixed expenses that are incurred during
any Restoration Period;

                    (h)           Next, to Servicer, for the payment of the
Servicing Fee; and

                    (i)           So long as no Default has occurred or is
continuing, any amount remaining in the Business Interruption Insurance Account
after the Restoration Period, net of any reasonable costs and expenses incurred
by Lender in connection with the Restoration or the disbursements from the
Business Interruption Insurance Account, shall be returned to Borrower.

                    9.3.3      Insufficiency. Notwithstanding the foregoing, if
Lender determines, in its good faith business judgment, that the Business
Interruption Insurance Funds will not be sufficient to pay the items set forth
in Section 9.3.2(a) through Section 9.3.2(i) hereof during the

77

--------------------------------------------------------------------------------



remainder of the Restoration Period, Lender shall so inform Borrower in writing,
and Borrower shall not thereafter be entitled to any disbursement to pay
Operating Expenses pursuant to Section 9.3.2(i) hereof.

          Section 9.4     Required Repair Fund.

                    9.4.1      Deposits. On the Closing Date, Borrower shall
deposit with Lender the amount for the Property set forth on Exhibit C hereto to
perform the Required Repairs (as hereinafter defined). Amounts so deposited
shall hereinafter be referred to as the “Required Repair Fund”, which Required
Repair Fund shall be deposited by Lender into an Account established to hold
such fund (the “Required Repair Account”).

                    9.4.2     Disbursements. Lender shall disburse to Borrower
all or portions of the Required Repair Fund from time to time upon satisfaction
by Borrower of each of the following conditions:

                    (a)         Borrower has delivered to Lender an Officer’s
Certificate, in a form satisfactory to Lender, specifying the amount of the
requested disbursement and the Required Repairs completed and certifying that
all such Required Repairs have been completed and all costs in connection
therewith have been paid. Simultaneously with submitting such Officer’s
Certificate Borrower shall also submit copies of Lien waivers from the general
contractor, any subcontractors and all materialmen and suppliers and such other
evidence, as may be required by Lender, showing that they have been paid for all
work and that no Liens are claimed, or alternatively, Lender may make payment
directly to the contractor, subcontractors or suppliers.

                    (b)         Borrower has delivered to Lender, at Borrower’s
sole cost and expense: (i) copies of all contracts and invoices for all Required
Repairs; (ii) copies of building permits, any certificate of occupancy or any
other certificates required and issued by Governmental Authorities in connection
with any Required Repairs performed for which reimbursement is being sought
under this Section 9.4; and (iii) if required by Lender, an endorsement to the
Title Insurance Policy, insuring Lender against any mechanic’s Liens in
connection with such Required Repairs.

                    (c)         Borrower has paid to Lender the Disbursement Fee
and has delivered to Lender (i) an Officer’s Certificate certifying that all
requirements set forth in this Section 9.4 have been satisfied and (ii) such
other documents as Lender shall reasonably require to confirm the satisfaction
of the conditions contained herein and the completion of the work required to be
done under this Section 9.4.

                    (d)         All disbursements requested by Borrower shall be
at least $5,000 and no requests for disbursements shall be made more often than
once during any calendar month.

                    (e)         No Default exists as of the date of Borrower’s
request for a disbursement or the actual date of disbursement.

                    (f)          Lender shall have the right, but not the
obligation, at Borrower’s sole cost and expense, to inspect the Property and/or
to have the documentation regarding the Required

78

--------------------------------------------------------------------------------



Repairs reviewed to verify that the Required Repairs for which reimbursement is
being sought have been completed in a good and workmanlike manner and are
otherwise acceptable to Lender.

                    (g)           Within fifteen (15) Business Days after
Borrower submits to Lender a request for a disbursement, the related supporting
documentation and the required Disbursement Fee, Lender shall either (i) advise
Borrower of any additional or corrective information needed to satisfy the
requirements hereof for the requested disbursement; or (ii) shall disburse the
requested disbursement amount to Borrower. Lender shall have no obligation to
disburse Required Repair Funds to Borrower until all disbursement requirements
herein have been satisfied.

                    9.4.3        Performance of Required Repairs.

                    (a)           Borrower shall perform the repairs at the
Property, as more particularly set forth on Exhibit C hereto (such repairs
hereinafter referred to as “Required Repairs”) on or before the required
deadline set forth on Exhibit C.

                    (b)           Lender reserves the right, at its option, to
approve all contracts or work orders with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials in
connection with the Required Repairs. Upon Lender’s request, Borrower shall
assign any contract or subcontract to Lender.

                    (c)           In the event Lender determines in its
reasonable discretion that any Required Repair is not being performed in a
workmanlike or timely manner or that any Required Repair has not been completed
in a workmanlike or timely manner, Lender shall have the option to withhold
disbursement for such unsatisfactory Required Repair and to proceed under
existing contracts or to contract with third parties to complete such Required
Repair and to apply the Required Repair Fund toward the labor and materials
necessary to complete such Required Repair, without providing any prior notice
to Borrower and to exercise any and all other remedies available to Lender upon
an Event of Default hereunder.

                    (d)           In order to facilitate Lender’s completion or
making of the Required Repairs pursuant to Section 9.4.3(c) hereof, Borrower
grants Lender the right to enter onto the Property and perform any and all work
and labor necessary to complete or make the Required Repairs and/or employ
watchmen to protect the Property from damage. All sums so expended by Lender, to
the extent not from the Required Repair Fund, shall be deemed to have been
advanced under the Loan to Borrower and secured by the Security Instrument. For
this purpose Borrower constitutes and appoints Lender its true and lawful
attorney in fact with full power of substitution to complete or undertake the
Required Repair in the name of Borrower. Such power of attorney shall be deemed
to be a power coupled with an interest and cannot be revoked. Borrower empowers
said attorney in fact as follows: (i) to use the Required Repair Fund for the
purpose of making or completing the Required Repairs; (ii) to make such
additions, changes and corrections to the Required Repairs as shall be necessary
or desirable to complete the Required Repairs; (iii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required for such
purposes; (iv) to pay, settle or compromise all existing bills and claims which
are or may become Liens against the Property, or as may be necessary or
desirable for the

79

--------------------------------------------------------------------------------



completion of the Required Repairs, or for clearance of title; (v) to execute
all applications and certificates in the name of Borrower which may be required
by any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Property or the rehabilitation and repair of
the Property; and (vii) to do any and every act which Borrower might do in its
own behalf to fulfill the terms of this Agreement.

                    (e)          Nothing in this Section 9.4.3 shall: (i) make
Lender responsible for making or completing the Required Repairs; (ii) require
Lender to expend funds in addition to the Required Repair Fund to make or
complete any Required Repair; or (iii) obligate Lender to demand from Borrower
additional sums to make or complete any Required Repair.

                    (f)          Borrower shall permit Lender and Lender’s
agents and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties making Required Repairs pursuant to
this Section 9.4.3 to enter onto the Property during normal business hours
(subject to the rights of tenants under Leases) to inspect the progress of any
Required Repairs and all materials being used in connection therewith, to
examine all plans and shop drawings relating to such Required Repairs which are
or may be kept at the Property, and to complete any Required Repairs made
pursuant to this Section 9.4.3. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other persons described above in connection with inspections described in this
Section 9.4.3(f) or the completion of Required Repairs pursuant to this Section
9.4.3.

                    (g)          Lender may require an inspection of the
Property at Borrower’s sole cost and expense prior to making any disbursement
from the Required Repair Account in order to verify completion of the Required
Repairs for which reimbursement is sought. Lender may require that such
inspection be conducted by an appropriate independent qualified professional
selected by Lender and/or may require a copy of a certificate of completion by
an independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Required Repair Account.

                    (h)          The Required Repairs and all materials,
equipment, fixtures, or any other item comprising a part of any Required Repair
shall be constructed, installed or completed, as applicable, free and clear of
all mechanic’s, materialmen’s or other Liens (except for those Liens existing on
the date of this Agreement which have been approved in writing by Lender).

                    (i)          All Required Repairs shall comply with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the Property and applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

                    9.4.4     Failure to Make Required Repairs. It shall be an
Event of Default under this Agreement if Borrower fails to comply with any
provision of this Section 9.4 and such failure is not cured within thirty (30)
days after notice from Lender. Upon the occurrence of such an Event of Default,
Lender may use the Required Repair Fund (or any portion thereof) for any
purpose, including but not limited to completion of the Required Repairs as
provided in Section 9.4.3, or for any other repair or replacement to the
Property or toward payment of the Debt in such order, proportion and priority as
Lender may determine in its sole discretion.

80

--------------------------------------------------------------------------------



Lender’s right to withdraw and apply the Required Repair Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

          Section 9.5     Replacement Reserve Fund.

                    9.5.1     Deposits. Borrower shall pay to Lender on the
Closing Date and on each Payment Date thereafter an amount equal to $0 (the
“Replacement Reserve Monthly Deposit”) for major repairs, replacements and
improvements which are normally capitalized under GAAP required to be made to
the Property during the calendar year (collectively, the “Replacements”)
including, without limitation, the performance of work to the roofs, chimneys,
gutters, downspouts, paving, curbs, ramps, driveways, balconies, porches,
patios, exterior walls, exterior doors and doorways, windows, elevators,
appliances, carpeting, exterior painting, vinyl flooring, plumbing fixtures,
countertops, cabinets, water heaters, electrical fixtures, clubhouse repairs,
landscaping, fences, gates and mechanical and HVAC equipment. Amounts so
deposited shall hereinafter be referred to as the “Replacement Reserve Fund”,
which Replacement Reserve Fund shall be deposited by Lender into an Account
established to hold such fund (the “Replacement Reserve Account”).

                    9.5.2     Disbursements. Lender shall make disbursements
from the Replacement Reserve Account to pay Borrower only for the costs of the
Replacements. Lender shall not be obligated to make disbursements from the
Replacement Reserve Account to reimburse Borrower for the costs of routine
maintenance to the Property or for costs which are to be reimbursed from the
Required Repair Fund. Lender shall disburse the Replacement Reserve Fund from
the Replacement Reserve Account from time to time upon satisfaction by Borrower
of each of the following conditions:

                    (a)         Borrower has delivered to Lender an Officer’s
Certificate, in form satisfactory to Lender, specifying the amount of the
requested disbursement and the Replacements completed and certifying that all
such Replacements have been completed and all costs in connection therewith have
been paid. Simultaneously with submitting such Officer’s Certificate Borrower
shall also submit copies of Lien waivers from the general contractor, any
subcontractors and all materialmen and suppliers and such other evidence, as may
be required by Lender, showing that they have been paid for all work and that no
Liens are claimed, or alternatively, Lender may make payment directly to the
contractor, subcontractors or suppliers;

                    (b)         Borrower has delivered to Lender, at Borrower’s
sole cost and expense: (i) copies of all contracts and invoices for all
Replacements; (ii) copies of building permits, any certificate of occupancy or
any other certificates required and issued by Governmental Authorities in
connection with any Replacements performed for which reimbursement is being
sought under this Agreement; and (iii) if required by Lender, an endorsement to
the Title Insurance Policy, insuring Lender against any mechanic’s Liens in
connection with such Replacements;

                    (c)         Borrower has paid the Disbursement Fee and has
delivered to Lender (i) an Officer’s Certificate certifying that all
requirements set forth in this Section 9.5 have been satisfied and (ii) such
other documents as Lender shall reasonably require to confirm the

81

--------------------------------------------------------------------------------



satisfaction of the conditions contained herein and the completion of the work
required to be done under this Section 9.5;

                    (d)          All disbursements requested by Borrower shall
be at least $5,000 and no requests for disbursements shall be made more often
than once during any calendar month;

                    (e)          No Default exists as of the date of Borrower’s
request for a disbursement or the actual date of disbursement;

                    (f)          Lender shall have the right, but not the
obligation, at Borrower’s sole cost and expense, to inspect the Property and/or
to have the documentation regarding the Replacements reviewed to verify that the
Replacements for which reimbursement is being sought have been completed in a
good and workmanlike manner and are otherwise acceptable to Lender; and

                    (g)          Within fifteen (15) Business Days after
Borrower submits to Lender a request for a disbursement, the related supporting
documentation and the required Disbursement Fee, Lender shall either (i) advise
Borrower of any additional or corrective information needed to satisfy the
requirements hereof for the requested disbursement; or (ii) shall disburse the
requested disbursement amount to Borrower. Lender shall have no obligation to
disburse the Replacement Reserve Funds to Borrower until all disbursement
requirements herein have been satisfied.

                    9.5.3      Performance of Replacements.

                    (a)          Borrower shall make Replacements when required
in order to keep the Property in condition and repair consistent with other
first class properties of the same use, in the same market segment in the
metropolitan area in which the Property is located, and to keep the Property
from deteriorating. Borrower shall complete all Replacements in a good and
workmanlike manner as soon as practicable following the commencement of making
each such Replacement.

                    (b)          Lender reserves the right, at its option, to
approve all contracts or work orders with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials in
connection with the Replacements. Upon Lender’s request, Borrower shall assign
any contract or subcontract to Lender.

                    (c)          In the event Lender determines in its
reasonable discretion that any Replacement is not being performed in a
workmanlike or timely manner or that any Replacement has not been completed in a
workmanlike or timely manner, Lender shall have the option to withhold
disbursement for such unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, without providing any prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.

82

--------------------------------------------------------------------------------



                    (d)          In order to facilitate Lender’s completion or
making of the Replacements pursuant to Section 9.5.3(c) hereof, Borrower grants
Lender the right to enter onto the Property and perform any and all work and
labor necessary to complete or make the Replacements and/or employ watchmen to
protect the Property from damage. All sums so expended by Lender, to the extent
not from the Replacement Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Security Instrument. For this
purpose Borrower constitutes and appoints Lender its true and lawful attorney in
fact with full power of substitution to complete or undertake the Replacements
in the name of Borrower. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Borrower empowers said attorney
in fact as follows: (i) to use any funds in the Replacement Reserve Account for
the purpose of making or completing the Replacements; (ii) to make such
additions, changes and corrections to the Replacements as shall be necessary or
desirable to complete the Replacements; (iii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required for such
purposes; (iv) to pay, settle or compromise all existing bills and claims which
are or may become Liens against the Property, or as may be necessary or
desirable for the completion of the Replacements, or for clearance of title; (v)
to execute all applications and certificates in the name of Borrower which may
be required by any of the contract documents; (vi) to prosecute and defend all
actions or proceedings in connection with the Property or the rehabilitation and
repair of the Property; and (vii) to do any and every act which Borrower might
do in its own behalf to fulfill the terms of this Agreement.

                    (e)          Nothing in this Section 9.5.3 shall: (i) make
Lender responsible for making or completing the Replacements; (ii) require
Lender to expend funds in addition to the Replacement Reserve Fund to make or
complete any Replacement; or (iii) obligate Lender to demand from Borrower
additional sums to make or complete any Replacement.

                    (f)          Borrower shall permit Lender and Lender’s
agents and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties making Replacements pursuant to this
Section 9.5.3 to enter onto the Property during normal business hours (subject
to the rights of tenants under Leases) to inspect the progress of any
Replacements and all materials being used in connection therewith, to examine
all plans and shop drawings relating to such Replacements which are or may be
kept at the Property, and to complete any Replacements made pursuant to this
Section 9.5.3. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this Section
9.5.3(f) or the completion of Replacements pursuant to this Section 9.5.3.

                    (g)          Lender may require an inspection of the
Property at Borrower’s sole cost and expense prior to making any disbursement
from the Replacement Reserve Account in order to verify completion of the
Replacements for which reimbursement is sought. Lender may require that such
inspection be conducted by an appropriate independent qualified professional
selected by Lender and/or may require a copy of a certificate of completion by
an independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve Account.

                    (h)          The Replacements and all materials, equipment,
fixtures, or any other item comprising a part of any Replacement shall be
constructed, installed or completed, as applicable,

83

--------------------------------------------------------------------------------



free and clear of all mechanic’s, materialmen’s or other Liens (except for those
Liens existing on the date of this Agreement which have been approved in writing
by Lender).

                    (i)          All Replacements shall comply with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the Property and applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

                    9.5.4     Failure to Make Replacements. It shall be an Event
of Default under this Agreement if Borrower fails to comply with any provision
of this Section 9.5 and such failure is not cured within thirty (30) days after
notice from Lender. Upon the occurrence of such an Event of Default, Lender may
use the Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the Replacements as provided in
Section 9.5.3, or for any other repair or replacement to the Property or toward
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply the
Replacement Reserve Funds shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents.

          Section 9.6     TILC Reserve.

                    9.6.1     Deposits. Borrower shall pay to Lender on the
Closing Date an amount equal to $0 and Borrower shall pay to Lender on each
Payment Date the sum of $0 (the “TILC Reserve Monthly Deposit”). All such
amounts shall be deposited with and held by Lender for payment of future (a)
customary and reasonable third party tenant improvement costs and expenses
actually incurred by Borrower and (b) customary and reasonable leasing
commissions paid to any management or brokerage company or other entity not
owned or Controlled, directly or indirectly, by any Restricted Party (such
entity, an “Independent Leasing Agent”), in connection with any Qualified
Replacement Lease (such costs identified in clauses (a) and (b) hereof,
collectively, “TILC Costs”). Amounts so deposited shall hereinafter be referred
to as the “TILC Reserve Fund”, which TILC Reserve Fund shall be deposited by
Lender into an Account established to hold such fund (the “TILC Reserve
Account”).

                    9.6.2     Disbursements. Lender shall make disbursements
from the TILC Reserve Account for TILC Costs from time to time upon satisfaction
by Borrower of each of the following conditions:

                    (a)         Borrower has delivered to Lender an Officer’s
Certificate, in form satisfactory to Lender, specifying the amount of the
requested disbursement, and:

                                (i)          With respect to a requested
disbursement for tenant improvements related to a Qualified Replacement Lease
(A) an Officer’s Certificate certifying that all such tenant improvements have
been completed and that all costs in connection therewith have been paid, and
that Borrower has reimbursed the related tenant for any amounts paid by such
tenant for such improvements; (B) Lien waivers from the general contractor, any
subcontractors and all materialmen and suppliers and such other evidence, as may
be required by Lender, showing that they have been paid for all work and that no
Liens are claimed, or

84

--------------------------------------------------------------------------------



alternatively, Lender may make payment directly to the contractor,
subcontractors or suppliers; (C) a written confirmation from the related tenant
that it has accepted the space and the improvements made and has been paid all
amounts, including any credits against rent, owed it by reason of such
improvements; (D) a certified copy of the fully executed Qualified Replacement
Lease; and (E) an estoppel certificate and, if required by Lender, a
subordination, non-disturbance and attornment agreement from the related tenant
each in form and substance acceptable to Lender.

                                (ii)          With respect to a requested
disbursement for any leasing commissions related to a Qualified Replacement
Lease, (A) an Officer’s Certificate certifying that Borrower has entered into an
arms-length Qualified Replacement Lease which satisfies the requirements set
forth herein and that in connection with such Qualified Replacement Lease,
Borrower has paid a leasing commission to an Independent Leasing Agent; and (B)
a certified copy of the fully executed Qualified Replacement Lease and written
verification from the related Independent Leasing Agent that the applicable
leasing commission has been paid.

                    (b)          Borrower has delivered to Lender, at Borrower’s
sole cost and expense: (i) copies of all contracts and invoices for all tenant
improvements; (ii) copies of building permits, any certificate of occupancy or
any other certificates required and issued by Governmental Authorities in
connection with any work performed for which reimbursement is being sought under
this Section 9.6; and (iii) if required by Lender, an endorsement to the Title
Insurance Policy, insuring Lender against any mechanic’s Liens in connection
with such work.

                    (c)          Borrower has paid the Disbursement Fee and, has
delivered to Lender (i) an Officer’s Certificate certifying that all
requirements set forth in this Section 9.6 have been satisfied and (ii) such
other documents as Lender shall reasonably require to confirm the satisfaction
of the conditions contained herein and the completion of the work required to be
done under this Section 9.6.

                    (d)          All disbursements requested by Borrower shall
be at least $5,000 and no requests for disbursements shall be made more often
than once during any calendar month.

                    (e)          No Default exists as of the date of Borrower’s
request for a disbursement or the actual date of such a disbursement.

                    (f)          Lender shall have the right, but not the
obligation, at Borrower’s sole cost and expense not to exceed $1,000, to inspect
the Property and/or to have the documentation regarding the TILC Costs reviewed
to verify that the TILC Costs for which reimbursement is being sought have been
completed in a good and workmanlike manner and are otherwise acceptable to
Lender.

                    (g)          Within fifteen (15) Business Days after
Borrower submits to Lender a request for a disbursement, the related supporting
documentation and the required Disbursement Fee, Lender shall either (i) advise
Borrower of any additional or corrective information needed to satisfy the
requirements hereof for the requested disbursement; or (ii) shall disburse the
requested disbursement amount to Borrower. Lender shall have no obligation to
disburse TILC Reserve Funds to Borrower until all disbursement requirements
herein have been satisfied.

85

--------------------------------------------------------------------------------



          Section 9.7     Early Lease Termination Reserve.

                    9.7.1     Deposits. If any tenant (a “Terminating Tenant”)
gives notice to Borrower that it is exercising an early termination option set
forth in its Lease with Borrower, or if Borrower agrees to allow any tenant to
reduce or terminate its obligations under its Lease (subject, in each case, to
the restrictions of Section 5.17 hereof), Borrower shall direct such tenant that
any Lease Termination Payment in connection therewith is to be remitted to
Lender, for application as set forth below. If such tenant remits the Lease
Termination Payment directly to Borrower, Borrower shall remit the Lease
Termination Payment to Lender, for application as set forth below. Amounts so
deposited shall hereinafter be referred to as the “Early Lease Termination
Reserve Fund”, which Early Lease Termination Reserve Fund shall be deposited by
Lender either (a) in a segregated sub-account of the TILC Reserve Account, if a
TILC Reserve Account exists, or (b) in an Account established by Lender to hold
such funds (in either case, the “Early Lease Termination Reserve Account”). A
separate Early Lease Termination Reserve Account shall be maintained with
respect to each Lease so terminated.

                    9.7.2     Disbursements for Qualified Replacement Lease for
Entire Vacated Space. If Borrower enters into a Qualified Replacement Lease for
the entire premises previously demised under the Lease so terminated (the
“Vacated Space”), and the tenant under such Lease accepts such demised premises,
takes occupancy thereof and commences the payment of base rent under its Lease,
then all funds in the applicable Early Lease Termination Reserve Account shall
be used first to pay TILC Costs with respect to such Qualified Replacement Lease
upon satisfaction of the conditions set forth in Section 5.17 hereof; any funds
remaining in the applicable Early Lease Termination Reserve Account after
payment of all TILC Costs with respect thereto shall be disbursed as follows:
(i) first, to the extent that any disbursements were made from the TILC Reserve
Account with respect to such Vacated Space, an amount equal to the sum of all
such disbursements will be transferred to the TILC Reserve Account
(notwithstanding the limit, if any, to the required deposits thereto); (ii)
next, any funds remaining in the Early Lease Termination Reserve shall be
disbursed to Borrower as follows: (x) if the monthly net rent payable under the
Qualified Replacement Lease is greater than or equal to the monthly rent payable
by the Terminating Tenant under its Lease as of the date of such termination,
and the term of such Qualified Replacement Lease extends to or beyond the
scheduled expiration date of the Lease with the Terminating Tenant, then
provided no Default or Event of Default is then continuing, such funds remaining
in the Early Lease Termination Reserve shall be disbursed to Borrower; and (y)
if the conditions of clause (x) are not satisfied, then, provided no Default or
Event of Default is then continuing, all funds remaining in the Early Lease
Termination Reserve Account shall be disbursed to Borrower in equal monthly
installments over the remaining term of the Qualified Replacement Lease.

                    9.7.3     Disbursements for Qualified Replacement Lease for
Less Than Entire Vacated Space. If Borrower enters into one or more Qualified
Replacement Leases each for less than the entire Vacated Space, no disbursements
shall be permitted from the Early Lease Termination Reserve except as follows:

                    (a)          Until such time as the entire Vacated Space has
been re-leased pursuant to one or more Qualified Replacement Leases, and the
tenant under each such Qualified Replacement Lease accepts such demised
premises, takes occupancy thereof, is open for

86

--------------------------------------------------------------------------------



business and commences the payment of base rent under its Lease, Lender shall
from time to time make disbursements on account of TILC Costs with respect to
the Vacated Space, upon satisfaction of the conditions set forth in Section 5.17
hereof, provided, however, that the disbursements with respect to any portion of
the Vacated Space on a per-square foot basis shall not exceed the amount of the
Early Lease Termination Payment on a per-square-foot basis; and

                    (b)          At such time as the entire Vacated Space has
been re-leased pursuant to one or more Qualified Replacement Leases and the
tenant under each such Qualified Replacement Lease accepts such demised
premises, takes occupancy thereof, opens for business and commences the payment
of base rent under its Lease, then after payment of all TILC Costs with respect
to the re-leasing of such Vacated Space, the funds remaining in the Early Lease
Termination Reserve shall be disbursed as follows: (i) first, to the extent that
any disbursements were made from the TILC Reserve Account with respect to such
Vacated Space, an amount equal to the sum of all such disbursements will be
transferred to the TILC Reserve Account (notwithstanding the limit, if any, to
the required deposits thereto); (ii) next, any funds remaining in the Early
Lease Termination Reserve shall be disbursed to Borrower as follows: (x) if the
monthly aggregate net rents payable under all such Qualified Replacement Leases
is greater than or equal to the monthly rent payable by the Terminating Tenant
under its Lease as of its date of termination, and the term of all such
Qualified Replacement Leases extends to or beyond the scheduled expiration date
of the Lease with the Terminating Tenant, then provided no Default or Event of
Default is then continuing such funds remaining in the Early Lease Termination
Reserve Account shall be disbursed to Borrower; and (y) if the conditions of
clause (x) are not satisfied, then provided no Default or Event of Default is
then continuing, all funds remaining in the Early Lease Termination Reserve
Account shall be disbursed to Borrower in equal monthly installments over the
period that would have remained in the term of the Lease with the Terminating
Tenant.

                    (c)          TILC Costs with respect to any Qualified
Replacement Lease shall be disbursed first out of the related Early Lease
Termination Reserve Account, if applicable, prior to using any funds in the TILC
Reserve Account, if any, with respect thereto.

X.          DEFAULTS

          Section 10.1    Event of Default.

                    (a)          Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

                                 (i)         if any portion of the Debt is not
paid on or before the fifth (5th) day after the date the same is due and
payable;

                                 (ii)         if any of the Basic Carrying Costs
are not paid on or before the date when the same are due and payable;

                                 (iii)        if the Policies are not kept in
full force and effect or if certified copies of the Policies are not delivered
to Lender within thirty (30) days after written request therefore;

87

--------------------------------------------------------------------------------



                              (iv)          if Borrower attempts to assign its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

                              (v)           if any representation made by
Borrower in Section 4.1.12 hereof is or becomes false or misleading at any time,
or if any other representation or warranty made by Borrower, SPE Component
Entity, or any Guarantor herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading as of the date the
representation or warranty was made;

                              (vi)          if Borrower or SPE Component Entity
shall make an assignment for the benefit of creditors;

                              (vii)         if a receiver, liquidator or trustee
shall be appointed for Borrower, or SPE Component Entity, or if Borrower or SPE
Component Entity shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to the
Bankruptcy Code, or any similar federal or state Law, shall be filed by or
against, consented to, or acquiesced in by, Borrower or SPE Component Entity, or
if any proceeding for the dissolution or liquidation of Borrower or SPE
Component Entity shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or SPE Component Entity, upon the same not being discharged, stayed or
dismissed within sixty (60) days;

                              (viii)        only upon the declaration by Lender
that the same constitutes an Event of Default (which declaration may be made by
Lender in its sole discretion), if (A) any Guarantor shall make an assignment
for the benefit of creditors, or (B) a receiver, liquidator or trustee shall be
appointed for any Guarantor, or if any Guarantor shall be adjudicated a bankrupt
or insolvent, or (C) any petition for bankruptcy, reorganization or arrangement
pursuant to the Bankruptcy Code, or any similar federal or state Law, shall be
filed by or against, consented to, or acquiesced in by, any Guarantor, or (D)
any proceeding for the dissolution or liquidation of any Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by any Guarantor, upon the same
not being discharged, stayed or dismissed within sixty (60) days;

                              (ix)          if Borrower fails to comply with the
terms and provisions of

Article VI hereof;

                              (x)           if Borrower fails to comply with the
terms and provisions of Article VII hereof within ten (10) Business Days after
written request by Lender;

                              (xi)          if Borrower or SPE Component Entity
fails to comply with the terms and provisions of Article VIII hereof;

                              (xii)         if Borrower fails to comply with the
terms and provisions of Article XII hereof within ten (10) Business Days after
written request by Lender;

88

--------------------------------------------------------------------------------



                              (xiii)          if Borrower fails to comply with
the terms and provisions of Section 5.10, Section 5.17, Section 5.21, Section
5.23, Section 5.24, Section 5.25, Section 5.26, Section 5.27, Section 5.28, or
Section 5.29(a) hereof;

                              (xiv)          if Borrower fails to comply with
the terms and provisions of Section 5.9 hereof within ten (10) Business Days
after written request by Lender;

                              (xv)           if Borrower fails to deliver to
Lender, within ten (10) Business Days after written request by Lender, the
estoppel statements required pursuant to the terms of Section 5.14 hereof, or
the written certification and evidence required pursuant to the terms of Section
5.29(b) hereof;

                              (xvi)          if Borrower fails to comply with
the terms and provisions of Section 5.22 hereof, and any Lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;

                              (xvii)        if any federal tax Lien or state or
local income tax Lien is filed against Borrower, SPE Component Entity, any
Guarantor or the Property and same is not discharged of record within thirty
(30) days after same is filed;

                              (xviii)        if Borrower fails to comply with
the terms and provisions of Section 11.2 hereof within ten (10) Business Days
after written request by Lender;

                              (xix)          if Borrower fails to comply with
the terms and provisions of Section 11.1 or Section 11.6 hereof within ten (10)
Business Days after written request by Lender;

                              (xx)           if Borrower is a Plan or a
Governmental Plan, or if its assets constitute Plan Assets;

                              (xxi)          if a final judgment is entered
against Borrower, SPE Component Entity or any Guarantor and such party fails to
discharge such judgment within thirty (30) Business Days of the date of such
judgment;

                              (xxii)         if the Security Instrument or any
of the other Loan Documents fail to have a first priority Lien on the Property,
subject only to the Permitted Encumbrances;

                              (xxiii)        if foreclosure or attachment
proceedings are instituted against the Property upon any other Lien or claim,
whether alleged to be superior or junior to the Lien of the Security Instrument
or the other Loan Documents;

                              (xxiv)        if an uninsured material loss,
theft, damage, or destruction to Property occurs;

                              (xxv)         if Borrower, SPE Component Entity,
any Guarantor, any Affiliate of Borrower, SPE Component Entity or any Guarantor,
or any of their respective agents or representatives shall commit any
intentional act of physical waste or arson to the Property;

89

--------------------------------------------------------------------------------



                              (xxvi)     if Borrower, SPE Component Entity, any
Guarantor, any Affiliate of Borrower, SPE Component Entity or any Guarantor, or
any of their respective agents or representatives shall commit any criminal act
which results in the seizure, forfeiture or loss of the Property;

                              (xxvii)    if Borrower misappropriates or
misapplies any (A) Insurance Proceeds, (B) Awards or other amounts received in
connection with the Condemnation of all or a portion of any Property, (C) Rents
(including, but not limited to security deposits, advance deposits or any other
deposits and Lease Termination Payments) or (D) funds disbursed by Lender from
any of the Reserve Funds;

                              (xxviii)   if Borrower fails to permit on-site
inspections of the Property in accordance with Section 5.4 hereof;

                              (xxix)     if Borrower fails to appoint a new
Manager within fifteen (15) Business Days after written request by Lender as
required under this Agreement;

                              (xxx)      with respect to any term, covenant or
provision set forth herein which specifically contains a notice requirement or
grace period, if Borrower shall be in default under such term, covenant or
condition after the giving of such notice or the expiration of such grace
period;

                              (xxxi)     if there shall be a default under the
Security Instrument, any of the other Loan Documents or any guaranty or
indemnity executed in connection herewith (including, without limitation, the
Guaranty and the Environmental Indemnity) and such default continues beyond any
applicable notice and cure periods contained in such documents;

                              (xxxii)    if a default under the Management
Agreement has occurred and continues beyond any applicable cure period
thereunder if such default permits the Manager thereunder to terminate or cancel
the Management Agreement;

                              (xxxiii)   if a default under any REA has occurred
and continues beyond any applicable cure period thereunder if such default
causes any party thereto to terminate or cancel such REA;

                              (xxxiv)   if any Guarantor revokes or attempts to
revoke any Guaranty;

                              (xxxv)    if (A) Borrower shall fail (beyond any
applicable notice or grace period) to pay any rent, additional rent or other
charges payable under any Property Document as and when payable thereunder, (B)
Borrower defaults under the Property Documents beyond the expiration of
applicable notice and grace periods, if any, thereunder, (C) any of the Property
Documents are amended, supplemented, replaced, restated or otherwise modified
without Lender’s prior written consent or if Borrower consents to a transfer of
any party’s interest thereunder without Lender’s prior written consent, (D) any
Property Document and/or the estate created thereunder is canceled, rejected,
terminated, surrendered or expires pursuant to its terms, unless in such case
Borrower enters into a replacement thereof in accordance with the applicable
terms and provisions hereof or (E) a Property Document Event occurs;

90

--------------------------------------------------------------------------------



                                 (xxxvi)     if Borrower shall continue to be in
Default under any of the other terms, covenants or conditions of this Agreement
not specified in subsections (i) to xxxv above, for ten (10) days after written
notice to Borrower from Lender, in the case of any Default which can be cured by
the payment of a sum of money, or for thirty (30) days after notice from Lender
in the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Borrower shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
ninety (90) days.

                    (b)          Upon the occurrence of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or (viii)
above) and at any time thereafter, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, Lender may take such action, without notice or demand, that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

          Section 10.2    Remedies.

                    (a)          Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Property or any other Collateral.

                    (b)          With respect to Borrower and the Property,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to the Property or any other Collateral for the
satisfaction of any of the Debt in preference or priority to the Property or any
other Collateral, and Lender may seek satisfaction out of the Property or all of
the other Collateral or any part thereof, in its discretion in respect of the
Debt. In addition, Lender shall have the right from time to time to partially
foreclose the Security Instrument in any manner and for any amounts secured by
the Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Security Instrument to recover such delinquent payments or (ii) in the event
Lender elects to accelerate less than the

91

--------------------------------------------------------------------------------



entire outstanding principal balance of the Loan, Lender may foreclose the
Security Instrument to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Security Instrument to secure payment of sums
secured by the Security Instrument and not previously recovered.

                    (c)           Lender shall have the right from time to time
to sever the Note and the other Loan Documents into one or more separate notes,
mortgages and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until five (5) days after written notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Following an Event of
Default, Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents.

          Section 10.3     Remedies Cumulative; Waivers. The rights, powers and
remedies of Lender under this Agreement shall be cumulative and not exclusive of
any other right, power or remedy which Lender may have against Borrower pursuant
to this Agreement or the other Loan Documents, or existing at law or in equity
or otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in its sole discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.
Without limiting the generality of the foregoing, Borrower agrees that if a
Default is continuing (i) Lender is not subject to any “one action” or “election
of remedies” Law or rule and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the other Collateral
and the Security Instrument has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

XI.      SPECIAL PROVISIONS

          Section 11.1     Sale of Notes and Securitization. Lender shall have
the right to: (i) sell, pledge, assign or otherwise transfer the Loan or any
portion thereof as a whole loan or any or all servicing rights with respect
thereto, (ii) sell participation interests in the Loan or to syndicate the Loan,
(iii) securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization or (iv) further divide the Loan
into two or more separate notes or components.

92

--------------------------------------------------------------------------------



(The transactions referred to in clauses (i), (ii), (iii) and (iv) shall
hereinafter be referred to collectively as “Secondary Market Transactions” and
the transactions referred to in clause (iii) shall hereinafter be referred to as
a “Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”).
At the request of the holder of the Note and, to the extent not already required
to be provided by Borrower under this Agreement, Borrower and each Guarantor at
their respective sole cost and expense, shall satisfy the market standards to
which the holder of the Note customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with a
Secondary Market Transaction, including, without limitation:

                    (a)           (i) providing such updated financial and other
information with respect to the Property, Borrower, each Guarantor, Manager and
the business operations at the Property, (ii) providing updated budgets relating
to the Property and (iii) performing or permitting or causing to be performed or
permitted such site inspection (at reasonable hours upon reasonable advanced
notice and subject to the terms of the applicable Leases), appraisals, market
studies, environmental reviews and reports (Phase I(s) and, if appropriate,
Phase II(s), engineering reports and other due diligence investigations of the
Property, as may be reasonably requested by the holder of the Note or the Rating
Agencies or as may be necessary or appropriate in connection with a Secondary
Market Transaction (the “Provided Information”), together, if customary, with
appropriate verification and/or consents of the Provided Information through
letters of auditors or opinions of counsel of independent attorneys satisfactory
to Lender and the Rating Agencies;

                    (b)           delivering (i) an Insolvency Opinion if and
only if requested or required by Lender or the Rating Agencies in connection
with a Securitization, (ii) additional or revised opinions of counsel as to due
execution and enforceability with respect to the Property, Borrower and each
Guarantor and their respective Affiliates and the Loan Documents or a so called
“10b-5” opinion, (iii) revised organizational documents for Borrower and SPE
Component Entity (including, without limitation, such revisions as are necessary
to comply with the provisions of Article VIII hereof or, at Lender’s option, to
provide for a non-economic “golden member”) and (iv) good standing and
qualification certificates issued by the relevant Governmental Authorities for
each of Borrower, SPE Component Entity, Manager and each Guarantor as of the
date of the Secondary Market Transaction, which opinions, organizational
documents and certificates shall be satisfactory to Lender and the Rating
Agencies;

                    (c)           delivering Officer’s Certificates containing
updated representations and warranties as of the closing date of the Secondary
Market Transaction with respect to the Property, Borrower, each Guarantor and
the Loan Documents as are customarily provided in the Secondary Market
Transaction and as may be reasonably requested by the holder of the Note, any
Investor or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents (in the event Borrower
or any Guarantor fails to comply with this subsection (c), Borrower and each
Guarantor hereby acknowledges and agrees that each of the representations and
warranties made by Borrower and each Guarantor contained in the Loan Documents
shall be deemed to have been re-made as the closing date of the Secondary Market
Transaction);

93

--------------------------------------------------------------------------------



                    (d)           Within fifteen (15) Business Days after
request by Lender, use commercially reasonable efforts (including but not
limited to enforcing all landlord’s rights and remedies under each applicable
lease) to deliver such additional tenant estoppel letters, subordination
agreements or other agreements from parties to agreements that affect the
Property, which estoppel letters, subordination agreements, Property Documents
or other agreements shall be satisfactory to Lender and the Rating Agencies;

                    (e)           executing such amendments to the Loan
Documents and organizational documents, as may be requested by the holder of the
Note or the Rating Agencies or otherwise to effect the Secondary Market
Transaction, including, without limitation, to modify all operative dates
(including, but not limited to payment dates, interest period start dates and
end dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that Borrower shall not be required to modify or amend any Loan
Document if such modification or amendment would (except for modifications and
amendments required to be made pursuant to Section 11.1(f) hereof) (i) change
the interest rate, the stated maturity or the amortization of principal set
forth in the Note or (ii) modify or amend any other material economic term of
the Loan;

                    (f)           if Lender elects, in its sole discretion,
prior to or upon a Secondary Market Transaction, to split the Loan into two or
more parts, or the Note into multiple component notes or tranches which may have
different interest rates, amortization payments, principal amounts, payment
priorities and maturities (which election Borrower agrees Lender may make),
Borrower and each Guarantor agree to cooperate with Lender in connection with
the foregoing and to execute the required modifications and amendments to the
Note, this Agreement and the Loan Documents and to provide opinions necessary to
effectuate the same. Such Notes or components may be assigned different interest
rates, so long as the initial weighted average of such interest rates does not
exceed the Applicable Interest Rate;

                    (g)           supplying to Lender, or pay the cost incurred
by Lender to obtain, updated reports from each applicable Governmental Authority
or a third party report provider confirming, as close as possible to the closing
date of the Secondary Market Transaction, that the representations made by
Borrower in Article IV are true and correct including, without limitation,
reports from Governmental Authorities or third party reports providers
confirming that the representations made by Borrower in Section 4.1.1
(Organization), Section 4.1.4 (Litigation), Section 4.1.7 (No Bankruptcy
Filing), Section 4.1.11 (Zoning Compliance), Section 4.1.12 (Anti Money
Laundering/International Trade Law Compliance), Section 4.1.15 (Condemnation),
Section 4.1.25 (Certificates of Occupancy; Licenses), Section 4.1.27 (Physical
Condition), are true and correct;

                     (h)         supplying to Lender, or pay the cost incurred
by Lender to obtain, an endorsement to the Title Insurance Policy insuring the
Security Instrument is not subject to any exceptions or Liens other than
Permitted Encumbrances, and otherwise in form and substance satisfactory to
Lender;

                    (i)           delivering an Officer’s Certificate certifying
that there exists no Default or Event of Default under the Loan and that
Borrower or any Guarantor, as applicable, is in compliance with the terms and
conditions of the Loan Documents to which it is a party and any other matters
reasonably required by Lender, any Investor or the Rating Agencies; and

94

--------------------------------------------------------------------------------



                    (j)           upon request, furnishing to Lender from time
to time such financial, statistical and operating data and financial statements
(including, to the extent applicable, financial statements prepared in
accordance with GAAP and audited by an Approved Accountant), in each case, as
Lender reasonably determines to be required in order to comply with any
applicable Legal Requirements (including those applicable to Lender or any
Servicer (including, without limitation and to the extent applicable, Regulation
AB, including, without limitation, Item 1111(h) and Schedule L)), within the
time frames necessary in order to comply with such Legal Requirements.

          All reasonable third party costs and expenses incurred by Lender,
Borrower or any Guarantor in connection with Borrower or such Guarantor
complying with requests made under this Section 11.1 shall be paid by Lender
(provided, however, Borrower and Guarantor shall pay attorneys’ fees and the
fees and expenses of Borrower or Guarantor.

          Section 11.2     Securitization Cooperation and Indemnification.
Lender shall be permitted to share all Provided Information with any actual or
potential purchaser, transferee, assignee, Servicer, participant or Investor in
a Secondary Market Transaction, Rating Agencies, investment banking firms,
accounting firms, law firms and other third-party advisory firms involved with
the Loan Documents or the applicable Secondary Market Transaction. It is
understood that the Provided Information may ultimately be incorporated into any
offering document (“Disclosure Document”) for the Secondary Market Transaction,
and also may be included in filings (an “Exchange Act Filing”) with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and thus any actual or potential purchaser,
transferee, assignee, Servicer, participant or Investor in a Secondary Market
Transaction may also see some or all of the Provided Information. Each of
Borrower and Guarantor irrevocably waive any and all rights it may have under
any applicable Laws (including, without limitation, any right of privacy) to
prohibit such disclosure. Lender and all of the aforesaid third-party advisors
and professional firms shall be entitled to rely on the information supplied by,
or on behalf of, Borrower and Guarantor. EACH OF BORROWER AND GUARANTOR HEREBY
INDEMNIFY THE UNDERWRITER GROUP AS TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
THAT ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN THAT PORTION OF PROVIDED INFORMATION
WHICH IS SIGNED BY BORROWER OR GUARANTOR, CERTIFIED BY BORROWER OR GUARANTOR OR
PROVIDED TO LENDER BY BORROWER OR GUARANTOR (THE “BG PROVIDED INFORMATION”) OR
IN THE BG PROVIDED INFORMATION DELIVERED TO ANY RATING AGENCY, OR ARISE OUT OF
OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED IN SUCH BG PROVIDED INFORMATION, OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS IN SUCH BG PROVIDED INFORMATION, OR IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. Lender may publicize
the existence of the Debt in connection with its marketing for a Secondary
Market Transaction or otherwise as part of its business development.

95

--------------------------------------------------------------------------------



          Section 11.3     Exculpation.

                     (a)           Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Security
Instrument or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property, the Rents, or any other Collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other Collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Security Instrument or the other Loan Documents. The provisions of this Section
11.3 shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of any of the Loan Documents or any guaranty or indemnity
(including, without limitation, the Guaranty and the Environmental Indemnity) or
similar instrument made in connection with the Loan or any of the rights and
remedies of Lender thereunder; (iv) impair the right of Lender to obtain the
appointment of a receiver; (v) impair the enforcement of the Assignment of
Leases; (vi) impair the right of Lender to enforce the Environmental Indemnity;
(vii) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower in order to fully realize the Collateral granted by any of the
Loan Documents, including, without limitation, by the Security Instrument, or by
the Assignment of Leases, or by this Agreement (including with respect to the
Accounts Collateral) or to commence any other appropriate action or proceeding
in order for Lender to exercise its remedies against the Collateral; or (viii)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

                                   (i)           Borrower, SPE Component Entity,
any Guarantor, or any Affiliate of any of the foregoing, or any of their
respective agents or representatives, misappropriates or misapplies any (A)
Rents, or (B) funds disbursed from the Reserve Funds, or (C) Insurance Proceeds,
or (D) Awards or other amounts received in connection with the Condemnation of
all or a portion of any Property;

                                   (ii)          To the extent not paid by
Lender pursuant to the terms of Section 9.2 hereof, Borrower’s failure to pay
Property Taxes or Other Charges when the same become due and payable, in
accordance with the terms of this Agreement;

                                   (iii)          Borrower’s failure to (A)
obtain and maintain the Policies in accordance with Section 7.1 hereof, (B) pay
Insurance Premiums when the same become due

96

--------------------------------------------------------------------------------



and payable, in accordance with the terms of this Agreement or (C) pay the
deductible amount of any Policy;

                                   (iv)          Borrower’s failure to pay
charges for labor or materials or other charges that can create Liens on the
Property, in accordance with the terms of this Agreement;

                                   (v)           the removal or disposal of any
portion of the Personal Property by Borrower, SPE Component Entity, any
Guarantor, or any Affiliate of any of the foregoing, without replacing such
Personal Property with Personal Property of the same utility and of the same or
greater value;

                                   (vi)          any intentional act of physical
waste by Borrower, SPE Component Entity, any Guarantor, any Affiliate of any of
the foregoing or any of their respective agents or representatives;

                                   (vii)         any fees or commissions being
paid by Borrower to SPE Component Entity, any Guarantor or any Affiliate of any
of the foregoing in violation of the terms of this Agreement, the Note, the
Security Instrument or the other Loan Documents;

                                   (viii)         the breach of any
representation, warranty, covenant or indemnification provision in the
Environmental Indemnity or in the Loan Documents concerning Environmental Laws
and Hazardous Substances and any indemnification of Lender with respect thereto
in any Loan Document;

                                   (ix)          Borrower’s, SPE Component
Entity’s or any Guarantor’s failure to comply with the terms and provisions of
Section 5.9, Section 11.1, Section 11.2, Section 11.5 or Section 11.6 hereof;

                                   (x)           Borrower’s failure to pay any
cost or expense of Lender in connection with the enforcement of its rights and
remedies hereunder or under any other Loan Document (including, without
limitation, all transfer and recording taxes due to any Governmental Authority
in the event of a foreclosure of the Property, deed in lieu of foreclosure or
other transfer of the Property to Lender or to Lender’s designee);

                                   (xi)           Borrower or SPE Component
Entity violates or breaches any of the material terms and conditions of Article
VIII hereof; or

                                   (xii)          Borrower fails to make any
True Up Payment; or

                                   (xiii)         in connection with the Loan or
the Property, Borrower, SPE Component Entity, any Guarantor, any Affiliate of
any of the foregoing, or any of their respective agents or representatives,
engages in any action constituting fraud, intentional misrepresentation or
willful misconduct; or

                                   (xiv)         Any violation or breach of
Section 4.1.44 Property Document Representations, Section 5.26 Property Document
Covenants hereof, or any Property Document Event; or

97

--------------------------------------------------------------------------------



                                   (xv)          Borrower’s failure to resolve
the issues described in paragraph 7 of that certain estoppel letter dated
September 9, 2013 prepared by Walgreen Co for the benefit of Borrower and
Lender; provided, however, at such time as Borrower delivers to Lender a clean
estoppel certificate executed by Walgreen Co for Store #6484 @ 9600 Westheimer
Rd. Houston Texas, that provides the improvements and work required under the
terms of the lease to be done by Borrower have been completed to Walgreen Co’s
satisfaction, Borrower’s liability under this subsection (xv) shall cease and be
of no further effect.

                    (b)           Notwithstanding the foregoing or anything to
the contrary in this Agreement or any of the other Loan Documents, (A) nothing
herein shall be deemed to be a waiver of any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy Code to
file a claim for the full amount of the Debt or to require that all Collateral
shall continue to secure all of the Debt owing to Lender in accordance with this
Agreement, the Note, the Security Instrument and the other Loan Documents and
(B) the agreement of Lender not to pursue recourse liability as set forth above
SHALL BECOME NULL AND VOID and shall be of no further force and effect, and the
Debt shall be fully recourse to Borrower, in the event that:

                                   (i)           Borrower violates or breaches
any of the terms and conditions of Article VI hereof;

                                   (ii)          (A) Borrower or SPE Component
Entity files a voluntary petition under the Bankruptcy Code or any other
Creditors Rights Laws, (B) an Affiliate, officer, director, or representative
which controls Borrower or SPE Component Entity directly or indirectly, files,
or joins in the filing of, an involuntary petition against Borrower or SPE
Component Entity under the Bankruptcy Code or any other Creditors Rights Laws,
or solicits or causes to be solicited, or otherwise colludes with, petitioning
creditors for any involuntary petition against Borrower or SPE Component Entity
from any Person, (C) Borrower or SPE Component Entity files an answer consenting
to, or otherwise acquiescing in, or joining in, any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other Creditors
Rights Laws, or solicits or causes to be solicited, or otherwise colludes with,
petitioning creditors for any involuntary petition from any Person, (D) any
Affiliate, officer, director, or representative which controls Borrower or SPE
Component Entity consents to, or acquiesces in, or joins in, an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
SPE Component Entity or the Property, (E) Borrower or SPE Component Entity makes
an assignment for the benefit of creditors, or admits, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due, (F) there is a substantive consolidation of any Restricted Party with any
other entity in connection with any proceeding under the Bankruptcy Code or any
other Creditors Rights Laws, (G) any Restricted Party contests or opposes any
motion made by Lender to obtain relief from the automatic stay or seeking to
reinstate the automatic stay in the event of any proceeding under the Bankruptcy
Code or any other Creditors Rights Laws involving Borrower, and (H) Lender
receives less than the full value of its claim in any proceeding under the
Bankruptcy Code or any other Creditors Rights Laws, any Guarantor or any of its
Affiliates receives an equity interest or other financial benefit of any kind as
a result of a “new value” plan or equity contribution;

98

--------------------------------------------------------------------------------



                                   (iii)           Borrower, SPE Component
Entity, any Guarantor, or any Affiliate of any of the foregoing contests,
delays, interferes with or frustrates, or fails to cooperate with, Lender’s
exercise of remedies provided under the Loan Documents after the occurrence of
an Event of Default (except to the extent that a court of competent jurisdiction
makes a final determination that Borrower, SPE Component Entity, any Guarantor
or any Affiliate of any of the foregoing had a valid legal basis for any such
action).

          Section 11.4     Servicer.

                    (a)           At the option of Lender, the Loan may be
serviced by a master servicer, primary servicer, special servicer or trustee
(any such master servicer, primary servicer, special servicer or trustee,
together with their respective agents, nominees or designees, are collectively
referred to as “Servicer”) selected by Lender and Lender may delegate all or any
portion of its rights and responsibilities under this Agreement and the other
Loan Documents to the Servicer. Upon the appointment of a Servicer, to the
extent of the delegation to such Servicer, the term “Lender” shall be deemed to
include the “Servicer”. Borrower shall pay (i) all consent, review and
processing fees of Servicer and any related third party costs, (ii) any
liquidation fees that may be due Servicer in connection with the exercise of any
or all remedies permitted under the Loan Documents, (iii) any workout fees and
special servicing fees that may be due to Servicer, which fees may be due on a
periodic or continuing basis and (iv) the costs of all property inspections
(other than routine annual inspections) and/or appraisals of the Property (or
any updates to any existing inspection, other than routine annual inspections,
or appraisal) (the “Servicing Fee”). Borrower shall not be responsible for any
set-up fees, or any other initial costs relating to the appointment of any
Servicer, or for payment of the monthly servicing fee due to Servicer.

                    (b)           Borrower acknowledges that, as part of a
Securitization, the parties to a Securitization may, in their sole discretion,
elect to impose certain requirements as conditions precedent to certain actions
by one or more of the Servicers (including, without limitation, that such
Servicer obtain either or both of the approval of one or more Investors (or
representatives of one or more Investors) as to certain proposed actions, and/or
Rating Agency Confirmation). No requirement or condition imposed upon such
Servicer pursuant to any Securitization as a condition precedent to the granting
or denying of any consent or approval, or the taking of or refusal to take any
action, pursuant to this Agreement (except only for any action required of
Lender hereunder) shall give rise to any claim or cause of action by Borrower
against Lender, or give Borrower any defense for failure to perform its
obligations under the Loan Documents.

          Section 11.5     Conversion to Registered Form. At the request of
Lender, Borrower shall appoint, as its agent, a registrar and transfer agent
(the “Registrar”) reasonably acceptable to Lender which, subject to such
reasonable regulations as Lender shall provide, shall maintain such books and
records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(f) of the Code. The option to convert the Note into
registered form once exercised may not be revoked. Any agreement setting out the
rights and obligations of the Registrar shall be subject to the reasonable
approval of Lender. Borrower may revoke the appointment of any person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar, which shall also be reasonably acceptable to Lender. The Registrar
shall not be entitled to any fee from

99

--------------------------------------------------------------------------------



Borrower or Lender or any other lender in respect of transfers of the Note and
other Loan Documents.

          Section 11.6     Mezzanine Financing. In connection with any Secondary
Market Transaction, Lender shall have the right at any time to divide the Loan
into two or more parts: a mortgage loan (the “Mortgage Loan”) and one or more
mezzanine loans (the “Mezzanine Loan(s)”). The principal amount of the Mortgage
Loan plus the principal amount of the Mezzanine Loan(s) shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
the Mortgage Loan and the Mezzanine Loan(s). In effectuating the foregoing,
Mezzanine Lender will make a loan to borrower(s) (the “Mezzanine Borrower(s)”)
and Mezzanine Borrower(s) will contribute the amount of the Mezzanine Loan(s) to
Borrower and Borrower will apply the contribution to pay down the Mortgage Loan.
The Mortgage Loan and the Mezzanine Loan(s) will be on the same terms and
subject to the same conditions set forth in this Agreement, the Note, the
Security Instrument and the other Loan Documents except as follows:

                    (a)           Lender shall have the right to establish
different interest rates and debt service payments for the Mortgage Loan and the
Mezzanine Loan(s) and to require the payment of the Mortgage Loan and the
Mezzanine Loan(s) in such order of priority as may be designated by Lender;
provided, that (i) the total loan amounts for the Mortgage Loan and the
Mezzanine Loan(s) shall equal the amount of the Loan immediately prior to the
creation of the Mortgage Loan and the Mezzanine Loan(s); and (ii) the initial
weighted average interest rate of the Mortgage Loan and the Mezzanine Loan(s)
shall initially on the date created equal the interest rate which was applicable
to the Loan immediately prior to creation of the Mortgage Loan and the Mezzanine
Loan(s). The Mezzanine Loan(s) will be made pursuant to Lender’s standard
mezzanine loan documents. The Mezzanine Loan(s) will be subordinate to the
Mortgage Loan and will be governed by the terms of an intercreditor agreement
between the holders of the Mortgage Loan and the Mezzanine Loan(s).

                    (b)           Mezzanine Borrower(s) shall (i) be a special
purpose, bankruptcy remote entity which conforms to applicable Rating Agency
criteria and is otherwise acceptable to Lender and (ii) own directly or
indirectly one hundred percent (100%) of Borrower. The security for the
Mezzanine Loan shall be a pledge of one hundred percent (100%) of the direct and
indirect ownership interests in Borrower.

                    (c)           Mezzanine Borrower(s) and Borrower shall
cooperate with all requests of Lender in order to divide the Loan into a
Mortgage Loan and one or more Mezzanine Loan(s) and shall execute and deliver
such documents as shall be required by Lender and any Rating Agency in
connection therewith, including, without limitation, (i) the delivery of
non-consolidation opinions, (ii) the modification of organizational documents
and Loan Documents (including, without limitation, opting into Article 8 of the
UCC) and the certification of any collateral securing the Mezzanine Loan(s),
and/or instruments relating to the Property Documents, (iii) authorize Lender to
file any UCC financing statements required by Lender to perfect its security
interest in the collateral pledged as security for the Mezzanine Loan(s), (iv)
execute such other documents reasonably required by Lender in connection with
the creation of the Mezzanine Loan(s), including, without limitation, a guaranty
substantially similar in form and substance to the Guaranty delivered on the
date hereof in connection with the Loan, an

100

--------------------------------------------------------------------------------



environmental indemnity substantially similar in form and substance to the
Environmental Indemnity delivered on the date hereof in connection with the Loan
and a conditional assignment of management agreement substantially similar in
form and substance to the Assignment of Management Agreement delivered on the
date hereof in connection with the Loan, (v) deliver appropriate authorization,
execution and enforceability opinions with respect to the Mezzanine Loan(s) and
amendments to the Mortgage Loan, and (vi) deliver an “Eagle 9” or equivalent UCC
title insurance policy, satisfactory to Lender, insuring the perfection and
priority of the Lien on the collateral pledged as security for the Mezzanine
Loan(s).

                    (d)           All third party costs and expenses incurred by
Lender, Borrower or any Guarantor in connection with Borrower’s or each
Guarantor’s complying with requests made under this Section 11.6, including,
without limitation, UCC insurance premiums, shall be paid by Borrower and each
Guarantor.

XII.     ACCOUNTS AND ACCOUNT COLLATERAL

          Section 12.1     Permitted Investments. Sums on deposit in any Account
may be invested by or at the direction of Lender in Permitted Investments
provided (a) such investments are then regularly offered by the applicable
Eligible Institution for accounts of this size, category and type, (b) such
investments are permitted by applicable Law, (c) the maturity date of the
Permitted Investment is not later than the date on which sums in the applicable
Account are anticipated by Lender to be required for payment of an obligation
for which such Account was created, and (d) no Default shall have occurred and
be continuing. No other investments of the sums on deposit in the Accounts shall
be permitted except as set forth in this Section 12.1. Lender shall not be
liable for any loss sustained on any such investment of any funds constituting
Account Collateral.

          Section 12.2     Income From Permitted Investments. Interest accrued
on any Account shall not be required to be remitted either to Borrower or to any
Account and may instead be retained by Lender.

          Section 12.3     Sole Dominion and Control. Borrower acknowledges and
agrees that the Accounts are subject to the sole dominion, control and
discretion of Lender, its authorized agents or designees, subject to the terms
hereof, and Borrower shall have no right of withdrawal with respect to any
Account.

          Section 12.4     Grant of Security Interest. Borrower hereby grants to
Lender a first-priority perfected security interest in each of the Accounts and
the Account Collateral, as additional security for the payment of the Debt and
the performance of the Other Obligations. Until expended or applied in
accordance herewith, the Accounts shall constitute additional security for the
payment of the Debt and the performance of the Other Obligations.

          Section 12.5     No Other Security Interest. Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any Account Collateral or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC
Financing Statement, except those naming Lender as the secured party, to be
filed with respect thereto.

101

--------------------------------------------------------------------------------



          Section 12.6     Change of Account Names. In the event Lender
transfers or assigns the Loan, Borrower acknowledges that each applicable
Eligible Institution at which any Account has been established, at Lender’s
request, shall change the name of such Account to the name of the transferee,
beneficiary or assignee, as applicable. In the event Lender retains a Servicer
to service the Loan, Borrower acknowledges that each such Eligible Institution,
at Lender’s request, shall change the name of each Account to the name of the
Servicer, as agent for Lender.

          Section 12.7     Rights on Default. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, upon the
occurrence of an Event of Default, Lender shall promptly notify each Eligible
Institution at which any Account has been established, in writing of such Event
of Default and, without notice from Lender or any such Eligible Institution to
Borrower, (a) Borrower shall have no rights in respect of (including, without
limitation, the right to instruct any such Eligible Institution to transfer
from) the Accounts, (b) Lender may direct any such Eligible Institution to
liquidate and transfer any amounts then invested in Permitted Investments to the
Accounts or reinvest such amounts in other Permitted Investments as Lender may
determine is necessary to perfect or protect any security interest granted or
purported to be granted hereby or pursuant to the other Loan Documents, or to
such Eligible Institution, as agent for Lender, or Lender, to exercise and
enforce Lender’s rights and remedies hereunder or under any other Loan Document
with respect to any Account or any Account Collateral, (c) Lender shall have all
rights and remedies with respect to Account Collateral as described in this
Agreement and in the Security Instrument, in addition to all of the rights and
remedies available to a secured party under the UCC and (d) Lender may apply the
Account Collateral to the payment of the Debt, in such order, manner, amounts,
times and priority as Lender in its sole discretion determines (including to the
payment of the items for which the Reserve Funds were established, if Lender so
elects in its sole discretion), and such reserved rights shall be in addition to
all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.

          Section 12.8     Limitations on Liability of Lender.

                    (a)           Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, Lender shall have no
duty with respect to any Account Collateral in its possession or control, or any
income thereon or the preservation of rights against any Person or otherwise
with respect thereto. Lender shall be deemed to have exercised reasonable care
in the custody and preservation of any such Account Collateral if such Account
Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood and agreed that Lender shall not
be liable or responsible for any loss or damage to any Account Collateral, or
for any diminution in value thereof, by reason of any act or omission of Lender,
its Affiliates, agents, employees or bailees, except to the extent such loss or
damage results from Lender’s gross negligence or willful misconduct, provided
that nothing in this Section 12.8(a) shall be deemed to relieve Lender from the
duties and standard of care which, as a commercial bank, it generally owes to
depositors. Without limiting the generality of the foregoing, Lender shall have
no liability to any Person based upon its errors in judgment, its performance of
its duties with respect to any of the Account Collateral under this Agreement,
any claimed failure to perform such duties, any action taken or omitted in good
faith or any mistake of fact or Law; provided that Lender shall be liable for
damages arising out of its gross negligence or willful misconduct.

102

--------------------------------------------------------------------------------



                    (b)           The duties of Lender in its capacity as the
holder of any Account Collateral in its possession or control pursuant to this
Agreement are purely ministerial. In such capacity, Lender is acting as a
stakeholder for the accommodation of Borrower and is not responsible or liable
in any manner whatsoever related to any signature, notice, resolution, request,
waiver, consent, receipt, order, certificate, report, opinion, bond or other
paper or document pursuant to which Lender may act with respect to any such
Account Collateral, including, without limitation, terms and conditions,
sufficiency, correctness, genuineness, validity, form of execution, or the
identity, authority or right of any person executing or depositing the same.
Without limiting the generality of the foregoing, Lender shall be protected in
acting upon any signature, notice, resolution, request, waiver, consent,
receipt, order, certificate, report, opinion, bond or other paper or document
believed by it to be genuine, and Lender may assume that any Person purporting
to act on behalf of Borrower giving any of the foregoing in connection with any
Account Collateral in Lender’s possession or control has been duly authorized to
do so. Lender may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any such action
taken or suffered by Lender in good faith in accordance herewith.

                    (c)           Lender shall not be responsible for the
validity or sufficiency of any cash, instruments, wire transfer or any other
property delivered to it hereunder, for the value or collectability of any check
or other instrument so delivered or for any representation made or obligations
assumed by Borrower or any other party to the Loan Documents. Nothing herein
contained shall be deemed to obligate Lender to deliver any cash or any other
funds or property referred to herein, unless the same shall have first been
received by Lender pursuant to this Agreement.

          Section 12.9     Indemnity. BORROWER HEREBY INDEMNIFIES AND HOLDS THE
INDEMNIFIED PARTIES HARMLESS AGAINST ANY LIABILITIES WHICH ANY INDEMNIFIED PARTY
MAY INCUR ARISING FROM OR RELATED IN ANY WAY TO:

                    (a)           ANY AND ALL ACTIONS TAKEN BY LENDER WITH
RESPECT TO ANY ACCOUNT COLLATERAL IN ITS POSSESSION OR CONTROL, AND ANY CLAIMS
OR DEMANDS ASSERTED AGAINST LENDER ARISING OUT OF ANY SUCH ACCOUNT COLLATERAL,
EXCEPTING ONLY ANY SUCH CLAIMS OR DEMANDS ARISING OUT OF LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

                    (b)           THE PERFORMANCE OF THE REPLACEMENTS;

                    (c)           THE PERFORMANCE OF THE REQUIRED REPAIRS.

          The amount of any such Liabilities shall bear interest at the Default
Rate from the date any such Liabilities are incurred to the date of payment to
the Indemnified Party, shall be deemed to constitute a portion of the Debt,
shall be secured by the Lien of the Security Instrument and the other Loan
Documents, and shall be immediately due and payable upon demand therefor.

103

--------------------------------------------------------------------------------



          Section 12.10     Disbursement of Disputed Funds. In the event any
adverse claims are made upon the funds in any Account Collateral in the
possession or control of Lender, then, at Lender’s option: (a) Lender shall not
deliver such Account Collateral to any Person, shall refuse to comply with any
claims on it and shall continue to hold such Account Collateral until (i)
Lender, Borrower and any other Person who may have asserted a claim upon any
such Account Collateral shall agree in writing to a delivery of such Account
Collateral, in which event Lender shall then deliver such Account Collateral in
accordance with such written agreement, or (ii) Lender receives a certified copy
of a final and non-appealable judgment or order of a court of competent
jurisdiction directing the delivery of such Account Collateral, in which event
Lender shall then deliver such Account Collateral in accordance with such
judgment or order; or (b) if Lender shall receive a written notice advising that
litigation over any Account Collateral has been commenced, Lender may deposit
such Account Collateral with the Clerk of the Court in which such litigation is
pending; or (c) Lender may take affirmative steps to (i) substitute for itself
an impartial party reasonably satisfactory to Lender and Borrower, (ii) deposit
such Account Collateral with a court of competent jurisdiction, or (iii)
commence an action for interpleader, the costs thereof to be borne by Borrower.
The provisions of this Section 12.10 shall not apply to any dispute between
Borrower and Lender.

          Section 12.11     Disbursement Upon Payment in Full. Upon payment in
full of the Debt, and the performance of the Other Obligations, any funds
remaining in the Accounts shall be disbursed to Borrower pursuant to the written
instructions of Borrower.

XIII.  MISCELLANEOUS

          Section 13.1     Survival. This Agreement and the other Loan Documents
and all covenants, agreements, representations and warranties made herein,
therein and in the certificates delivered pursuant hereto and thereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement or
in any other Loan Document any of the parties hereto or thereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement and the other Loan Documents, by or on behalf of Borrower, shall inure
to the benefit of the legal representatives, successors and assigns of Lender.

          Section 13.2       Lender’s Discretion. Whenever pursuant to this
Agreement or any other Loan Document, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole and absolute discretion
of Lender and shall be final and conclusive. Prior to a Securitization, whenever
pursuant to this Agreement or any other Loan Document the Rating Agencies are
given any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender’s determination of Rating Agency criteria, shall
be substituted therefor.

104

--------------------------------------------------------------------------------



           Section 13.3     Governing Law.

                   (a)           This Agreement, the Note and the other Loan
Documents will be governed by and construed in accordance with the Laws of the
State where the Land is located without regard to principles of conflicts of
laws, provided that to the extent any of such Laws may now or hereafter be
preempted by Federal Law, in which case such Federal Law shall so govern and be
controlling. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS.

                   (b)           NOTWITHSTANDING THE FOREGOING, THE UCC IN
EFFECT IN THE STATE OF TEXAS SHALL GOVERN THE CREATION, PERFECTION, PRIORITY AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED IN THE ACCOUNT COLLATERAL.

          Section 13.4     Modification, Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, the Note, or any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

          Section 13.5     Nonwaiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or any other Loan Document shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

          Section 13.6      Notices. All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section 13.6):

 

 

If to Lender:

PNC Bank, National Association

 

10851 Mastin

105

--------------------------------------------------------------------------------




 

 

 

 

 

Overland Park, KS 66210

 

Attention:      Jeannette    I.      Butler,      Senior      Vice

 

President

 

Facsimile No.: 913-253-9718

 

 

If to Borrower:

AmREIT Woodlake Square, LP

 

8 Greenway Plaza, Suite 1000

 

Houston, TX 77046

 

Attention: Chad Braun

 

Facsimile No.: (713) 850-0498

 

 

With a copy to

T. Gaillard Uhlhorn, V, Esq.

 

Bass, Berry & Sims PLC

 

The Tower at Peabody Place

 

100 Peabody Place, Suite 900

 

Memphis, Tennessee 38103

 

Facsimile No.: (866) 393-1959

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

          Section 13.7     Financing Statements. Borrower hereby authorizes
Lender to file an initial financing statement or statements under the UCC with
respect to any portion of the Collateral which is or may be subject to any
security interest within the meaning of the UCC in the form required to properly
perfect Lender’s security interest therein. At any time and from time to time,
at the expense of Borrower, Borrower shall promptly execute and deliver all
further instruments and documents, and take all further action that may be
necessary or that Lender may reasonably request (including, without limitation,
all initial financing statements, and any restatements, extensions,
continuations, renewals or amendments thereof), in order to perfect, or continue
the perfection of, and to protect any security interest granted or purported to
be granted hereby or by the other Loan Documents (including, without limitation,
any security interest in and to any Permitted Investments), or to enable Lender,
or any agent of Lender, to exercise and enforce its rights and remedies
hereunder or under any of the other Loan Documents with respect to any portion
of the Collateral which is or may be subject to any security interest within the
meaning of the UCC. Borrower hereby expressly authorizes and appoints Lender as
its attorney-in-fact to execute such further instruments and documents in the
name of and upon behalf of Borrower, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest. With respect to
any of the Collateral in which a security interest is not perfected by the
filing of a financing statement, Borrower consents and agrees to undertake, and
to cooperate fully with Lender, to perfect the security interest granted to
Lender in such Collateral. Without limiting the foregoing, if and to the extent
any of the Collateral is held by a bailee for the benefit of Borrower, Borrower
shall promptly notify Lender thereof and, if required by Lender, promptly obtain
an acknowledgment from such bailee that is satisfactory to Lender and confirms
that such

106

--------------------------------------------------------------------------------



bailee holds such Collateral for the benefit of Lender as secured party and
shall only act upon instructions from Lender with respect to such Collateral.

          Section 13.8     Waiver of Trial by Jury. BORROWER HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM OF ANY NATURE, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE
LOAN, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY ACTS OR
OMISSIONS OF LENDER, OR ANY OF ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH RESPECT TO ANY OF THE FOREGOING. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY SUCH ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

          Section 13.9     Headings. The Article and/or Section headings and the
Table of Contents in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

          Section 13.10    Severability. Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable Law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

          Section 13.11     Preferences. Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder. To the extent Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Creditors Rights Law, state or federal Law, common law or equitable
cause, then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

          Section 13.12     Waiver of Automatic or Supplemental Stay. In the
event of the filing of any voluntary or involuntary petition under the
Bankruptcy Code by or against Borrower (other than an involuntary petition filed
by or joined by Lender), Borrower shall not assert, or request any other party
to assert, that the automatic stay under Section 362 of the Bankruptcy Code
shall operate or be interpreted to stay, interdict, condition, reduce or inhibit
the ability of the Lender to enforce any rights it has by virtue of this
Agreement, or any other rights that Lender has, whether now or hereafter
acquired, against any Guarantor. Further, Borrower shall not seek a

107

--------------------------------------------------------------------------------



supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to Section 105 of the Bankruptcy Code or any other provision therein to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights it has by virtue of this Agreement against any Guarantor. The waivers
contained in this paragraph are a material endorsement to Lender’s willingness
to make the Loan, and Borrower acknowledges and agrees that no grounds exist for
equitable relief which would bar, delay or impede the exercise by Lender of its
rights and remedies against Borrower or any Guarantor.

          Section 13.13     Bankruptcy Acknowledgment. In the event the Property
or any interest therein becomes property of any bankruptcy estate or subject to
any state or federal insolvency proceeding, then Lender shall immediately become
entitled, in addition to all other relief to which Lender may be entitled under
this Agreement or the other Loan Documents, to obtain: (a) an order from the
Bankruptcy Court or other appropriate court granting immediate relief from any
automatic stay laws (including Section 362 of the Bankruptcy Code) so to permit
Lender to pursue its rights and remedies against Borrower as provided under this
Agreement and all other rights and remedies of Lender at law and in equity under
applicable state law; and (b) an order from the Bankruptcy Court prohibiting
Borrower’s use of all “cash collateral” as defined under Section 363 of the
Bankruptcy Code. In connection with any such orders, Borrower shall not contend
or allege in any pleading or petition that Lender does not have sufficient
grounds for relief from the automatic stay. Any bankruptcy petition or other
action taken by Borrower to stay, condition, or inhibit Lender from exercising
its remedies are hereby admitted by Borrower to be in bad faith and Borrower
further admits that Lender would have just cause for relief from the automatic
stay in order to take such actions authorized by state Law.

          Section 13.14     Waiver of Notice. Borrower shall not be entitled to
any notices of any nature whatsoever from Lender except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

          Section 13.15     Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

          Section 13.16     Expenses; Indemnity.

                    (a)             Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender or

108

--------------------------------------------------------------------------------



Servicer in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby; (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Lien in favor of Lender pursuant to this Agreement and the other Loan Documents
and any amendment thereof; (vii) enforcing or preserving any rights, in response
to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence or
willful misconduct of Lender.

                    (b)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LIABILITIES THAT
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNIFIED PARTY IN ANY
MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY BORROWER OF ITS
OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY BORROWER CONTAINED IN,
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE OF
THE PROCEEDS OF THE LOAN; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY
OBLIGATION TO LENDER HEREUNDER TO THE EXTENT THAT SUCH LIABILITIES ARISE FROM
THE GROSS NEGLIGENCE, FRAUD, ILLEGAL ACTS OR WILLFUL MISCONDUCT OF LENDER. TO
THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH
IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR
PUBLIC POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO
PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL
LIABILITIES INCURRED BY THE INDEMNIFIED PARTIES.

109

--------------------------------------------------------------------------------



                    (c)             Wherever pursuant to this Agreement or any
other Loan Document it is provided that Borrower pay any costs and expenses,
such costs and expenses shall include, but not be limited to, reasonable legal
fees and disbursements of Lender, whether with respect to retained firms, the
reimbursement for the expenses of in-house staff or otherwise.

          Section 13.17     Exhibits Incorporated. The Exhibits annexed hereto
are hereby incorporated herein as a part of this Agreement with the same effect
as if set forth in the body hereof.

          Section 13.18     Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

          Section 13.19     No Joint Venture or Partnership; No Third Party
Beneficiaries.

                    (a)            Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents between
Borrower and Lender be solely that of debtor and creditor, and that Lender shall
have no fiduciary or other special relationship with Borrower. Nothing herein or
therein is intended to, nor shall anything contained herein or therein be
construed to, constitute Lender as a joint venturer, partner, tenant in common,
joint tenant or agent of Borrower, nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender, nor to render
Lender liable for any debts, obligations, acts, omissions, representations or
contracts of Borrower.

                    (b)            This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if Lender deems it advisable or desirable to do so.

          Section 13.20     Publicity. Except as required by law, all news
releases, publicity or advertising, other than securities filings made in
accordance with the rules and regulations promulgated by the United States
Securities and Exchange Commission, by Borrower or its Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, to Lender, PNC Bank, or any of
their Affiliates shall be subject to the prior written approval of Lender.
Lender may, at any time

110

--------------------------------------------------------------------------------



and without further consent from Borrower, publicize the Closing Date, the
amount of the Loan and the name of the Property in tombstone advertisements.

          Section 13.21     Waiver of Marshalling of Assets. To the fullest
extent permitted by Law, Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of Borrower, Borrower’s
partners and others with interests in Borrower, and of the Property, and agrees
not to assert any right under any Laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.

          Section 13.22     Waiver of Counterclaim. Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents.

          Section 13.23     Conflict; Construction of Documents; Reliance. In
the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

          Section 13.24     Brokers and Financial Advisors. Borrower hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement other than Jones Lang LaSalle Americas, Inc.
BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND
(INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING TO OR
ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER
OR LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN. The
provisions of this Section 13.24 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

111

--------------------------------------------------------------------------------



          Section 13.25     Prior Agreements. This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written are superseded
by the terms of this Agreement and the other Loan Documents.

          Section 13.26     Assignments. None of the Borrower, SPE Component
Entity or any Guarantor may Transfer this Agreement or any other Loan Document
or any of their respective rights or obligations hereunder or thereunder, except
as expressly permitted pursuant to the terms and provisions of Section 6.2
hereof. If Borrower is a partnership, the agreements contained herein and in the
other Loan Documents shall remain in force and be applicable, notwithstanding
any changes in the individuals or entities comprising the partnership, and the
term “Borrower” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein and in the other Loan Documents shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower” as used herein, shall include any alternate or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. If Borrower is a limited liability company, the agreements contained
herein and in the other Loan Documents shall remain in force and be applicable,
notwithstanding any changes in the members comprising the limited liability
company, and the term “Borrower” as used herein, shall include any alternate or
successor limited liability company, but any predecessor limited liability
company and their members shall not thereby be released from any liability.
(Nothing in the foregoing sentences shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in such
partnership, corporation or limited liability company which may be set forth in
the Loan Agreement, the Security Instrument or any other Loan Document.)

          Section 13.27     Duplicate Originals; Counterparts. This Agreement
and each of the other Loan Documents may be executed in any number of duplicate
originals, and each duplicate original shall be deemed to be an original. This
Agreement and each of the other Loan Documents (and each duplicate original)
also may be executed in any number of counterparts, each of which shall be
deemed an original and all of which together constitute a fully executed
agreement even though all signatures do not appear on the same page. The failure
of any party hereto to execute this Agreement, or any counterpart hereof, shall
not relieve the other signatories from their obligations hereunder.

XIV.  STATE-SPECIFIC PROVISIONS.

The following provisions shall govern and control in the event of a conflict
with any other provision of this Agreement:

          Section 14.1     Maximum Rate. The proceeds of the Note are to be used
for business, commercial, investment or other similar purposes and no portion
thereof will be used for personal, family or household use. It is expressly
stipulated and agreed to be the intent of Borrower and Lender at all times to
comply with the applicable Texas law governing the maximum rate or amount of
interest payable on the Note or by the other Loan Documents (or

112

--------------------------------------------------------------------------------



applicable United States federal law to the extent that it permits Lender to
contract for, take, reserve or receive a greater amount of interest than under
Texas law) (the “Maximum Rate”). If (i) the applicable law is ever judicially
interpreted so as to render usurious any amount called for under this Agreement,
the Note, the Security Instrument, or under any of the other Loan Documents, or
contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Agreement, the Note, the Security Instrument, or
the other Loan Documents, or (ii) Lender’s exercise of the option herein
contained to accelerate the maturity of the Note or any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by
applicable law, then it is Borrower’ s and Lender’s express intent that (a) all
excess amounts theretofore collected by Lender be credited on the principal
balance of the Note (or, if the Note has been or would thereby be paid in full,
refunded to Borrower), and (b) the provisions of this Agreement, the Note, the
Security Instrument, and the other Loan Documents immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new document so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder. All sums contracted for, charged, taken,
reserved, paid or agreed to be paid to Lender for the use, forebearance and
detention of the indebtedness evidenced by this Agreement and by the Note and
the Security Instrument, and the other Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as the Note is outstanding. To the extent that Lender is relying on
Chapter 303, as amended, of the Texas Finance Code to determine the maximum
amount of interest permitted by applicable law on the principal of the Note,
Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended. To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under such Chapter 303, as
amended, or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the indebtedness evidenced hereby. Notwithstanding anything to the contrary
contained herein, or in the Note or the Security Instrument, or in any of the
other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration. This Section
13.28.1 will control all agreements between Borrower and Lender.

          Section 14.2     SPECIFIC NOTICE REGARDING INDEMNITIES. IT IS
EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT INCLUDES INDEMNIFICATION
PROVISIONS (INCLUDING, WITHOUT LIMITATION, THE INDEMNIFICATION PROVISIONS
CONTAINED IN SECTIONS 2.3.7, 11.2, 12.9, 13.16 and 13.24) WHICH, IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN

113

--------------------------------------------------------------------------------



INDEMNIFICATION BY BORROWER OF LENDER FROM CLAIMS OR LOSSES ARISING AS A RESULT
OF LENDER’S OWN NEGLIGENCE.

[Remainder of page left intentionally blank]

114

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

 

 

 

 

 

 

AmREIT Woodlake Square, LP,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

 

      AmREIT Woodlake Square GP, Inc,

 

 

 

      a Texas corporation

 

 

 

 

 

 

 

 

By:

         /s/ Brett Treadwell

 

 

 

 

 

 

 

Name:

                Brett Treadwell

 

 

 

 

 

 

 

Title:

       Vice President

(Signature - Loan Agreement)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

WITH RESPECT TO SECTIONS 4.1.12

 

AND 5.21 ONLY:

 

 

 

GUARANTOR:

 

 

 

AmREIT, Inc., a Maryland corporation

 

 

 

 

 

 

 

By:

         /s/ Brett Treadwell

 

 

 

 

 

 

 

Name:

                Brett Treadwell

 

 

 

 

 

 

 

Title:

       Vice President

(Signature - Loan Agreement)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Harry J. Funk

 

 

  Name:

Harry J. Funk

 

 

  Title:

Executive Vice President

(Signature - Loan Agreement)

--------------------------------------------------------------------------------



EXHIBIT A

ORGANIZATIONAL CHART

 

Woodlake Square
Ownership Structure


(FLOW CHART) [a133994002_v1.jpg]


--------------------------------------------------------------------------------



EXHIBIT B

RENT ROLLS


--------------------------------------------------------------------------------



EXHIBIT C

REQUIRED REPAIRS - DEADLINES FOR COMPLETION

NONE

--------------------------------------------------------------------------------